Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 23 October 1998.
Statement by the President
I have to inform the House that since the closure of the last part-session, I have sent a number of telegrams on its behalf, expressing solidarity and conveying condolences from all the Members of the House - and I am sure I acted for all of them. First, to the Prime Minister of Sweden and to the Speaker of the Swedish Parliament, following the horrific tragedy in Gothenburg. As soon as the news broke, I sent messages to Sweden, expressing our solidarity and also our sorrow and horror at what had happened.
Sadly, just a few days later, I found myself sending another set of messages, this time to the governments of Guatemala, Honduras, El Salvador and Nicaragua. Once again, I expressed Parliament's deep regret and the sadness felt by all its Members. As in the previous telegrams, I asked for our messages to be forwarded to the victims' families and to the relevant authorities.
I should mention that authorisation has been given for a meeting of our Parliament's Delegation for relations with the countries of Central America and Mexico to be held this very afternoon. The delegation will meet the ambassadors from the four countries concerned and the Commission, to discuss the best way of helping these devastated countries.
Welcome
I now wish to welcome the members of the new Northern Ireland Assembly to our Parliament. They are present in the Distinguished Visitors' Gallery and with them is the winner of the Nobel Peace Prize, David Trimble. In the same way that the other day we were able to congratulate and show our support for our colleague John Hume we take the opportunity today to offer our congratulations to this man.
(The House rose and accorded Mr Trimble a standing ovation) We wish the members of the new assembly a fruitful visit to Brussels and every success in the months and years ahead.
Approval of the Minutes
The Minutes of the sitting of Friday, 23 October 1998 have been distributed.
Are there any comments?
Mr President, regarding the matter of televising Friday morning sittings, can you tell me whether they will be televised from now on?
We will deal with this matter in the Bureau but we have had to organize extraordinary meetings of the Bureau to cope with a very long agenda. I hope it will be dealt with very soon.
Mr President, on page 1 of the Minutes of the Friday of the last part-session, I predicted that the British would let General Pinochet go free. Perhaps when you are sending your telegrams you can send one to the British saying they should send him to Spain where I believe there are many good prisons which would be happy to accommodate him.
The Parliament has had an opportunity to debate this question and has made its views clear.
Mr President, I want to refer to the change made to the agenda, with the introduction of Mr Skinner's report on the proposal for a Council Regulation establishing a mechanism for the Commission to intervene and abolish certain obstacles to trade. My question is: why are we dealing with that subject now, when it was originally scheduled for the second November part-session, and what is the reason for an urgent procedure? We ask that it be postponed, given that the text of the Council's agreement is not available in all the languages - at least, I could not find it in my own - and that because of this urgent procedure there is not even time to table amendments.
Mr Theonas, the Skinner report was added because we have not received from the Council the common positions which we were expecting today. So, to make best use of the short time remaining before the end of the parliamentary term, the Skinner report has been included because it was ready.
I give the floor to Mrs Pailler.
Mr President, in March 1997 you sent a letter to the Governor of Pennsylvania, Tom Ridge, about the death sentence passed on Mumia Abu-Jamal and his planned execution. I would now ask you to write another letter of protest to Mr Ridge who promised during his election campaign that the execution of Abu-Jamal would go ahead. Abu-Jamal has just lost his appeal and may be executed any day now, possibly even as we speak. Could you also please write to the US Ambassador to the European Union?
I believe that Parliament, which has passed many resolutions on the death penalty and specifically on Abu-Jamal, must continue to show its support and desire for the protection of human rights, in particular to ensure that proceedings are correctly instituted, which has not been the case with Abu-Jamal, and that the death penalty is finally abolished.
Thank you, Mrs Pailler, I will write the letters as you request.
Mr President, I have here today as my guest, and as the guest of many Members, the Dairy Trade Coalition from the United States of America. Despite the fact that I had passes for them to go into the visitors' gallery, they have been prevented from doing so. Along with your welcome to the new Northern Ireland Assembly Members, I wanted you to welcome them also. However, they have been prevented from entering the gallery which is scandalous considering that I made the necessary arrangements. I do not understand what has happened.
Mr Killilea, our Parliament is so much appreciated that now the Official Gallery is full. It is simply a matter of lack of space. But I am sure we welcome them as we do any other visitors.
Mr President, Last week the Committee on Foreign Affairs, Security and Defence Policy sent you an urgent letter asking if we could have a statement here today from Mr Santer on what grants are to be made under the budget lines for human rights. It was a unanimous and urgent request from the whole of the Foreign Affairs Committee. Can you tell me what has happened to that request? Clearly it is not on today's agenda. Can you explain?
Mrs Aelvoet, that letter did indeed reach me yesterday, and it was immediately forwarded to the European Commission, because in the letter, the Committee on Foreign Affairs asked for the Commission to be invited to make a statement pursuant to Rule 37 of our Rules of Procedure. You know better than I do that it is for the Commission to decide to invoke Rule 37. We cannot require it to do so. The invitation was only extended yesterday and, so far, the Commission has not responded. If and when the Commission indicates that it is willing to make such a statement, we shall endeavour to add it to the agenda.
In fact, that is not the worst thing. The worst thing is that it appears that the European Commission has not yet concluded its debate and resolution on enlargement, and we are expecting Commissioner van den Broek to arrive at any minute bearing the latest information. Clearly, if no decision has been taken he will have nothing to tell us.
Mr President, on a point of order. I understood, and so did my colleagues from Northern Ireland, that we would have an opportunity to thank you for your welcome to the folks from Northern Ireland and especially the members of the new assembly.
I am sure that people in this House have firm opinions on this matter. However, I would suggest to this House today that, as the people of Northern Ireland see some 200 convicted terrorists released on the streets, without any effort on the part of the terrorists to hand in their weapons, it as a democratic parliament would want to lend its voice in support of those who want to support the democratic way, and urge them to do it democratically, hand in their weapons and rid us of the plague of terrorism on both sides of the divide.
Mr President, all I would like to say is to express my deep appreciation to you and to the Members of this House for the welcome they have given today to the members of the Northern Ireland Assembly. It is the first time in history that the entire membership of an assembly from any region in Europe has come here during our part-session and that underlines the strength of the feeling of appreciation in Northern Ireland for the support that our agreement and the peace process has received from the European Union and especially from this Parliament, and in particular the special Programme of Peace and Reconciliation. The attendance of our assembly here today is a clear expression of that appreciation and their wish to ensure that they are fully informed as to the workings of the European Union so that they can make the best advantage of it when they take up office.
In relation to the matters raised by Mr Paisley: those are dealt with adequately in the agreement and the task of us all is to implement all aspects of that agreement and for all parties to do it together.
(Loud applause)
Mr President, very briefly I would like to add my welcome to the members of the Northern Ireland Assembly to our Parliament today, including my leader David Trimble.
All of us here remember that on many occasions down the years we have stood in this House and condemned the violence. We have to hope that we never have to do that again. But the House should be aware that we have some way to go to achieve our ultimate aim of total peace and a normal society in Northern Ireland. We must look forward and not back. The members of this assembly bear the responsibility of bringing a new future to all the people of Northern Ireland.
Mr President, I have a query about the Minutes which I believe we are still discussing, although I did ask to speak some time ago. I made a speech on Friday 23 October which was incorrectly reported on page 10 of the Minutes. I did not request a vote en bloc on the remaining amendments, but rather on the amendments whose aim was identical to that of the amendments which had just been adopted. My remarks are therefore not correctly reported in the Minutes and I would not like there to be any ambiguity.
I am also astonished that this speech does not appear in the so-called 'verbatim' report, given that the verbatim report should be the complete version of events.
The Minutes are clearly not a verbatim record, Mr Fabre-Aubrespy, but if you think that your remarks have not been accurately reflected, I would ask you to let us have the precise text of what you said in writing and it will be corrected in the Minutes.
Mr President, I wish to speak on the agenda but before doing so would like to add my voice to those who have welcomed the members of the new Northern Ireland Assembly here today and to tell them that we have always endorsed the new agreement in the North. None of us want to see any more death or grief in any region of the European Union, in particular there where the situation has been so tragic for so long.
I rose to ask you to inform me further - as you have already done in writing - about an issue I raised some time back. It concerns the UK Charities Commissioner, in particular the Director of the Neurofibromatosis Association, and her information to this Parliament, for which she was later censured. I have not received an answer. We have been in correspondence but I am raising the matter because I do not feel that I or this Parliament have received a proper answer. It is a matter of the privilege of this House.
Mrs Ahern, I will check that and write to you again
Mr President, first of all, I should like to remind you that, on behalf of my group, I tabled an oral question on the visit by the Veterinary Committee to Portugal because I should like to be told of the findings of that visit. We already know that an embargo has been introduced but I would like to remind the House of something with reference to the Rules of Procedure.
An extraordinary meeting of the Committee on Agriculture was convened for the sole purpose of voting on Mr Görlach's report on rural development, although it was not on the agenda but was the result of a gentlemen's agreement - if indeed there are still any gentlemen in this Parliament. Yet the Commission took that opportunity to hear Dr Joachim Heine on the matter of BSE in Portugal, even though no Portuguese Member of Parliament was present. The underhand, clandestine and cowardly way in which the Commission often acts - even when it is right - is a disgrace. I am not saying that the Commission was not right to do this. But it is not enough to be right; you have to know how to be right and the Commission does not know. That is what I regret so deeply. I am calling on the chairman of the Committee on Agriculture, who is indeed a gentlemen and behaved as one, to do whatever is necessary to recall Dr Heine so that we can hear what our German colleagues have said about Portugal, whether or not they are right. They should hold their tongues and show a little more common sense!
Thank you, Mr Rosado. We shall investigate what has happened in the Committee on Agriculture.
Mr President, with the presence of the delegates from the Northern Ireland Assembly Parliament has again welcomed the agreement with a standing ovation of several minutes, and I wish to say that we too share in this celebration, as we did last time. I asked to speak, however, in order to say that we have drawn a conclusion which I think could be the European Parliament's conclusion too. What has been happening for decades in Northern Ireland is not exactly the same as what is happening in Kosovo, though there are important similarities. And, Mr President, in Ireland there was no need either for unilateral military intervention by America or by NATO. We reached a national...
(The President cut the speaker off)
Mr Ephremidis, this is not a debate on Kosovo, and we are not going to debate Kosovo just because a number of guests from Ireland are present.
I should like to express my appreciation to the President for his opening address and to all those who sent messages of condolence to my home town, Gothenburg, where 63 young people died recently in a fire. I am sure that the messages brought great comfort, and now our thoughts should be with the survivors, both the young people who still live near the scene of the fire and their parents.
Mr President, I would like to return to the agenda and in particular to what Mr Theonas said. This is in connection with Mr Skinner's report. In Parliament we have the new technologies of e-mail and all the other communication systems available, but nevertheless, we did not get any advance information that Mr Skinner's report would be discussed. This really is a matter of principle. We should know in advance what matters are to be discussed, so that we can table any necessary amendments. I do not think it is right that we should find out on the same day that we come to the Chamber.
The groups were already aware of this, Mrs Ojala, but their Secretaries-General initiated the change.
(The Minutes were approved)
The Commission representative is not yet present. I shall ask the Commission's officials when Commissioner van den Broek is expected.
I am informed that the meeting has finished and that Commissioner van den Broek is on his way to Parliament by car. I shall therefore suspend the sitting for five minutes. We shall resume in five minutes' time with Mr van den Broek's statement and the debate. I am sorry that the Commission has acted in this way and put us in such a position.
(The sitting was suspended for five minutes)
Mr President, as the Commissioner was late in arriving does that mean that our hour of questions begins from when he stands up?
We will have three quarters of an hour because it will be followed by a statement by President Santer.
Enlargement
The next item is the Commission communication on progress reports on the countries which have applied for accession.
I give the floor to Mr van den Broek. I trust that he will provide an explanation for the Commission's attitude and for this totally inexcusable delay. Out of respect for the House, I think he is duty bound to apologise and give us an explanation.
Mr President, obviously I apologise for this delay and ask for your understanding. I rushed out of the Commission after we had concluded our discussion of the twelve regular reports we have to send to Parliament and the Council. This means that the results of this discussion in the Commission this morning are still being elaborated into the final text of the report which I do not have with me for that particular reason. You will also be aware that President Santer returned from his visit to China only this morning which is why the Commission started its meeting one hour later than normal. But I hope that after I have made my statement on the regular reports, there will be some understanding of the intensity and the scope we have tried to cover in these regular reports. It is almost 18 months after the opinions on the candidate countries and 9 months after the formal launch of the EU enlargement process in London that the Commission has today adopted its first regular reports on each of these 12 candidates' progress towards EU membership as well as a composite paper that accompanies these reports and summarises them.
These reports will provide the basis for the discussions on enlargement at the Vienna European Council in mid-December. I hope they will reach you as soon as possible. Compiling these reports has been a huge task. Last year's opinions were recognized as high-quality work and I am convinced that in today's reports we have taken our analysis to an even higher plane. Commission officials have gained more experience. We have worked with the candidates more intensely. We know more and we understand better. As last year, the Commission would not have been able to produce this work without information and advice from the candidates themselves, Member States and international organizations. The European Parliament, and in particular its many rapporteurs, have also made a professional and valuable contribution to the EU's work on enlargement.
Our assessment has been conducted on the basis of the same Copenhagen criteria as the opinions last year. The goalposts have not been shifted. The work of our officials was expert, objective, impartial and free of political prejudice. The reports look in detail at actual progress in the candidate countries, namely on the laws passed, on policy decisions implemented and on institutions created, rather than at intentions or promises. This was the only way to be fair, and to be seen to be fair, to all countries. We are well aware that all the candidates have much new legislation in the pipeline and once adopted and implemented they will be highlighted in forthcoming regular reports.
The reports show that much has been achieved but that there is also still a huge task for the candidate countries in preparing themselves for EU membership. In the reports we do not gloss over the challenges they face. We would be doing nobody - and least of all the candidates themselves - a service if we did. Yet our assessment reveals that the inclusive enlargement process which involves all candidates remains broadly on track and that the momentum toward enlargement in the candidate countries is being maintained. Our assessment does not lead us to propose the extension of negotiations to any further candidates this year. In the case of Latvia, Lithuania and Slovakia we conclude that the rate of progress has been sufficient to hold out the possibility of a positive recommendation regarding the opening of negotiations at the end of 1999 for Latvia. For Lithuania and Slovakia we also hope to be able to recommend the opening of negotiations within a reasonable period.
This approach provides a clear political recognition of the progress that Latvia and to a somewhat lesser extent Lithuania have made to prepare for membership over the past 18 months. In the case of Slovakia it provides necessary encouragement to the newly-elected government, as it seeks to put in place the policies and laws that will bring it closer to the European Union. I shall discuss in more detail the reasons for highlighting these three countries in a moment. In addition to the conclusions concerning Latvia, Lithuania and Slovakia, we issue a stern reminder to the negotiating countries and in particular to the Czech Republic and Slovenia that they need to speed up their adoption and implementation of the acquis .
The slowdown we have observed since the opinions is a cause for concern. It needs to be very clear that delays in transposition or implementation of the acquis cannot simply be resolved by transitional periods. We also provide for the first time a comprehensive insight into each candidate's administrative capacity to apply the acquis . This is an area where all the candidates will have to strengthen their reforms. Another recommendation of a somewhat different nature is that the Council of Ministers should reconfirm its commitment to the aims and format of the European Conference as set out in the Luxembourg European Council conclusions. This Conference was designed to provide the over-arching structure of the enlargement process, notably for second and third pillar issues. We feel it should not be weakened by opening it up at present to a wider membership.
I should now like to provide a brief overview of the main findings of the regular reports. I shall refrain from providing a detailed description of each country's progress and each particular sector. That can be found in the individual country reports themselves which I hope will be available this afternoon. In the case of all ten countries of Central and Eastern Europe, I shall briefly set out our assessment on the political criterion, the economic criteria, both of which are conditions for starting negotiations and on the adoption of the acquis , as well as each candidate's administrative capacity. I will then make a few remarks on Cyprus, Turkey and Malta.
I begin with the Copenhagen political criterion which focuses on the stability of institutions, guaranteeing democracy, the rule of law, human rights and respect for and protection of minorities. In last year's opinions the Commission concluded that all the candidate countries, except Slovakia, broadly met the political criterion for membership. I will come back to Slovakia in a moment. In this year's regular reports the Commission has again looked beyond the letter of the law and analysed the way democracy functions in practice. Our overall conclusion is that the situation is encouraging as the candidates are continuing to consolidate their political stability. Six of the Central European candidates - Czech Republic, Latvia, Lithuania, Poland, Hungary and Slovakia - have held free and fair parliamentary or presidential elections in the past 12 months.
In Latvia the situation of non-citizens was given an important boost with the positive result in the referendum on the citizenship law. It will ease the way for the naturalisation of mostly Russian-speaking non-citizens and stateless children. In a number of specific instances shortcomings that the Commission highlighted in the opinions last year have not yet been adequately addressed. In most of the candidate countries, for example, the judiciary still needs to be strengthened significantly and in some cases its independence needs to be reinforced. Regarding respect for minority rights and other political criteria, the situation of the Roma in the candidate countries continues to be a cause of concern.
Slovakia deserves a special mention. The Commission's assessment last year was that of all the candidates only Slovakia clearly failed to fulfil the Copenhagen political criterion. Today's regular report covers developments since mid-1997, a period in which little happened to make us revise that assessment. However, following last month's general election, a new government has been formed and a new impetus for political and economic reform is tangible. This new situation also allows for the prospect of opening negotiations on condition that the regular, stable and democratic functioning of institutions is confirmed. It will also be necessary before opening negotiations to verify that Slovakia has undertaken measures to correct the economic situation and has introduced greater transparency in its operation. Those elements received less attention last year because the political arguments against the opening of negotiations were so overriding, but the economic elements were also mentioned in the report.
As far as the economic criteria of Copenhagen are concerned, these focus on two particular issues. Firstly, the existence of a functioning market economy; secondly, the capacity to withstand competitive pressure and market forces within the Union. For a candidate to pass the economic test, it needs to be a functioning market economy now and to be able to cope with competitive pressures in the medium term. Overall, the candidate countries continued to make considerable progress in implementing economic reforms. Elements such as privatisation, restructuring and liberalisation are clearly moving ahead in most cases and although the situation in all the candidate countries varies considerably, we believe that it is largely due to historical reasons. Our analysis reveals that, as in the opinions last year, the Czech Republic, Estonia, Hungary, Poland and Slovenia can be regarded as functioning market economies and they should be able to fulfil the second, the competitiveness criterion, in the medium term. Hungary and Poland continue to be somewhat ahead of the others in this respect.
Commissioner, you have now spoken for more than one minute over the scheduled time. Could you please finish immediately.
(Mixed reactions)
Mr President, obviously I am prepared to return to Parliament to elaborate further. Allow me to say a few words on the economic criteria and the acquis. I shall try to do this as briefly as possible.
Lithuania, for its part, has also made considerable progress. I mentioned Latvia and Slovakia earlier. However, additional measures are needed and some recent decisions need to be tested in practice before it can be considered to have met the Copenhagen criteria. That said, we would also like to see the perspective opened for a positive recommendation. As far as the adoption of the acquis is concerned, I repeat that there are a number of countries that are negotiating but which tend to neglect adoption of the acquis . We have to make clear to these countries that negotiations as such cannot replace or be a substitute for adoption of the acquis . On administrative capacity I will be brief. Clearly one has to strengthen the administrative capacity and the judiciary in order not only to adopt but also to implement the acquis .
On Cyprus I can be very brief. The negotiations are on track and continuing and we still hope that the situation will allow the Turkish Cypriots to participate in these negotiations. All the screening that has taken place now obviously only relates to the southern part of Cyprus. On Turkey we have also made a regular report and for the first time also included the measurement against the Copenhagen criteria. It will not be a big surprise that although there are a number of positive comments to be made on the economic side, on the political side a lot remains to be desired, notably the functioning of the political system, the role of the military, the question of the protection of human rights and other issues which are well known to the Parliament from the reports we have made earlier.
On Malta we will come forward with our report probably by the middle of February, updating the conclusions of 1993, taking into account two years of interruption of the enlargement process for Malta because of the change of government.
This has been a brief overview of some 600 pages of thorough analysis. They are summarized in the composite paper. Finally, I thank the European Parliament once again for its own contribution and I look forward to continuing our discussion on the regular reports in the coming months.
Mr President, Commissioner van den Broek just said, with reference to the progress made by Lithuania, that this progress must not, however, take the place of negotiations. Perhaps the Commissioner can come back to this and explain exactly what he meant.
When we talk about the six that are negotiating, it is rather striking that a number of them have considerably slowed down the process of adoption of the acquis . The reasons behind this can only be guessed at but we thought that the report should also be used to signal clearly - and I mentioned the Czech Republic and Slovenia in particular - that negotiations cannot replace the work that has to be done to take over legislation etc. That was the main message here. One may not draw the conclusion that would be a reason to move other countries which are not yet negotiating, but that do meet the criteria, to the negotiating circle. We thought it was necessary that where we laud and commend improvement and progress, we also should be critical where some performances are lagging behind.
Mr President, I was pleased to hear the Commissioner's glowing account of Latvia's swift and steady progress, and I assume that full membership within the agreed time can now be negotiated. I hope that Lithuania and Slovakia will now be subject to the same conditions.
I should like to know why the Commission did not mention in the summary it is preparing that Estonia had abolished capital punishment? Parliament has made it quite plain that countries which retain the death penalty cannot become members of the European Union. I wonder whether the Commission has been forceful enough in conveying this message to countries that are negotiating membership, but where this grotesque sanction is still in force?
It is obvious that we are not speaking yet about membership. We are talking about the preparation and process. We are talking about the distinction between the preparation on negotiations of five countries and the actual negotiating by six countries. It is obvious that at the present point in time none of the candidate countries entirely fulfil the criteria for membership. That is why the preparation in general has to continue. The measurement of that will be done year by year in the regular reports on the basis of the progress made by each and every individual candidate country.
Mr President, on a point of order. There is something wrong with the procedures in this House when, on this issue, which is the major political issue facing the European Union, the Commissioner was cut off when giving his report. I understand your need to keep to the agenda and your need to get through the business, but perhaps we could have asked Mr Santer to present his report at a later time and taken this item in full. We were all irritated that the Commissioner was not here but, by the same token, we all welcome the fact that he has come straight from the Commission meeting. It would serve this House and the seriousness with which we want to be taken much better if we had a proper debate on this and let the Commissioner finish his report. I am very sorry that we did not do so.
Mr President, I think that Parliament and this debate would be better served if we had the full text of the Commissioner's report. So I echo Mrs Green in asking for the Commissioner's full report to be made available to us so that he can have a proper chance to debate his report with us.
It was the Commission which said that it would present its report today. The Commission knows it has ten minutes. The Commissioner spoke, in fact, for 14 minutes. The longer he speaks, the less time he has to answer Members' questions. I cannot perform miracles but I can make a choice between letting him make a long speech or answering the many questions Members may have. I have to try to make the best choice. I understand your point of view very well but if we followed your line we could have 20-minute statements with no time to answer questions. And answering questions is important.
Mr President, let me do Mrs Green and our President too something of a favour. Coming up shortly is the Commission programme which Mr Santer will present to us. I have to tell you that we have no documents about it at all. Would it not be a good idea to continue the debate on enlargement and say to Mr Santer: just give us the paper or the letters we need. You have to give us the texts. So I am grateful to Mrs Green - give us the texts and we will postpone the debate. I think that is a far better idea.
I have no programme. It is not me who makes the agenda. You have just approved the agenda with these changes. If you want the House to remove Mr Santer's statement from the agenda to create more time, I will put it to the vote.
(The House accepted the proposal to remove Mr Santer's statement from the agenda)
Mr President, I am glad that we now can have a full debate on this important subject. I noted very carefully the words of the Commissioner in relation to Slovakia - and I speak as the second vice-president of the joint parliamentary committee. He used the words 'within a reasonable period we would open negotiations'. In referring to Latvia, he said 'at the end of 1999'. Are we to interpret 'within a reasonable period' to be before the end of 1999 or after? Can he not be more precise in the best interests of our relations with Slovakia?
With due respect, we will not make our recommendations for opening of negotiations in order to maintain good political relations because they were not the Copenhagen criteria. As I said, we will judge on the individual merits of each and every country regarding the political criteria, which was at stake with Slovakia, and the economic criteria - both the market economy requirement and the competitiveness requirement.
Regarding the periods we have put in the conclusions of the composite paper, some elaboration may be required when you have had an opportunity to read the document. We are saying that with regard to a future extension of negotiations, the Commission wishes to highlight the particular progress made by Latvia. If the momentum of change is maintained it should be possible next year to confirm that Latvia meets the Copenhagen economic criteria and before the end of 1999 to propose the opening of negotiations. It must be well understood that this is not a blank cheque. Verification will take place during the course of next year as to whether the momentum of change in Latvia that we have broadly described in the report is being maintained.
On Lithuania we are saying that considerable progress has also been made. However, additional measures are needed and some recent decisions by that country need to be tested in practice before it can be considered to have met the Copenhagen economic criteria which would allow the Commission to propose the opening of negotiations. So we are mentioning the negotiations, putting that into a clear perspective and have described in the individual report what further measures need to be taken to have this prospect realised.
Finally, on Slovakia, the new situation created following the election also allows for the prospect of opening negotiations on condition that the regular stable and democratic functioning of its institutions are confirmed. This will need to be verified. It will also be necessary before opening negotiations to verify that Slovakia has undertaken measures to correct the economic situation and that it has introduced greater transparency in its operation. Why do we say that? It is because under the previous government one could say that the legislative part of a market economic system was in place but that there was heavy state intervention and a lack of transparency, notably in the way the privatisation process was being carried out. This new government has already made known that it wants to change that but the effects must be verified before we are able, on the basis of the objective Copenhagen criteria, to recommend the opening of negotiations. We clearly put this into perspective and the political signal from this conclusion cannot be misunderstood.
Mr President, I listened very carefully to what Mr van den Broek had to say. First of all, I am confused about the ranking he applied. I knew that there was a group of six countries applying for accession, with priority for the countries of central and eastern Europe and for Cyprus. Mr van den Broek presented us with a different ranking, and that is important: the five central and eastern European countries, certain other central and eastern European countries, and then a grey area which, in one and the same group, included the Republic of Cyprus which is in the first area, Turkey which was not considered eligible in Luxembourg, and Malta, which has declined to embark on the procedure for accession to the European Union.
My question to Mr van den Broek is: how can we put Turkey and the Republic of Cyprus in the same group? Has anything changed in relation to Turkey and its attitude towards Agenda 2000, towards enlargement, since the Luxembourg European Summit when specific conditions were laid down for Turkey?
We do not think in different categories. All these countries would be eligible for enlargement and all form part of an enlargement process. We clearly explained last year how the enlargement process was operating, and the accession process. That notably related to countries for which opinions were made last year. Cyprus which, as Mr Alavanos will remember, received an avis in 1993 and did not receive the same kind of opinion as such, has a different kind of preparation than the others because it was further advanced. It was already a market economy and it is therefore now in the negotiating process. As far as Turkey is concerned, we are complying exactly with the wishes of the European Council of Luxembourg and Cardiff. So we made a regular report based on Article 28 including conclusions from Cardiff, including our comments on progress in the European strategy for Turkey and so forth.
Mr President, if I understood you rightly on Slovakia, you said that following the elections the new government has plans which, if implemented, will offer a chance to introduce democratic processes and the rule of law. This has not happened so far, and there has indeed been some criticism in this respect. I should be pleased if you could confirm this again. Is it the case that the President of the Commission will be receiving the Slovakian Prime Minister on Friday partly in order to mark the difference between this government and the previous one?
President Santer and I will be having talks with the new Prime Minister of Slovakia Mr Dzurinda. We will convey the following message: Obviously we welcome the new government in place. As far as the enlargement process is concerned and Slovakia's place therein, we would be delighted to see a situation develop in which the stability of the political institutions, its democratic nature, the respect for human rights and the rule of law, including respect for the rights of minorities, would be confirmed. Secondly, that the shortcomings we noted in the economic situation will be corrected by this government.
I expect very much that the Prime Minister of Slovakia will make clear what his plans are in this respect. He will of course need a certain time for implementation. We will closely monitor those developments and when we feel the criteria for the opening of negotiations as such have been fulfilled - and here I am thinking especially of the political ones, but also a number of economic ones - we will recommend the opening of negotiations. That is the clear-cut message for the Prime Minister of Slovakia.
Mr President, the Commission has changed its approach with regard to the arrangements for coordination of the pre-accession instruments. I should like to ask, firstly, for what reasons it has done so? And secondly, does this not mean that all the efforts will be concentrated on the PHARE programme?
I am not sure I understand what the honourable Member means by 'changing the approach'. I am not aware of changing any approach. When we talk about the coordination of pre-accession instruments, that has to do with the changes that will take place from the year 2000 onwards when, subject to approval by the budgetary authority, we will have more financial means at our disposal. Mr Barón Crespo will be aware of this. We will have to coordinate all the various instruments that underpin the preparation for accession in the candidate countries. I know there is some discussion going on in the Council regarding the regulations we have proposed in this respect but I hope that conclusions can be drawn in the very near future. I do not think it has a political connotation.
Mr President, Mr van den Broek, we welcome the fact that the Commission is showing a certain flexibility and is, after all, following this Parliament's idea of a starting-line. But in the light of its proposals in the protocol on enlargement annexed to the Amsterdam Treaty, and of the fact that no progress has been made with the institutional reform of the European Union, does the Commission not perhaps see a risk to the negotiations and to early accession? What is the Commission doing, as the motive force of integration, in order to bring about rapid progress on these questions and on institutional reform in the European Union, which is part of its own domestic responsibilities?
It is quite right that while we are talking now about what we wish the candidate countries to do in preparation for membership, that in no way discharges our Member States from making progress in the EU's own reform. This is embedded in everything that has to do with Agenda 2000, including proposals for policy change, institutional change and the whole of the financial framework. One thing we want to try to avoid is that where we urge the Member States to make progress with Agenda 2000 - and we have made the proposals for that - we should not threaten the candidate countries and undermine their confidence by saying we are taking into account some delays in the European Union not to move them forward towards negotiations or to make progress with the screening etc. You are quite right that things have to be balanced, that the EU Member States and the Commission have to take their own responsibilities and try to keep in step.
Finally, you know full well that when Agenda 2000 was presented last year, it was the Commission referring to the Treaty of Amsterdam, which gave clear preference to having the whole of the institutional debate in an intergovernmental conference, completed before the first enlargement, before the first new member entered. Decisions have not been taken yet but it shows already that the Commission wants to accelerate as much as possible and, insofar as it has influence, the process of institutional reform of the EU itself.
This sitting is proving to be rather chaotic. I hope that this is not a reflection of the enlargement process on which I have two brief questions.
Firstly, we have been told that Latvia could be included in the first wave, but what about Estonia? Estonia is already part of the first wave but has it made sufficient progress in the treatment of its Russian-speaking minority and is Latvia not now overtaking Estonia in this respect?
Secondly, the Commissioner was interrupted at this point, but what about Bulgaria and Romania? Am I right in thinking that we are moving from a process of six plus five to a process of six plus possibly three, plus two, and that the two excluded are Bulgaria and Romania?
Are you not concerned that this approach may pose serious internal policy problems within these two countries which will find themselves completely sidelined, even though pre-accession instruments are being proposed? I believe that we are running the risk of destabilising these countries politically.
On the basis of the principles accepted last year in Agenda 2000, it remains possible that one country will overtake another in the preparations. I am not saying that is the case between Estonia and Latvia. Latvia is not at the negotiating stage yet although, as I said earlier, very significant progress has been made and there is a perspective. But where Latvia has made more progress than Estonia is in the matter of the Russian-speaking minority. I referred to the recent referendum in Latvia where this matter - notably of facilitating the naturalisation process and also improving the situation of stateless children - was approved. There is still legislation to be adopted in Estonia.
As far as Bulgaria and Romania are concerned, it was not my intention to put them behind any kind of curtain. It was in my speaking notes that I was not able to complete at an earlier stage to say that Bulgaria has made significant progress but comes from further back than a number of other candidate countries. So we are very much encouraged by what the Bulgarian Government is doing which is laudable in many respects. Unfortunately, I cannot be that enthusiastic about Romania, although I hasten to add that the present government, and especially the present Prime Minister, have concluded themselves that there is a delay in the reforms in Romania. We are working very closely together with the authorities there, including the international financial institutions, to try to get the engine running at full speed again.
Commissioner van den Broek began his statement by saying that he was going to give a report on the 12 candidate countries. Can one conclude therefore that the Commission views Turkey as a candidate country, not a potential candidate country? Has it interpreted the Cardiff Summit as meaning that Turkey is a candidate country?
Secondly, may I ask if this report has led the Commission to make any recommendations to change the format of pre-accession aid in order to strengthen the work in one area as opposed to another area?
Finally, to say that Latvia can begin negotiations at the end of 1999 is rather strange. If Latvia is ready, it is ready now; if it is not ready, it needs to wait until the next report next year. Is it not rather dangerous to say that we will open negotiations in 12 months' time? It leaves a lot of hostages to fortune.
Turkey is considered as eligible. I do not deny that there is a very interesting ideological debate about the question as to whether it should be called a candidate or not. As the Commissioner responsible for relations with Turkey I know exactly how to treat the dossier. That has been enumerated both by the Luxembourg and Cardiff conclusions and the European strategy for Turkey is perfectly clear with all that it implies for preparation of membership.
Obviously with regard to Latvia you could say that it does or does not meet the criteria. There is of course a certain grey zone if you say: I am very impressed by the significant improvements which have been made but if I look at the interaction between the economic parameters of the market economy requirement on the one hand and competitiveness on the other, I want more track record to be sure that these requirements are really being met. That is the situation with Latvia, except for a number of concrete points that we have referred to in the report where we would like to see some further improvement. That has in particular to do with supervision of the financial system, to mention just one example.
Mr President, it is a sign of a real parliament that it is prepared to eat its bread hot from the oven. This afternoon we have seen an example of some of the indigestion which that can cause. I suggest you and your colleagues on the Bureau might like to look at ways in which we can improve the flexibility of this plenary in response to both Commission and Council at moments like this.
Commissioner, it is time someone in this debate sounded a note of congratulations. At least at first hearing what you appear to be proposing on Latvia, Slovakia and Lithuania seems an intelligent and pragmatic formulation and you should be congratulated on that. But you only mentioned very briefly the largest and most difficult of the dossiers, namely Poland. Would you now like to take the opportunity to say something about Poland?
Obviously Poland - the largest candidate country in terms of population - belongs to the countries with which we are negotiating. There is a very positive note to make, namely that since we had a little incident with that country regarding the preparation and notably regarding projects we felt were not being carried out according to the accession partnership, the Prime Minister and his staff have taken the coordination of the preparatory process firmly in hand. That can clearly be seen.
What cannot be solved so immediately is that it is a country with a still very considerable agricultural sector and with quite significant environmental problems. But I would not single Poland out as the worst case although it is automatically the case that with a country as large as this, to a certain extent this dictates the dimensions of its problems. You will find this in the composite paper which I hope will reach you today. We have tried to summarise as much as possible - without leaving out any country- our general impressions of the whole process. I should like to take this opportunity to add an important point, namely the debates we were able to have with Parliament last year about the 'ins' and the 'pre-ins'.
Firstly, the past year has clearly shown - and I give credit to Parliament for having urged us to follow those procedures - that the difference between those two groups has been greatly reduced. We are screening them all and with the pre-ins the screening is moving in the first trimester of next year from the multilateral to the bilateral system. This means that the bilateral screening of the pre-ins comes much closer to what we are doing with the negotiators. This further reduces the difference and also means that when the pre-ins become negotiators their disadvantage by comparison with the ins will be less than it was at the start.
Mr President, once again the wind of history is blowing through the House, because it is a historic moment that the Commission has now decided to give the process of enlargement a new credibility and fresh impetus by recognising that Latvia should perhaps have been included in the first wave and could therefore be one of the first of the former dictatorships to become a member of the Union. I should therefore like to ask the Commissioner to confirm that Latvia - if its current development is maintained - could very well be included in the first group of countries to become fully fledged Member States at the beginning of the next millennium. So I would ask the Commissioner to confirm that Latvia now has the possibility of joining the very first group, and that Lithuania and Slovakia will of course be able to do so very shortly afterwards. I should be grateful if you would confirm that, Commissioner.
It is always tempting to speak about very clear-cut dates but, especially with regard to membership, we know that many of negotiating countries at present are taking the working hypothesis that they will become full members in 2002 or, most of them, in 2003. I am talking about the Group of Six. My only answer is that I hope this is so. But it is the candidate countries which have to fulfil the conditions to make it possible.The same goes for the opening of negotiations on which I elaborated earlier. It is clear that there are the political criteria which are met by Latvia, the economic criteria where we say that we need some more track record but there is a clear perspective that you are approaching the stage where we can recommend this step. That is the text in the conclusions of the composite paper. Anything further than that is guesswork.
I was hoping the Commissioner was late because he was putting the final touches to the evaluation of Malta. So I am doubly disappointed to hear you say, Commissioner, that it will be mid-February before you can come up with your new evaluation. After all, the Commission gave a favourable opinion in 1995 as did this Parliament, on Malta's accession. I would like you to give us the real reason for this delay and also to bear in mind that in Madrid in 1995 it was decided that negotiations would start with Malta six months after the end of the IGC. Given that, is there any real reason not to include Malta in the first wave? I think you will agree with me but if you do not you should say it here that Malta is well qualified economically and otherwise ahead of other applicant countries. I would like a precise answer here today.
If we want to do Malta justice under the circumstances which present themselves, namely after an interruption of two years of preparations for accession, it means that we should update our avis of 1993. That is exactly what the Council has asked us to do. So I have sent a letter to the Maltese authorities and the Foreign Minister will visit us tomorrow. He was sent a questionnaire to fill in all the relevant data, which we have also collected from others, so that we can do the work of presenting an update of that avis . I even mentioned a time, namely the beginning or middle of February. So it is very close. To Mrs Malone I would say that we welcome the revitalisation of Malta's application but we serve that country best by updating the situation. I do not expect big suprises but verification should be made and on that basis we will see how Malta can best be incorporated in the further accession preparations.
I would like to clarify the confusion that at least exists for me following the exchange between Mr Alavanos and the Commission on the subject of Cyprus. Let us assume for the purpose of our discussions here, that the problem of the Turkish minority not participating in the discussions did not exist. I cannot understand how a minority should impose its rule on a majority, a fact apparently accepted by the European Union but anyway, if this were not an issue, how close is Cyprus to fulfilling the requirements for joining the European Union?
In the report on Cyprus there is an economic analysis. The honourable Member will be aware that Cyprus has enjoyed quite a protected economy in the past so liberalization has to continue. We certainly have no reason to warn Cyprus of anything although there are certain things, for example the banking system and some judiciary matters which could be improved and which belong to the package which all candidate countries are working on.
As far as the question of the North is concerned, I share the honourable Member's wish that the participation of the Turkish Cypriots would materialise for the simple reason that it is our common objective to see to it that membership of Cyprus eventually benefits both communities. This has been stated umpteen times in summit conclusions. But we cannot force anyone's hand - certainly not Mr Denktash's. It is his responsibility if he continues to refuse to participate in the negotiating delegation. In the meantime we shall continue our work with Cyprus.
Mr President, Mr van den Broek mentioned in his speech, when referring to the situation of gypsies or Romanies, that when it comes to political criteria, and especially the status of minorities, there is cause for concern in many applicant countries. It is important that the Commissioner should have given attention to the status of minorities, which account for many millions of people, in applicant countries. We know, for example, that many Czech Romanies have sought asylum in the United Kingdom and Canada. I would like to ask the Commissioner whether the Commission has drawn any conclusions on what is now required of applicant countries to improve the status of the Romany population.
Apart from the encouragement to governments to continue to work on these issues, a number of our financial cooperation programmes - PHARE for example - include programmes to improve the situation of this minority. As I said quite frankly, so far our conclusion is that it is not enough of a political priority in the policies of the countries concerned. That means that in our contacts with them - and you will also find the request to do something about it in the accession partnerships - we will continue to advocate an improvement of that situation and make our programmes available to come closer to that end.
Mr President, thank you at any rate to the Commission for announcing this to Parliament first rather than the press, and also for telling us that some countries have made real progress and have thus moved up a step in terms of accession negotiations.
In the case of Bulgaria, I am happy to see that serious progress has been made. I think one has to acknowledge that loud and clear. But I have one question concerning one very difficult issue in relations between the European Union and Bulgaria, and that is of course the nuclear question, the question of Kosloduch. And the Bulgarian Government's latest proposals talk of decommissioning dates which are quite different from what was originally promised and formalised in an agreement back in 1993. So I would ask the Commission to tell us as precisely as possible how important it thinks this nuclear question is and how it affects Bulgaria's accession prospects.
I am being careful because I regularly tend to mix up the nuclear power plants in Bulgaria, Lithuania and Slovakia. But one thing is absolutely clear. Nuclear safety forms an extremely important part of our cooperation with the candidate countries. We have made it perfectly clear that as far as closing dates are concerned, we count on the closure of these plants on the basis of the nuclear safety agreements entered into earlier. Moreover, one can sometimes dispute what exactly constitutes the lifetime of a certain element in a nuclear power plant and we are listening to experts. Those are the experts who are connected to the EBRD nuclear safety account etc.
Lack of concrete data today prevents me from being more specific but rest assured that the question of the close down of nuclear plants, which we are convinced can never reach the levels of safety required by international safety standards, remains a high priority in our cooperation.
Mr President, I asked to be allowed a question as soon as the Commissioner began, and you are now telling me that the debate is nearly over. But I have not had a chance to speak. And yet, I observed that some Members have spoken - I am not complaining about that - who came in a long time after the Commissioner began. What is going on? I repeatedly asked the gentleman who was sitting next to you, and he told me not to worry, because I was on the list. And now you tell me that the debate is nearly over. I asked to speak just after the Commissioner began. I protest!
Mr Ephremidis, I have to distribute speaking time fairly among the nationalities and political groups. Two people from your group have already spoken, and one of those, Mr Alavanos, is of the same nationality as you. Many Members have asked to speak and I have been unable to allow them all to do so. I do apologise. These decisions are always difficult.
I give the floor to Mr Bonde.
I should like to ask Mr van den Broek whether the Commission has dealt with the institutional issues concerning the weighting of votes, the number of Commissioners and the number of decisions to be taken by qualified majority, whether the institutional consequences have been discussed with the applicant countries, whether there are any applicant countries which have said that they do not wish to have one Commissioner each, and whether any of them have queried the institutional ideas that are now being aired in the corridors? In other words, what is the position of the applicant countries as regards the institutional questions? Have any of them asked for permanent derogations, for example on protection for second homes, chalets or weekend cottages?
Institutional and financial questions regarding the candidate countries are - looking at earlier negotiations - as a matter of tradition reserved for the end of the negotiations. So the answer to the honourable Member is: No.
As far as the negotiations with the Six themselves are concerned, we will have the first ministerial negotiations on 10 November. The common positions of the EU Council will be established on 9 November at the General Affairs Council.
A number of transitional periods have been asked for by candidate countries, notably regarding the telecommunications sector. What exactly will be the reply? We have advised the Council and the presidency to ask for more clarification because we are not quite certain that the exceptions being requested reflect a correct understanding of the telecommunications and audiovisual directives etc. That is the best answer I can give at the present time. Obviously this is an ongoing process.
Thank you very much. I am grateful to Commissioner van den Broek for making himself available to allow this debate to be extended, and for the clear answers he has provided to all the questions raised.
Partnership for Integration
The next item is the statements by the Council and the Commission on Partnership for Integration.
I give the floor to Mr Bartenstein, President-in-Office of the Council.
Mr President, Commissioner, ladies and gentlemen, I welcome this opportunity to discuss with you the progress the Council has made since the Cardiff European Council in integrating the environment and sustainable development into other policy areas. Let me begin by giving you a practical example to explain the need for integration. The climate change caused by man and its adverse effects on the environment and mankind are the most serious global environmental problem facing us. That is why all the industrialised countries undertook to reduce anthropogenic greenhouse gas emissions, i.e. those caused by man, under the Kyoto protocol.
The EU Member States jointly undertook to reduce emissions by 8 %, a target that can only be achieved by common and coordinated measures. Transport will be a decisive sector here. The aim of the voluntary agreement with the European umbrella organisation of car manufacturers on the introduction of the '6-litre' car by the year 2008 is to contribute about 15 % to that European Union target figure. Given that the volume of traffic is still rising, however, unless guideline measures are taken in transport policy it will not be possible to reduce CO2 emissions; instead, they will rise by about 30 %. So technical improvements must be backed up by European and national economic instruments. We must do more to internalise external costs.
One way to check the growth of private car and heavy goods traffic while satisfying the needs of both man and the economy for mobility is to improve the rail infrastructure at national but also international level, for instance through the trans-European railway networks. This brief example of what is involved in climate protection shows that the only way to resolve the problems facing us is by taking an integrated approach which cuts across all policy areas. We should therefore regard Agenda 2000 and the post-Kyoto climate strategy as the key to integrating the environment and sustainability into other policy areas, as stated in the Commission's communication.
The first steps towards integrating environmental and transport policy were taken jointly at informal and formal Environment and Transport Councils. So I welcome the motion for a resolution submitted by the European Parliament's Committee on the Environment, Public Health and Consumer Protection. We see the involvement of the European Parliament in the partnership called for by the Commission as an important factor in the success of this common project. Sustainable integration can only be achieved if all the Community institutions, and of course also the Member States, take the appropriate initiatives.
In the final analysis, and in the light of the subsidiarity principle, the Member State governments and parliaments must also make the integration of sustainable development a leitmotif of their national strategies in the field of transport, agriculture, energy, taxation and so on.
The fifth environmental action programme had already put forward the idea of integrating the environment into other policy areas. Yet it took a long time for this idea, however persuasive in itself, to make any real headway. At the time, one of the factors was presumably the lack of awareness in other policy areas of the need to take account of environmental protection in all decisionmaking. But no doubt another obstacle was the fact that the action programme was not legally binding and that the various policy areas were not sufficiently interlinked. Meanwhile, a number of decisions taken in the European Union have led to greater recognition of the importance of integration and the concept of sustainability. One key factor is no doubt the adoption of the Amsterdam Treaty, which lays down at primary legal level that the requirements of environmental protection must be considered when Community policies and measures are defined and implemented, with special emphasis on promoting sustainable development.
At the Luxembourg summit, the heads of state and government took this matter up again and undertook to make substantial progress. Of course, we environmental politicians remain the motive force of integration. That is our primary interest. With the call by the heads of state and government on all the appropriate Councils to draw up their own strategies for taking real account of the requirements of the environment and sustainable development in their particular policy area, responsibility for integrating environmental requirements has now been transferred to sectoral level. Subsequently, the European Council in its turn will examine these strategies.
It is most welcome to find that these three particular sectors - transport, energy and agriculture - are fully responding to the demands of the Cardiff European Council and drawing up their reports for the Vienna summit. Moreover, one chapter of the planned General Affairs Council report on Agenda 2000 for the Vienna summit will be devoted to the integration of environmental aspects into regional and cohesion policy, i.e. the Structural Funds, in the framework of Agenda 2000. The Council's reports will be adopted in the form of conclusions and submitted directly to the European Council.
The presidency and the Commission jointly submitted draft reports on agriculture and transport in the respective Council working groups. In the energy sector, there is a separate Commission communication, in addition to the Council report. The drafts of these three reports now before us show that efforts have clearly been made to comply with the requirements set out by the Commission in its communication and by the European Council in Cardiff. All the reports will indicate both the measures already taken and activities for the future. Over and above this, all the documents address the need to define sustainability indicators and to formulate a more comprehensive strategy for each sector. In future, the sectoral Councils must lay special emphasis on developing indicators and defining targets to be reviewed.
At present, the determination of a practical deadline for the choice of indicators is still under discussion in all three areas. Account should be taken here of the ongoing work in the United Nations, the OECD, Eurostat and, last but not least, the European Environment Agency. To be realistic, however, there is not enough time to define comprehensive strategies and indicators between just two European Councils. Work must continue on determining sectoral strategies with timescales and practical measures, with a view to the forthcoming European Council in Cologne and also that in Helsinki in the year 1999.
Let me make a few brief comments on the content of the three sectors. As regards energy, environmental protection without doubt represents one of the three principles of the European Union's energy policy, together with security of supplies and competitiveness. Having regard in particular to the Kyoto protocol commitments, the Energy Council is making environmental questions an integral part of its activities. Measures to integrate environmental protection into this Community sector have been defined for the single energy market in relation to energy efficiency, renewable energy sources and the framework programme on energy.
Regarding transport, here too the Environment Council has already taken practical measures to reduce pollution, for instance with the Auto-Oil programme and the voluntary agreement with the car industry I referred to earlier on introducing the '6-litre' car. Here we must thank the Commission warmly for its activities. The continuous demand for transport services and mobility does, however, remain a challenge that we have not yet resolved. Regrettably, all the technical progress made in reducing pollution is still more than offset by the continuous growth in traffic. The Commission has drawn up and submitted a number of proposals to help resolve this problem, which the Council will be considering without delay.
As for agriculture, integration measures have already been decided in the areas of landscape, biodiversity, water, soil and clean air. The forthcoming reform of the common agricultural policy under Agenda 2000 will bring further, major progress towards integration, for example in relation to rural development. Whether we can achieve practical results of course depends largely on the programmes and measures at national and regional level. Although energy, transport and agriculture are without doubt particularly important sectors of integration, of course they are not the only relevant policy areas. In line with the Cardiff decisions, other Councils are also involved. In my view, we should pay special attention to the central, environment-related issues of coming years, such as climate protection and the Kyoto follow-up, together with EU enlargement, when we formulate sectoral strategies.
Without questioning the fact that the individual Councils are responsible for their strategy, I do believe that in the longer term we need an all-embracing, blanket concept of sustainable development. At the informal Environment Council in Graz in July 1998, we agreed in this connection that we would try to identify best-practice models of integration in our Member States. On the basis of these models, we would be able to review the decision-making structures at Community level and in the Member States. In the long term, we must integrate the environment and sustainable development into both our strategies and our decisions.
Let me point out again that it is most important to the further success of this process that the European Parliament plays an active and supportive role in the partnership for integration with the Council and the Commission. The motion for a resolution contains a large number of calls on the European Council and the Commission. Commissioner Bjerregaard will be describing to you in more detail what contribution the Commission will be making in future. I am sure you all agree with me that the process has only just begun, and that obviously this kind of project can only succeed in the long term. That is why we need close cooperation between the Member States, extending beyond the span of a single presidency, and cooperation between the institutions if we are to succeed. We need to have a comprehensive strategy for integration and sustainability before us by the year 2000, when the continuation of the fifth action programme comes on to the agenda.
The Cardiff follow-up process should be linked to the preparation of another environmental action programme to ensure the continuity and coherence of future European environment policy. Here I am firmly convinced that only the concept of integrating sustainable development into all the policy areas concerned can help us to make real progress in resolving pan-European and global environmental problems in the long term and to improve our standard of living and maintain it for generations to come. I believe that if we wish to make further progress towards integrating the environment in other policy areas, it is essential for this process to be pursued at the top political level of heads of state and government. The success of Cardiff must be pursued in Vienna!
But successful integration also requires long-term planning. Germany and Finland, the next two presidencies, have already announced that they are prepared to continue with this work, so as to maintain the dynamic of this process even beyond the millennium. We need to have a vision of the future shape of European environmental policy. The concept of integrating the environment and sustainable development into all sectors can and must form a solid basis for creating this kind of vision for the next millennium. I am glad that the Council, the Commission and in particular Parliament all accept this challenge.
Mr President, ladies and gentlemen, I should like to thank Parliament's Committee on the Environment for tabling this motion for a resolution on what is one of the most important issues in environment policy, namely the integration of environmental aspects into other Community policies. As we all know, and as has been discussed on many occasions both here in Parliament and in the Council, the source of many of our environmental problems lies in other policies. It may be transport, energy or the agricultural sector, as Mr Bartenstein has already mentioned. We need to make changes in these policies in order to improve the environment. It is exactly the same when it comes to implementing the Kyoto protocol. We can only fulfil our obligations if we involve other sectors and make changes in the policies there.
As you know, the Amsterdam Treaty gave impetus to the process of integration. The requirement of sustainable development now occupies a central place in the Treaty, since it is included in one of the first articles. The integration of environmental aspects has thus become a key instrument for achieving our objectives, and there is no doubting the priority attached to these aspects. This is a significant victory and, I hope, a crucial turning-point in the development of Community measures on the environment. I shall repeat what the Commission stated in its communication to the Cardiff summit: integration has become a commitment. It is no longer simply a possibility. I would be among the first to admit that this goal will not be easy to achieve. We all know how difficult it is to persuade those responsible for the individual sectors - whether in the Commission, the Council or Parliament - to get to grips with environmental questions, in other words to tackle the environmental aspects, and - perhaps even more difficult - to coordinate their efforts. I have been very pleased with the efforts made by the European Parliament, because I know how difficult it can be to convince colleagues working in other sectors such as agriculture and transport that they should take account of the environment.
The Commission's communication to the Cardiff summit and the clear and positive response it received have set a process in motion. The request that all sectors within the Council should review their own policies and formulate a future strategy for sustainable development provides an essentially new dimension, in particular because it is linked to a requirement for indicators to be identified which can be used in the monitoring process and in policy development. The Commission departments concerned are already working with the presidency on reports on the agriculture, energy and transport sectors for the Vienna summit, as Mr Bartenstein also pointed out. We are talking about the first step in the process and, in the light of this, we shall have to decide on the subsequent activities. Choosing indicators and reaching agreement on objectives are important factors in assessing the success of the strategies. During 1999, we need to reach agreement on the indicators for those sectors which have the highest priority. This task is not without difficulties, since it is with the help of indicators that we can obtain very precise information on the state of the environment, if we know the right indicators to use and use them correctly. At the same time, the indicators are also what one might call a kind of tell-tale as regards the results of previous policy choices.
The Commission has also committed itself to carrying out environmental assessments of its major proposals, and you will see the first practical demonstration of this in the Commission's programme of work for 1999. We have been very active in bringing about the integration of the environmental aspect, as can be clearly seen in the Agenda 2000 proposals. I am quite sure that many of these proposals broke new ground in terms of integrating the environment into other policies, such as agriculture and the Structural Funds. Now the challenge is to have these confirmed through final decisions at Community level, both here in Parliament and in the Council of Ministers, and here we still need to make every effort to achieve success.
The Commission welcomes Parliament's support in the process, since the motion for a resolution broadly supports the initiatives we have taken hitherto. As far as I can see, there is just one small difference of opinion with regard to Parliament's wish to have a directive on this subject. I do not entirely understand how it is thought that this could operate in practice, and in fact I believe that our proposal for a directive on strategic environmental assessment already represents a remarkable step forward towards integrating the environmental dimension into Member States' plans and programmes. We are indeed therefore working very hard to ensure that this proposal is adopted.
I would remind the House that the Commission's communication on Partnership for Integration was also addressed to Parliament, with a request that it should review its own procedures to see how it could increase its contribution to integration. I can see from the motion for a resolution that the House is carrying out such a review, and I look forward to working with Parliament on any measures which it decides to introduce in response to this request.
Mr President, I must say the very existence of this debate today is an example of the cooperation between Parliament and the other institutions. It was very clear to us that we needed to have such a debate in public and this has proved possible with the cooperation of both Mrs Bjerregaard and Mr Bartenstein. I am very pleased with the comments they have made today.
Articles 2 and 3 of the Amsterdam Treaty state unequivocally that environmental requirements are brought into the definition and implementation of all Community policies and activities. The Commission communication on partnership for integration which reiterates this obligation is clearly a step in the right direction in our view. In the light of enlargement, current Agenda 2000 proposals, Community strategy for implementing the Kyoto protocol and the Commission communication on the European Community biodiversity strategy, it is very clear that integration is important if we are going to achieve sustainability.
However, though I do not want to pour cold water on anything, I recall the words of Jacques Delors after the Rio Conference some years ago. After that experience President Delors said that Rio tended to be about heads of state turning up to Rio making speeches just like the great and the good going to church on Sunday, praying ostentatiously and publicly for the poor and then putting the minimum in the poor box as they left the church. It is not enough to say these things, welcome though the words are. We need to do them as well. It is not enough to say there is a need to do it.
The European Union has a tremendously significant role in this. None of our individual Member States can tackle the problems of pollution and conservation. None of the problems of trans-frontier difficulty can be dealt with by individual Member States. Therefore we ought to deal with employment and industry, transport and agriculture etc. within the single market, the sustainability framework and the integration framework.The holistic approach is essential if we are to create real sustainability as outlined by the Fifth Environmental Action Plan which, after all, was developed in a straight line from Brundtland in 1987 to Rio in 1992 and Agenda 21.
Environment policy clearly has to be integrated into all policy areas. It needs the maximum participation of the public, of industry and of NGOs. It needs to be a genuine partnership. That means we have to have a real look at current growth strategies and the reorganisation of current consumption patterns.
This resolution goes in the right direction. It will provide further impetus towards the sustainable development goal we are all trying to achieve. Unfortunately, some Member States are high on rhetoric and low on action. Therefore, paragraph 10 and its instruction to the Council of Ministers to monitor Member States' action in implementing the communication and partnership for integration is important. It is good to hear Mr Bartenstein's views. It is a refreshing attempt to drive integration into the consciousness of Member States. However, it is necessary to have a structure to ensure that it is not merely good intentions on the part of the Member States with words replacing concrete agreements and concrete actions. We need these actions and we need timetables and I am very pleased to hear that the work on developing indicators is going ahead. We need that to go ahead and we need to be quite clear about when we expect it to finish.
In conclusion, it is time to take these words and translate them into action. There is no question but that the Council and the Commission have the full support of Parliament if they are genuinely supporting integration as a strategy.
Madam President, I think we are all entitled to congratulate ourselves on this joint debate between the Commission, Parliament and the Council. It is most important for our citizens to be aware of the true nature of the Community's legislative institutions. By means of a three-way dialogue, these three institutions jointly determine the final outcome. It is also important for us to consider the implementation of what is already contained in the Treaty of Amsterdam, which it is to be hoped will soon be ratified by all the Member States.
Environmental policy has ceased to be a separate area. We have now adopted a holistic approach, and environmental policy is an integral part of all other policies. This is the message we have to convey to every sector, and in particular to all the administrations. Hence the importance of the agreement at the Cardiff European Council.
I am very pleased that the Council has realised that it is responsible not only for making national administrations aware of these requirements, but also for coordinating regional and local policies. This is essential, otherwise we shall not be able to meet our objective.
It would also be desirable, in my view, for the Council to change its working practices. The Commission has already changed its internal working practices, and the European Parliament is preparing to review its Rules of Procedure for the next parliamentary term. It is for the Council to decide, but joint meetings of ministers for the environment and other ministers are evidently not enough. I believe the internal system should be changed.
As regards how best to convey specific instructions to other administrations at local, regional and national level, it seems to me that the system laid down in the directive on environmental auditing of firms could serve as an excellent model, and could also be applied to different levels of the administrations.
With reference to specific policies, Parliament has been waiting for some years now for the objective of replacing wage costs - or part of these - by environmental levies to be achieved. Despite a number of efforts, we have still not received a satisfactory answer from the Commission and one which is acceptable to the Council, so the challenge still remains.
Specific measures are also needed to promote consumer habits which are compatible with sustainable development.
I do not think we have made a sufficient effort to promote alternative sources of energy, even though the Community institutions have dealt with the matter on several occasions.
Finally, Madam President, I think we should be delighted that the Council is hoping to give some continuity to its work and its policies regardless of the rotation of the presidency every six months. I am sure too that we are all pleased with the work done by the Environment Commissioner, and glad that she has made a full recovery.
Mr President, firstly may I welcome Mrs Bjerregaard back to the Chamber. I gather she is once more fully fit and ready to stand with us in doing battle for the environment. Welcome back, Commissioner!
What we do here at European Union level serves as an example to the Member States. We in the Union were the first - the Council, the Commission and Parliament - to incorporate the concept of sustainability into other areas of policy. And we need to do it well, because then the Member States will have a good example to follow. We have made people realise that including sustainability in other areas is not simply possible, but mandatory. So we need guidelines and indicators so that we can check that it is being done. Mrs Bjerregaard says it will be difficult to develop these, but we shall see what the Commission's programme for 1999 has to say on the subject.
More important still is whether or not we can in fact put the idea of including sustainability in other areas into practice, because the Amsterdam Treaty, which my country has today decided to ratify, requires Member States to take account of environmental imperatives in all other forms of Community policy. So we shall have to see how that pans out. Agenda 2000, the Kyoto agreement, biodiversity - these are the things which will prove whether we in the European Union can indeed integrate sustainability into all areas of our policy.
We have made a number of demands. Every six months at least, we want a joint Council meeting between the environment ministers and other ministers for agriculture, transport and so on. We also want ECOFIN and other Councils to consult the environment ministers when they take decisions on regional policy.
Lastly, a question to the Council representative. At the Vienna summit shortly, you will be reviewing the progress achieved towards integration over the last six months. There will be a document coming out of that, and we would very much appreciate being given this Council document and a chance to express our views on it. Will you ensure that Parliament receives the document you will be debating or have debated in Vienna, so that we can express our views on it?
Madam President, Commissioner, I am glad you are with us again and are feeling better, and I am also very glad that this subject is now being tackled in a practical way under the Austrian Presidency. Sustainable, environmentally friendly development in the Union has been enshrined as our aim for many years now. We have not achieved this aim because there is often a wide gap between words and deeds, and because we have not had the necessary strategies and mechanisms for integrating environmental policy properly into the other policy areas and thereby achieving sustainable development.
I therefore welcome the proposed partnership for integration, and I hope - perhaps the President-in-Office and the Commissioner do not quite agree, but I think others may well do so - that Parliament will not just be involved in this partnership as a junior partner, but will have the same rights as the other institutions and work together with them in a very open and visible way on integrating environmental questions more closely into the other areas.
As an example, let me quote the Kyoto follow-up process. We have committed ourselves to a definite target: an 8 % reduction in emissions in the European Union. If we want to achieve this target, we must not only decide how to distribute the burden, but must also check whether the Member States really do reduce the emissions to the level to which they have committed themselves. We should also consider what to do if they do not reduce the emissions to that level. I do not agree that we do not need laws for this purpose, Commissioner. I believe that a legislative framework is particularly necessary to meet the Kyoto target, because it is not just a question of indicators and objectives, but also of the measures to achieve those objectives and indeed of the measures to be taken if they cannot be achieved.
Madam President, it is easy to add one's voice to the general call by the Commission, the Council and Parliament for real action to integrate the environment into all policy areas. I do not believe it is enough to speak of sustainable development in a general way. We need to adopt an approach that aims to promote the improvement of the environment.
Traffic is of course one of the biggest problems, and the prevention of gas emissions is a central feature of our policy to improve the environment. The best way of guiding consumer behaviour is by putting money in consumers' pockets, and the Auto-Oil programme is a good example of this. It contains a system of tax incentives and penalties, the stick and carrot method, to promote the use of better-quality fuels and make the use of poorer quality fuels more expensive. This scheme could be extended to many other areas.
The forthcoming AGENDA 2000 programme now under discussion in Parliament and the Council is a concrete indication of where we really want to be heading. On regional and structural policy the Commission's proposals are good as far as words go, but not enough has been done in practice. The environment authorities really must be included in all programmes on an equal footing with the other parties that are actively involved. In agriculture it is not enough to say that it is the task of the Member States to see to it that the environmental objectives agreed on are met. There has to be action on a Union-wide basis. Aid must not be granted if insufficient attention is being paid to environmental matters.
The work that precedes enlargement is important and it requires great efforts, because we cannot allow a situation where new states join before they have completed their environmental preparations and lengthy transitional periods are therefore needed. We know that if enlargement goes ahead like this it will only harm the state of the environment in the future.
Madam President, ladies and gentlemen, thank you for this brief but most important debate, because apart from a few criticisms and a few suggestions it has also brought wide agreement on what has been achieved by way of integration in recent months, starting with the UK Presidency and now under the current Austrian Presidency, and what will no doubt also be achieved under the German and Finnish presidencies. It is quite clear that Mr Collins is more than justified in quoting Mr Delors: the days of speechifying must come to an end! We have to take action, and to do so we need the right instruments. We need indicators, we need aims, and we also need the mechanisms for reviewing them.
But at the same time we need a sense of common purpose. Here in particular - and people have spoken of a trialogue - the Council, Parliament and the Commission must work together to achieve their goal. For reasons of competition alone, individual Member States are rarely able to make progress here. Only Europe can set an example of sustainable development, because we know that since Rio we have had anything but sustainable development, especially outside our continent. But it is not enough for the Council, the Commission and Parliament, and the national governments too, to join forces; once again I agree with Mr Collins that of course we also need public support, cooperation with industry - in other words the private sector - and in particular with the non-governmental organisations. We would all consider it impossible to pursue environmental policy without them.
Indeed, we can no longer regard environmental policy as a sectoral policy. We need partnership with our government colleagues, however difficult that may be on a day-to-day basis. New initiatives such as the joint Transport and Environment Councils may be important, but they are not the be-all and end-all. Even outside these joint meetings, we must still feel that the environment and sustainable development are live issues that go beyond Environment Councils.
It is important and all to the good, and sets a good example for the European Union, that the first major measure to transpose the Kyoto protocol in Europe was taken at European, at Community level. Let me reiterate my thanks to the Commission for its very successful negotiations with the European car industry: 15 % along the road to the Kyoto target, one seventh of the way, is a good start. It must be followed by further European and also national measures.
Of course, Vienna should be another milestone in this process and it will be important to know how our heads of state and government respond to the reports the three Councils - whose activities I consider positive in principle - have submitted and will be submitting. And of course I am prepared to inform the European Parliament immediately of the outcome of the Vienna summit in this regard.
There is a wide gulf between words and deeds, Mrs Graenitz said, and she is quite right. But I believe that we do have some grounds for hoping that, with our integration policy, we now have the right strategy for capping words with deeds. We not only have the right strategy, I believe we have the only possible strategy. We know of no other, we know of no better. I believe the real test will be how far sustainable development is now incorporated into our post-Kyoto strategy, our climate protection activities, and of course into the three important areas of Agenda 2000 - by which I mean the Structural Funds, the future of agriculture and EU enlargement.
We should be equal partners, and here it will be important to act at Community level. In a few days' time, we shall be meeting in Buenos Aires for the next climate protection conference. Even if it is not likely to produce the kind of results we saw in Kyoto, in the sense of defining major objectives, it will have to be a milestone towards laying down the rules of play, rules of play on which the European Union will have a real say, rules of play which make it clear that climate protection is one of the most important tasks on the way to achieving sustainable development, which is to say that it is also one of the great challenges. With that in mind, I thank you warmly for your attention.
Madam President, I must first of all thank the House for its good wishes for my health. Happily, I think I can say that I am on the road to recovery.
I agree with the many comments which have been made to the effect that we are heading in a direction where we must do something and that people are becoming rather tired of all the speeches and well-meaning words. I think it was Mr Collins who pointed straight to Rio, and so it is of course important that we have also involved the Council and the heads of state and government directly in this project. I agree with Parliament that it is a good thing that the presidency and the Commission are having this debate with Parliament today.
I also share Mr Collins' view that the problem cannot be solved by the individual Member States alone. It is a Community project. On the other hand - as Mr Collins stressed - it is of course a precondition that the Member States should stand by their commitments if we are to succeed, and at any rate we have Mr Bartenstein's word today that the presidency will do all it can to bring this about. Likewise, I share Mr Valverde's view that the environment is no longer a sectoral policy, and I agree with the points which most speakers made as regards the results of the Amsterdam Treaty.
Clearly, financial resources play a major role in environment policy, but here in Parliament - and for that matter in the Council - it is known only too well what kind of difficulties we have encountered every single time we have tried to achieve any Community results in this sector. We may not have been able to demonstrate major successes in this area, but that should not prevent us from continuing to work on it. I can confirm to Mr Eisma that we are working on indicators and, as I said in my first speech, I am expecting us to be able to produce something much more concrete in this respect in 1999. I stand by what I said earlier, namely that it is a difficult task, but I entirely agree with Mr Eisma that it is one which must be resolved.
Mrs Graenitz referred to the responsibilities of individual countries, and this ties in very well with the point which Mrs Myller made, namely that the local authorities play a very important role in environment policy. I would once again stress that I believe that in Agenda 2000 we have a number of measures concerning integration of the environment sector which it is very important to maintain, and this applies to the agricultural sector - which Mrs Myller mentioned in her comments - and indeed also to the process of enlargement, where in my opinion we are facing greater problems than we have ever seen in terms of implementing a sensible policy on the environment.
I naturally hope that Parliament has noted the presidency's positive comments on the agreement with the car industry on CO2 emissions. This was one of the debates I had with Parliament not so long ago in which we were not entirely in agreement, but we believe that this is a crucial aspect of the climate negotiations and that we have made a contribution to solving the climate problems. That is why we worked very actively to achieve a result.
Let me end by saying that there is no doubt that practising integration is difficult, but on the other hand it is also necessary if we are to find the solution to our environmental problems now and in the future. This requires all sectors to simply accept that they represent both part of the problem and part of the solution. Only if all the parties involved accept and understand the situation can we hope for better decisions to be taken. I believe that we have taken a step forward in the process, but we have only started, and I welcome the undertakings which Parliament and the presidency have given.
Thank you, Mrs Bjerregaard, and I too would like to wish you a very speedy recovery.
I have received a motion for a resolution (B4-0981/98) to wind up the debate, tabled pursuant to Rule 37(2) by the Committee on the Environment, Public Health and Consumer Protection.
The debate is closed.
The vote will take place tomorrow.
Homeopathic medicinal products
The next item is the report (A4-0378/98) by Mr Chanterie, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the Commission report to the European Parliament and the Council on the application of Directives 92/73/EEC and 92/74/EEC on homeopathic medicinal products (COM(97)0362 - C4-0484/97).
Madam President, Commissioner, ladies and gentlemen, since September 1992 we have had two further directives in the European Union concerning the approximation of legislative and administrative provisions applicable to medicinal products and laying down additional rules for homeopathic medicinal products for both human and veterinary use. In these, four considerations are paramount: firstly, the accessibility of homeopathic medicines; secondly, the quality and safety of those medicines; thirdly, information for users of homeopathic medicines; and fourthly, rules governing the manufacture and supervision of these medicines.
On behalf of the Committee on the Environment, Public Health and Consumer Protection, I should like to particularly highlight four of the points made in the report. Firstly, recognition. Article 6(1) says that each Member State must take due account of registrations and authorisations previously granted by another Member State. To us it is not clear what is meant by 'due account'. And who decides whether a Member State has taken 'due account' of the other Member State? This is an unclear formulation and we would like it replaced.
Secondly, the special, simplified registration procedure. This applies only to products taken by mouth or used externally. Other forms of administration such as injections, plasters, sprays, drops, suppositories and so on are excluded. On the one hand there are no scientific arguments to justify this exclusion and, on the other hand, some Member States do use this specially simplified registration procedure for certain forms of administration.
Article 7(1) also restricts the special, simplified registration procedure to preparations where the degree of dilution does not exceed one part per 10 000 of the mother tincture or a maximum of 1/100th of the smallest dose used in allopathy for active principles in medicinal products requiring a doctor's prescription. Again, there are no scientific reasons for imposing those limits and, once again, some Member States allow preparations which do not meet these criteria.
Another point concerning Article 7(1) is veterinary use. This is restricted to pet animals or exotic animals and not animals used for human consumption. There is nothing to warrant this, not environmental protection, not public health and not the consumer interest. We therefore propose that this restriction to exotic species or pet animals should be dropped.
My third point concerns labelling. Article 7(2) contains a requirement that the label or package insert should mention only the scientific name of the homeopathic stock material and not use fantasy names. But patients need recognisable product indications and clear product descriptions. We think that fantasy names should be allowed, especially for combined preparations, provided no therapeutic effect is implied or introduced.
Article 7(2) also requires the express indication that this is 'a homeopathic medicinal product without approved therapeutic indication'. The Commission notes that the Member States vary quite considerably in their compliance with this requirement. Manufacturers claim that an indication of this kind discriminates against their products in favour of other medicines, and is pointless given that therapeutic indication is not part of the registration procedure.
It is suggested that the European Commission should replace this wording with an alternative text. Our committee is proposing 'application in accordance with clinical homeopathic pharmacology'. Personally, I would have preferred to see 'registered homeopathic medicinal product', but I understand we can expect further indications from the Commission on that.
Then there is the mandatory warning about consulting a doctor. I think I speak for the great majority of the committee in saying that we think a doctor should be consulted when any form of medication is taken, and that we are in favour of keeping this mandatory warning. I think this mandatory warning might be worded better and that our report represents an advance here.
My final point concerns the special provisions. Article 9(2) says that homeopathic medicinal products not eligible for a special simplified registration procedure are to be evaluated and either approved or not on the basis of four other directives. Under that article, however, Member States are allowed - but not obliged - to introduce or apply special rules for pharmacological, toxicological and clinical testing in accordance with the principles and special characteristics of homeopathic medicine as practised in the Member State concerned. Some Member States have done this, but most have not or have not done so yet, with distortions of competition as a result. So it would seem that Member States need to be compelled to introduce these special provisions so that we can achieve freedom of movement for homeopathic medicines, since we are talking here about half of all the homeopathic medicines used.
That is all I have to say, Madam President. Those are our committee's suggestions for amending the existing directive. We shall be very interested to hear the European Commission's response.
Madam President, I would like to explain something about homeopathic medicines which perhaps in other cultures in Europe is not entirely understood. Homeopathic medicines and the way in which people use them varies very widely in the way in which they are perceived. In the United Kingdom and Republic of Ireland, for example, homeopathic medicine is seen to be the preserve of the rather eccentric fringes of medicine rather than being a core area of medicine. That is one of the reasons why it is quite wrong for us to go for binding agreements and binding regulations on all Member States. Member States are moving at a different rate.
This is highlighted by the concerns of the Agriculture Committee about some of the ingredients of homeopathic medicine. Here we have tinctures such as arsenic which we are being asked to put onto animals in the food chain. There seems to be no scientific evidence that they actually work and little scientific evidence that they are harmless. One thing we want to stress is that all mother tinctures should be subject to rigorous scientific tests to establish dilution levels consistent with safety in the food chain. We are also concerned about the use of fantasy names. They must not make therapeutic claims that cannot be sustained by rigorous testing. We would also assume that all homeopathic remedies are used only on the basis that they are handled by qualified practitioners.
And finally - and it is important that we get this point over - it is not just that this testing and monitoring should be done by people from the homeopathic community on their own. It must be capable of withstanding rigorous scientific testing from other parts of the scientific community.
Madam President, I would like to thank the rapporteur, Mr Chanterie, for his very broad coverage of this issue and for having taken account of the views of the committees. The Committee on Economic and Monetary Affairs and Industrial Policy has examined the subject from the angle of implementation of the single market. The Member States have not actually applied the 1992 Directives, which harmonised requirements for homeopathic medical products to be brought onto the market, so a problem has been caused by the fact that these products have not been able to circulate freely.
The committee has also observed that the manufacturers of homeopathic medicinal products are usually small and medium-sized companies, and they are greatly hampered in their work by the diversity that exists in legislation and approval procedures among the different countries. The committee feels that a system of reciprocal recognition regarding these products should be adopted so that safety criteria for the recognition scheme can be defined at EU level, and the first Member State in which a product is registered should assess and document to what extent these jointly determined criteria are met. The principles of 'good manufacturing practice' and 'good laboratory practice' could be adopted. In this way we can ensure that there will be no safety risk of any kind. The Committee also supports the idea that fantasy names for homeopathic medicines could be approved.
Convention certainly differs from country to country. But those countries where homeopathy is better known have been able to confirm that these medicines do not cause side-effects. They are cheap, and, although the effect mechanisms cannot always be clearly ascertained using traditional methods, they work.
Madam President, the question of homeopathic medicinal products does, of course, come within the remit of the Committee on Research, Technological Development and Energy, and many of the aspects that concern us have already been addressed by the Committee on Economic and Monetary Affairs and Industrial Policy. Firstly, I too wish to express warm thanks to Mr Chanterie, who has endorsed many of our committee's requests, indeed all of them. Like the Committee on Economic and Monetary Affairs, we too have called for a system of mutual recognition; Mrs Hautala has already told you this. I believe it is also most important, so that we really can support homeopathic medicinal products, to have good manufacturing and laboratory practice and to make it possible to choose fantasy names.
As a research committee, we are of course particularly keen for the Commission also to report on the studies and research which have been carried out to check the effectiveness of homeopathic and other alternative therapies under the Community's biomedical research and development programme. Under this fifth framework research programme, and on the basis of the requests made in the report, support should be given to research activities in the field of alternative medicine, with special reference to individual and general procedures, and to the preventive roles and special features of alternative medical disciplines. These, of course, include programmes for basic research into homeopathy, to be carried out by bio-medical institutions, designed in particular to explain the process of homeopathic potentisation and prove the efficacy of homeopathic high-level potencies, together with programmes to promote international pooling of the experience of experts in homeopathy.
This was of quite particular concern to us, since we should also remember that in recent years the demand for homeopathic medicines has risen in most European countries, and that according to the Commission it now accounts for a share of over 1 %, in some countries even over 5 % of the gross sales of the European pharmaceutical industry; I believe we must take that into account in research as well. Hence the concern of the Committee on Research, which we are grateful to Mr Chanterie for addressing, with stepping up research in this area.
Ladies and gentlemen, many of you - and probably many of the people listening to us in the public gallery - will not be users of homeopathic or anthroposophic medicinal products. A lot of people are sceptical about their effectiveness and do not believe there is any scientific basis to anthroposophic medicine. But 29 % of European citizens have used homeopathic medicines at least once. Many Europeans have faith in therapies described as alternative, complementary or nontraditional. Homeopathic product sales are rising, and now account on average for 1 % of sales of medicinal products, with much higher percentages in some countries. So it seems only right and proper that we should look at this issue again on the basis of the report the Commission has presented to Parliament on the application of the 1992 Directives.
With the approval of those directives - as Mr Chanterie reminded us - the European Union guaranteed all citizens access to the medicinal products of their choice. It is intended to prevent discrimination between European citizens depending on the country where they live - some very open, some quite tolerant, some completely anti - and to ensure that safe, high quality medicines are available which provide users with clear and helpful information and instructions. These two objectives - access to free choice of medicines for all European citizens together with the necessary guarantees for product safety and correct use - have guided the Group of the Party of European Socialists, which I represent, in the debate and vote on Mr Chanterie's excellent report for the Committee on the Environment, Public Health and Consumer Protection.
There were not many problems, but they were serious ones. How could registration of a pharmaceutical already registered in another country be made cheaper and less bureaucratic? Should the simplified legislation modify the dilution threshold indicated in the current directive and the recommended methods of taking the medicine? Should it be left to the instructions for use to remind users to consult a doctor while using the product? Or should it be specified, instead, that a doctor need only be consulted if symptoms persist after several days of treatment? Or that people should actually see a doctor before starting the treatment? Should the label state 'homeopathic medicine' without approved therapeutic indications? Or would 'approved homeopathic medicine' be sufficient?
The resolution passed in committee is a balanced response to these questions. The matter will be considered further if and when the Commission presents a proposal for a directive specifically responding to the questions raised by analysis of the application of the current directive.
Madam President, ladies and gentlemen, with this report the European Parliament welcomes the Commission's report on the application of Directives 92/73 and 92/74. On the legal basis of this directive, homeopathic remedies were recognised for the first time as medicinal products, but this legal act has not been implemented effectively. In this opinion, the Committee on Legal Affairs and Citizens' Rights calls on the Commission to make use of its right of initiative and to apply its competence in the field of homeopathy.
There are five points which the Commission should bear in mind if it is to improve the application of the two directives. Firstly, it would be desirable to achieve general recognition of homeopathic remedies which are already authorised in another state. To that end, the directive must be reworded in a clear and binding manner. This alone can prevent countries from exercising arbitrary power as regards the recognition of homeopathic remedies.
Secondly, special rules for tests and trials should be introduced to ensure free circulation on the market, while at the same time taking account of the need to protect the consumer. Thirdly, simplified registration procedures need to be worked out in order to speed up the procedure for recognising homeopathic medicines. Here too, account must be taken of consumer protection. Fourthly, the simplified registration procedure should be extended to veterinary homeopathic remedies for food-producing animals. In taking account of consumer interests, there is no reason to exclude food-producing animals from the possible therapeutic benefits of homeopathic remedies.
Fifth, we must treat homeopathic and allopathic medicinal products in the same way as regards the use of fantasy names on labels and package inserts. Provided it accepts these points, the Commission will in our view be submitting a proposal that deserves consideration.
Mr President, it is symbolic that, in the space of one year, two European Parliament reports have tackled the subject of unconventional medicines and that now, with the Chanterie report on homeopathic medicinal products, five parliamentary committees have been called upon to give their opinion on the subject. This confirms that the European institutions are aware of the importance of their role in improving the quality of public health and intend to do so in response to public practice, given that an increasing number of people are turning to these complementary forms of medicine.
The European Union can no longer bury its head in the sand, thanks to pressure both from the European Parliament and from members of the public and their organisations. The European Parliament has often been a pioneer in tackling controversial or politically sensitive subjects as well as by introducing culture and education into the European Union's remit or debating issues such as genetic engineering, equality or sexual orientation. Once again, the European Parliament is leading the way in the process of granting unconventional medicinal products a recognised status. It is vital that a social practice affecting about one quarter of the European Union's population, as is the case with the use of homeopathic medicinal products, should find a response in the European institutions. In that way the sector can develop without risk for its users, in fair conditions both for professionals and industrialists. It is important not only that the European Union should be willing to do something but also that the Member States should respond. They should proceed with the swiftness that common sense demands and ensure that a common procedure (with mutual recognition) is introduced for registering these medicines and that studies are carried out into homeopathic practice.
Mr President, I should like to thank the rapporteur for his report. This is a sector which attracts considerable public attention. Most people have a view on the subject, and many passionate discussions have taken place on it. It might be said that fortunately this passion has so far only been expressed in words. These attitudes are also reflected in the ways in which the different countries have tackled the problems and which we must naturally take into account when we are looking at what more we need to do at EU level. I shall not go into all the points which the rapporteur has made, but simply present the overall view of the Liberal Group as a guideline for the future work of the Commission and the Council, since that is ultimately what is at issue.
Firstly, it would be desirable to have greater mutual recognition in practice, but it would then be necessary - and an absolute precondition for such greater mutual recognition - for us to have a knowledge of the method of registration in the individual countries. It must be said that we do not have this at the moment. So there must be well-documented registration, on a basis which is as scientific as possible. And secondly, as I said, this therefore means that we must have a requirement for individual countries to publish their lists of homeopathic medicines and also to explain how they are approved, for example whether they have been approved under Articles 7 and 8, because in that case we have already come a good deal of the way. In our opinion, a simplified registration procedure should not be used either for medicines for human use or those for veterinary use, which can enter the food chain. Instead, I think that we should consider a positive list of harmless substances and diluents. Lastly, fantasy names are fine as far as we are concerned, and there should not be a requirement to consult a doctor.
Mr President, ladies and gentlemen, this debate concerns the Chanterie report on homeopathic medicinal products.
As a doctor, I would say that, in order for homeopathic medicines to be regarded as useful and effective, they must meet certain conditions regarding their manufacture, approval and use. Otherwise, homeopathy will simply be regarded as an unorthodox enterprise practised by charlatans. This would be very harmful to a discipline which is supported by some pharmacists and doctors.
These conditions are as follows: firstly, a totally clear distinction must be made between homeopathy and anthroposophy. Some people have the impertinence to call the latter anthroposophic medicine, even adding the adjective 'homeopathic' to this term. However, whether or not Mr Chanterie likes it, anthroposophy is just an example of unorthodox practices trying to jump on the homeopathic bandwagon. This strange mixture has been insidiously introduced by the rapporteur and must be firmly excluded.
Secondly, the approval of a product must not mean that all the Member States have to accept a medicine which might have been accepted by only one of them, whose laxness could be dangerous and could put patients at risk.
On the contrary, an assessment must be carried out in each Member State, in accordance with criteria providing full guarantees of quality and harmlessness - all of which, I must stress, is for the protection of patients.
Fourthly, it is also dangerous to entrust the approval of these medicines to a Community body of 'experts' whose scientific qualifications are not guaranteed by the proposed text.
Fifthly, the names must be precise. We do not agree to fantasy names being used and, in our opinion, the approved therapeutic indication is perfectly adequate.
Finally, it is essential that homeopathic medicinal products are not prescribed by any supposedly qualified person - and by whom would they be qualified? - but by a doctor, given that many doctors are also homeopaths.
This is the aim of my amendment which, contrary to the proposed text, advises the user to consult a doctor only if symptoms persist. I believe that patients must consult a doctor about using such medicines, in order to prevent an illness such as cancer, for example, going undetected by a medically unqualified prescriber, with a doctor being consulted only after this cancer has spread.
Patients' lives must not be put in danger. Society has spent millions on training professionals: we must therefore be wary of dangerous amateurs. Would you trust a pilot who had been trained by any old qualification body, or who had taught himself?
To conclude, if these conditions are not clearly expressed in the report, our group will vote against the motion for a resolution.
Mr President, there is still no free market in homeopathic medicinal products in the Union, despite the fact that the directives are already in place and a legal framework was created in 1992. So Mr Chanterie's report quite properly advocates a revision of these directives based on a thorough evaluation of the status quo .
Implementation of the directive varies from one Member State to another, and the Commission has even seen fit to refer the question to the Court of Justice because the directives were only partially being carried out in Belgium, France, Portugal and the UK. And it is easy to see why. In some countries, Belgium among them, the value of homeopathic medicines and whether or not they should be recognised remains a matter of heated debate. Moreover, the wording of the directives is so vague, de jure , that differing interpretations are inevitable, and in effect they are not stringent enough to prevent distortions of competition.
Thus the report quite rightly argues in favour of a new text which precludes any difficulties of interpretation and is binding in nature. This will be helpful not only to manufacturers, but to doctors and consumers too. Discriminatory statements on the label must be avoided and, on the other hand, the instruction to consult a doctor if symptoms persist must be given not only for homoeopathic medicines, but for conventional medicines as well.
We wholeheartedly endorse the objectives of the report and also the specific recommendations it makes on registration procedures and a definitive system of coordination and harmonisation. We do have reservations though, Mr Chanterie, about paragraph 7 of the recommendations, namely the obligation on Member States to recognise registrations carried out, or authorisations granted, prior to the devising of a system of coordination. We agree that work is needed to determine the conditions under which national approval should be recognised by other Member States. But pending harmonisation and coordination, it does not seem to us to make too much sense to force mutual recognition on Member States, because that really would make for abuses and laxity. It may of course be seen as a means of exerting pressure, but it may lead to abuse, and that really does not serve the consumer interest.
Mr President, the Commission report points to the need for a decision to amend the directives in question. Some Member States treat existing authorisations or registrations not as they should, but as they see fit. Treating them as they see fit often means in practice ignoring them. A considerable amount of time and money is wasted as a result. Each Member State has different procedures for assessing the effects and harmful effects of homoeopathic medicines. It is thus desirable that the relevant directives should be amended.
I understand the reluctance to treat homeopathic medicinal products in the same way as allopathic ones. They should not be treated in the same way, because they are based on different understandings of human health, disease and healing. Homeopathy takes a holistic view of human health, and I think that is inherently a sound approach. Now that the action of certain substances in homeopathic medicinal products has been scientifically demonstrated, the charge that the effects of homeopathic medicines are all in the mind has lost much of its validity. I am therefore in favour of a more equal status for homeopathy and allopathy.
A first step we need to take is more widespread use of the simplified registration procedure. It is important that Member States should be free to decide for themselves when a homeopathic medicine qualifies for this procedure. We cannot allow the free availability of homeopathic medicines to be curtailed by all manner of unrealistic fears and powerful opposition lobbies.
I also think it would be a good idea to see if we can agree on a system of mutual recognition. I am most interested here in the money this would save. We should of course need clear criteria as a basis for that recognition. It would make it easier to interpret the relevant directives. I compliment Mr Chanterie on his report.
Mr President, I have to admit that I have found it very difficult to take a firm position in an argument which is still very obscure and difficult to assess. It is also true that when we are discussing health we ought to avoid Khomeini-like positions, because research has often overturned received wisdom. Yet we cannot disregard one fundamental concept that has been stated for many years in pharmacology and medical text books in the European Community and throughout the rest of the world, which is that the patient should be treated with the maximum dose for the minimum possible time. This concept is overturned and denied by homeopathy, which maintains a very low - infinitesimal - dose for a prolonged period.
It is true that these concepts are, like all science, not fixed in stone, but it is equally clear that science needs to find an answer not only for the authorities, but above all for consumers, and that answer must reconcile those two facts. In particular, science needs to clarify the immunity problem arising from a possible choice between conventional and homeopathic during treatment. Some maintain that prolonged low doses divert the immune system so that it is unable to deal with anything else, which is a serious threat to health. Other scientists challenge that assertion, claiming that an infinitesimal dose does not stimulate the immune response. Obviously we are not scientific researchers in a position to clarify these concepts, so we need, and we should be able to expect, clear answers from research. There are also some questions from Professor Cabrol to be answered if homeopathy is to be dignified as a medical science proper.
I do have some comments on Mr Chanterie's excellent report, in which, like Professor Cabrol, some passages left me very perplexed. My first point is that standards for the authorisation and registration of pharmaceuticals differ from one Member State to another. Of course we think harmonisation is essential but it must not mean any reduction in the present levels of safety and protection of health. Secondly, Chapters IV and V of Directive 92/75 on principles and guidelines for good production and laboratory practices must also be applied in full to all homeopathic medicinal products. Thirdly, the Member States must draw up the lists of homeopathic medicines or themselves take responsibility for banning them. Fourthly, until it is scientifically proven that homeopathic medicinal products for veterinary use do not involve risks to human health, we think the simplified registration procedure is inapplicable. Tinctures in particular must be subject to rigorous scientific tests to establish what degrees of dilution guarantee the safety of the food chain and protection from contaminated preparations.
Mr President, ladies and gentlemen, my job as a pharmacist means that I often come in contact with the question of homeopathy. As you know, patients - in other words the consumers - are reacting more and more positively to these medicinal products in Europe. It is up to us in this House to accompany and support this trend by preparing adequate legislation. Mr Chanterie has indicated the most important aspects in his report, for which I am very grateful. In my view, mutual recognition of registrations and authorisations in the Member States of the European Union is important, as is extending the forms of use to parenteral administration, while adhering to the stringent conditions governing quality and safety tests for the consumer which are already in force now.
We have scientific studies and decades of experience of the harmlessness of these products. This brings me to the next important point, which also played a central part in the opinion drawn up by our Committee on Research, namely research. Surely we cannot keep bringing up the argument we have just heard about the lack of a scientific basis while at the same time excluding homeopathy de facto from EU-supported projects. We already have a considerable number of scientific reports on the subject, and we should further develop and support these initiatives. We must ensure that homeopathy is given an equal place in future in the fifth framework research programme.
Let me say in conclusion that I have learned from numerous conversations with colleagues in the veterinary field that it is essential to organic farming that we no longer exclude homeopathic medicinal products for food-producing animals from the simplified registration procedure.
Mr President, homeopathic medicine has been officially recognised in certain Member States for many years but has been barely tolerated in others. Thus, the Commission, by means of Directives 92/73 and 92/74, created a legal framework allowing patients access to the products of their choice while providing precautions to ensure the quality and safety of the products.
However, there have been problems with the implementation of this in certain Member States and thus the Commission's current approach is welcome. I also welcome this report by Mr Chanterie. It is really important that we deal with this issue because of the increasing popularity of homeopathic products in particular and of natural and alternative medicine in general. Citizens throughout Europe have a right to have these products circulating freely in the Member States under single market rules as much as any other product, provided that all considerations of safety and efficacy are properly applied.
In this regard, it would be very useful if we followed up questions of research under the Fifth Framework Programme and the Green Group has introduced amendments to that effect under the Fifth Framework Programme and in the budget. So I hope the Commission takes note that the instruments are there by which we could carry out testing and make sure that the harmonisation of homeopathic medicinal products with therapeutic indications is properly tested. In other words, given the particular problems surrounding the proving of homeopathy as against allopathic medicine, the pecular requirements of homeopathy should be taken into consideration in this testing and the expert knowledge of homeopaths applied. We have the instruments available.
I have tabled certain amendments. In the UK and Ireland these registered practitioners are not only doctors and it is incumbent on us to make clear in the report that where a physician or a doctor has to be referred to on the labelling requirements, this refers to a homeopathic doctor or a registered medical homeopathic practitioner. That is the law in my Member State and in the UK and we wish to continue that practice. That is why I commend my amendment to you.
Mr President, the Commission is grateful for the keen interest shown in our report, and especially for the rapporteur's efforts. Our intention in choosing this rather unusual procedure, namely drafting a report in order to spark off a broad debate instead of proposing to amend the two directives which are in force, was to clarify the positions of Parliament and the Council. Parliament has clarified its position today with its report and this debate. We thank it for doing so, and will no doubt be hearing the corresponding views of the Council in the near future.
Let me begin my reply with a general consideration. We did not intend to embark on a discussion of principle during this debate, in other words should homeopathic medicinal products be regarded as medicinal products and, if so, under what conditions? Or should we only recognise allopathic medicinal products? The widespread use of homeopathic medicinal products gives us good reason to concern ourselves with them. We cannot simply assume that they are a sideline or something rather esoteric only used by certain sects; in fact, patients use them generally as one kind of medicinal product among others. We cannot ignore that. It is a fact of life!
But the Commission also believes that the concept of science, which has been used by some speakers in this debate too, is somewhat apodictic, because traditional medical science, which researches, produces and evaluates non-homeopathic medicinal products, sets its own conditions. The concept of science implies that for anything to be scientifically recognised it must first be clarified by being defined. On the basis of the methods and procedures that are applied, we can judge whether something is scientific or not. But that is a very narrow definition. Mrs Heinisch is quite right to say that the concept of science can of course be defined much more broadly, so that other phenomena which do not fit into this traditional, orthodox definition of science come within its scope. In our view, the main problem in this discussion of principle is that there happen to be doctors, scientists and chemists who want to apply this narrow definition of science and therefore say that because this is the case and because homeopathic medicinal products do not fall within this definition, we believe that we should not concern ourselves with them.
We think that is wrong, as we have made clear from the outset, because when you take the three characteristics of medicinal products - safety, efficacy and quality - you will find that we have not made efficacy a condition for homeopathic medicinal products. That, however, does not mean - and it would be wrong to draw this as a logical conclusion - that a homeopathic medicinal product is not effective; it only means that efficacy is not a condition for its recognition as a medicinal product. We all know that it is effective and that many people can expect and even achieve good results, not so much from any direct and verifiable chemical effects, but more from the psychological - although that is too narrow a definition too - let us say from the overall effects of this product. That covers many things. I think listening to agreeable debates with pleasant Members of the European Parliament is an example of the homeopathic doses which Commissioners would sometimes find most welcome.
We also know that the current state of affairs is not satisfactory. As we heard during the debate, a number of Member States have done nothing at all, so we must do more. So this exchange of ideas is very helpful. Overall, the report takes the same line we did. So we have no problem with it; on the contrary, we feel supported, and in the follow-up I am sure we will move in the direction that Mr Chanterie and other speakers indicated. That is to say, we should define the conditions for mutual recognition of registered homeopathic products more carefully and then make mutual recognition a binding principle. It is quite clear that mutual recognition is possible only if we lay down the minimum conditions under which this recognition is binding. That is why the obligation of mutual recognition must go hand in hand with a more carefully defined simplified registration procedure. It could be very helpful in this regard to draw up harmonised lists of degrees of dilution, for example, and to clarify the field of application of the simplified authorisation procedure.
I also agree that there is no reason to maintain the ban on registering veterinary homeopathic medicinal products for foodproducing animals. Some of the provisions on labelling could also be reworded and made more consumer-friendly. Obviously that includes dosages, but also provisions on names. This can and must be improved, because totally misleading fantasy names are just as harmful as meaningless descriptions that nobody can understand. We are also in favour of making the provisions of Article 9(2) binding, i.e. introducing special provisions on tests and trials.
We do not agree with the following points of the report. In their present form, the directives cover all homeopathic products and preparation processes. We have not listed the various schools of homeopathy that exist in this area separately, and for a good reason. In my view, to enter into that kind of doctrinal dispute would be more likely to be damaging for homeopathic medicinal products. That is why we do not understand why only one of these schools, anthroposophic homeopathy, should be mentioned separately in the text of the directives. This does not mean we are against anthroposophy, it simply means that we do not wish to become involved in this doctrinal dispute. In our view, that would be going a little too far.
As Mr Chanterie can imagine, the Commission is certainly sympathetic to the idea of a Community body which would be responsible for authorisation and assessment, including the question of labelling. After all, we have had extremely good experiences with the London agency for the authorisation of medicinal products. We shall consider whether a similar body could be set up. Of course, that would require the cooperation of the Member States. So we are saying quite clearly, as your report does, that the directives need to be supplemented and improved and we thank Parliament for its proposals. We now await the Council's opinion. As soon as we have it, we shall set to work.
Thank you, Mr Bangemann.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Liability for defective products
The next item is the report (A4-0326/98) by Mrs Roth-Behrendt, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Directive amending Council Directive 85/374/EEC of 25 July 1985 on the approximation of the laws, regulations and administrative provisions of the Member States concerning liability for defective products (COM(97)0478 - C4-0503/97-97/0244(COD)).
Mr President, I never seem to quite get away from this unending BSE business. Although the subject is an entirely different one today, we are still feeling the painful aftermath of the BSE scandal in the European Union. In the report by its committee of inquiry, the European Parliament called on the Commission to include primary agricultural products in the European Union's product liability directive, which has been in force since 1985. Parliament did this to ensure that if a case comparable to the BSE scandal came up again, the citizens of Europe would have product liability. The Commission has complied with this obligation by indeed including primary agricultural products. But the Commission did not follow this line through to the end. It usually does so, Mr Monti, I am convinced of that, but this time it did not do so. Because just including agricultural products in the associated question of product liability is not enough to deal with the BSE crisis; this must be supplemented by a number of follow-up amendments to the product liability directive.
The Commission has not done this. I have done it as rapporteur. I have altered the liability ceiling, because the level we had in the past was not high enough to deal with a scandal such as BSE and the harm done to humans. I have also amended the limitation period, the deadline by which claims can be lodged, because the ten-year period which has hitherto applied does not even take account of the incubation period of the new form of Creutzfeldt-Jakob disease. Moreover, I have not reversed the burden of proof, as some perhaps less legally informed people might have imagined; instead, I have linked the burden of proof to the product. I have introduced the concept of prima-facie evidence, since there is no alternative in the case of a product which might have been consumed a number of years ago and can therefore no longer be produced as solid evidence.
I have also added a few words on the development risk, which had in fact been proposed in the Commission's original directive in 1985, but was not accepted by the Council at the time and is therefore made optional in the directive. The Member States can incorporate it if they wish. Now there are some people in this Parliament and in European industry who believe that what I am doing is not legally necessary and is not correct. They are wrong on both counts! If we want to cope with the BSE scandal and any similar situation, we have to make further amendments, in addition to including primary products. Anyone who disputes that is in effect unwilling to admit that we must do more if a case like BSE comes up again. The Commission is doing one thing: it is pursing its lips, but you are not whistling, Mr Monti. However, I would like to hear you whistle. Perhaps you could do so here tonight.
May I also say that what I propose is already quite normal in many Member States. There is no ceiling on liability in any of the Member States apart from three. Indeed two Member States - Finland and Luxembourg - have even gone so far as to exclude the argument of development risk. In all the other countries, except for my own and Spain and Portugal, there is no ceiling on liability. Moreover, in Spain for example, it is not possible to argue on the basis of the development risk in respect of foodstuffs. Interestingly enough, that is just what we are talking about here. And in any case, all the Member States have special rules on the development risk of medicinal products. So I cannot quite see how the European industry lobby - which has my full support, because I too want to see a fully functioning industry - was clearly able to 'persuade' some Members of this Parliament, and others too, firmly enough to make them really believe that the Commission's amendment can accomplish what Parliament has called for. It cannot. I am convinced that the question of the ceiling on liability, the question of the deadline for lodging claims and the question of the development risk can perhaps be treated differently.
I and a colleague from another group have tabled some compromise amendments for the plenary in order to offer Members of both Parliament and the Commission an alternative. But we cannot in my view do any less. This European Parliament cannot afford that, not after what we have achieved, both vis-à-vis and versus the Commission, in relation to BSE. Anyone who does less here today or tomorrow will not be living up to what we have achieved in recent years, and will find it difficult to justify this before the European public next year. I am convinced that at this first reading, we must at least accept in codecision procedure the text that will be put to the vote in Parliament tomorrow. Mr Monti, I would like to hear you say that you regard this as a good startingpoint and will support these proposals.
Mr President, in view of its positive impact on consumer protection, the Committee on Legal Affairs and Citizens' Rights welcomes the proposal for a directive, which, by widening the scope of producers' liability for defective products to cover all movables, extends the 1985 Directive to include agricultural products. But the Committee on Legal Affairs and Citizens' Rights has expressed reservations, and continues to do so, about the admissibility of the amendments from the Committee on the Environment, Public Health and Consumer Protection for the following reasons. First, in the light of Rules 124(2) and 125(1)(a) of the Rules of Procedure taken in conjunction with Article 138(2) of the Treaty, the committee believes the European Parliament cannot covertly deprive the Commission of the exclusive right to initiate legislation through amendments to the legislative proposal. If Parliament considers that a legislative act should be amended, it is entitled to ask the Commission to submit the requisite proposals. Secondly, the proposal for a directive gives full effect to Parliament's recommendation set out in the report of 7 February 1997 by the Temporary Committee of Inquiry into BSE. Thirdly, the 1985 Directive has radically altered, if only in terms of producers' liability, certain key points of private law laid down in the Member States, namely civil liability, the burden of proof, compensation for damages, and time-barring of rights. The approaches proposed in the directive to deal with these points are still valid, since they take proper account of all the interests at stake, striking a rational balance between the different views of the parties concerned.
So the Committee on Legal Affairs and Citizens' Rights believes the amendments from the Committee on the Environment are inadmissible because they exceed Parliament's right to amend a proposal from the Commission. Besides, in our opinion, these amendments are unacceptable in substance.
The Committee on Legal Affairs and Citizens' Rights considers that no substantial amendment of Directive 85/374 should be put forward until the Commission has held detailed discussions with the other Community institutions, the Member States and the relevant private individuals. This proposal could be made after examination of the Commission's forthcoming report on the implementation of Directive 85/374, due to be published in the year 2000.
In conclusion, we are in favour of the directive but, for strictly legal reasons, we cannot agree to the amendments put forward by the Committee on the Environment, Public Health and Consumer Protection.
Mr President, ladies and gentlemen, this House wanted this legislative proposal and with just cause. The BSE scandal forced us to ask the European Commission to present a proposal, as quickly as possible, extending the scope of the basic directive to primary products, i.e. products of the soil, stock-farming or fisheries, and game.
We cannot now refuse this extension, particularly in view of the extreme consumer distrust of food products and the increasing industrialisation of agricultural production methods. In any case, zero risk does not exist and as producers know that, when placing products on the market, they are running a risk and may be making the consumer run a risk, the latter must have a right of redress in the event of injury.
It is true that it would be unfair for agricultural products to escape this general rule. Consumers must enjoy the same protection, whatever the nature of the defective product. It should be recalled that, in the case of liability without fault, what counts is the act of placing a product on the market; it is not a question of determining who is guilty but who is liable.
The Committee on Agriculture and Rural Development is well aware of this, particularly as society needs to come to terms with its agricultural sector and as, in any case, the very existence of such a system will surely act as an incentive to the placing of safe, healthy and high-quality products on the market.
This proposal is therefore acceptable to the Agriculture Committee. However, the specific nature of agricultural products must not be forgotten and we have therefore proposed certain amendments, some of which, we are pleased to say, have been adopted. However, we regret that other amendments have not been adopted: firstly, because of the heavy dependence of primary agricultural production on external factors, we proposed including a clause dealing with this specific characteristic and suspending the directive's application to agricultural products in the case of damage resulting from natural disasters or other cases of force majeure . We also thought that such a system should not be used in any way as an instrument of unfair trade by the customers (and sometimes the exclusive customers) of agricultural producers.
During the assessment that will have to be made of the directive, specifically with regard to the agricultural and rural sectors, I hope that proposals will be made in this respect, as the specific characteristics of agriculture will then be clearly apparent to everyone.
In general, regarding the directive as a whole, our group - I am speaking on behalf of the ARE Group here - cannot support Mrs Roth-Behrendt's proposal which we unfortunately see as a reversal of the burden of proof. There is no doubt that it is the victim who must provide proof of the harm caused by a clearly identified product. On the other hand, our group agrees with the rapporteur that the period of liability should be longer than the ten years provided for by the Commission.
Finally, our group also supports Mrs Roth-Behrendt in questioning the exemption from liability on the basis of development risks. This exemption, in our opinion, is not justified in the context of the strict principle of liability without fault, linked to the act of placing a product on the market.
Mr President, I do not want to follow the Committee on Legal Affairs and Citizens' Rights in their discussion of whether this report is in order or not. My colleague Mrs Roth-Behrendt is probably as good a lawyer as anyone on the Legal Affairs Committee and it is right that she has tried to make substantial amendments to the proposal from the Commission. That does not mean, however, that all of us on the Committee on the Environment, Public Health and Consumer Protection follow her entirely down that road.
The reason is quite simple. There are advantages and disadvantages to the position in which Mrs Roth-Behrendt and those of us, like the last speaker, who were previously on the Temporary Committee investigating BSE, find ourselves. Because of Mr Medina's report we had the opportunity in a crisis situation to bring forward one simple reform. That was to add primary products to the products which would be subject to this directive. Given what we learned in the BSE scandal and given what we now know about the dangers that may linger for many years in primary products, it is surely right that the Commission bring forward this proposal and that we seek to improve it as best we can.
Where I need to express a slightly divergent view is in whether our efforts to improve and extend it have been over-expansive. I would agree with the rapporteur in her view that the ten-year limit is not enough and also that the initial limits set on the amount of damages were inadequate considering the context in which this report came forward, namely the horrors of the BSE scandal. So I am in favour of that section of the amendments. I commend Mrs Roth-Behrendt for the attempt she made at a late hour to bring in compromises. My difficulties - and she knows this - are with the burden of proof as set out in these amendments and also on the question of development risk.
As far as burden of proof is concerned, looking now at Amendment No 12, if you say that a causal relationship can be proved if it is shown to be sufficiently likely, I am not sure where between the causal and the casual that leaves you. The problem is that however difficult it may be to prove damages, you have to be able to show that a given product supplied by a given producer brought about this effect. You may need more time to do it but you cannot just say that it is down to inference. That is one of the problems with Amendment No 12 as it stands.
My last point is that on development risk we suffer from the fact that this is an emergency measure that we have brought in with great speed. The problem is that we need to look very carefully at the Member States and at their liability laws is to see where development risk leads us if it is included or excluded. That is more appropriately done in the review in the year 2000.
Having said all that, representing I suspect a minority view on the Environment Committee, I greatly admire the work that the rapporteur has done.
Mr President, ladies and gentlemen, today we have to discuss the extension to agricultural products of the scope of Directive 85/374/EEC on liability for defective products.
The Commission's proposal is welcome because it responds to a request from Parliament following the BSE crisis and also because it avoids the problem of having to define processed products and agricultural products which was encountered in the implementation of this directive. The problem is Mrs Roth-Behrendt's report. Under the pretext of generosity and using the emotions raised by the BSE crisis, she has completely altered the basis of the 1985 directive by reversing the burden of proof, deleting the scientific development clause, removing or extending the deadline for action by victims, etc.
The rapporteur's proposals alter the balance between consumer protection and legal certainty for economic operators. Mrs RothBehrendt has certainly encountered many problems - the debate on this report has itself been postponed several times - and she has tried to water down her proposals. She is now proposing supposedly compromise amendments, but where is the compromise? There has been no compromise with other political groups and some amendments are only supported by 29 Members.
This is just a case of currying favour in the run-up to an election campaign. However, consumers are responsible people, many being producers themselves, and they know that the balance of the 1985 directive must not be altered. There is also a risk that the courts will be flooded with cases and will have difficulty in legally interpreting the majority of the amendments which are, to say the least, contradictory and vague.
Also, has anyone calculated the financial implications of Mrs Roth-Behrendt's amendments? These implications are out of all proportion and we cannot imagine the consequences, not only for growth industries such as medicines and research, but also for all our SMEs and SMIs, and our farmers who have been the subject of much discussion in this House today.
For goodness' sake let us wait for the Commission to produce its Green Paper on the application of the directive. We know that the Commission must bring this Green Paper before us after wide consultations with the partners involved, and we also know that this Green Paper must be brought before us by 1 January 2000 at the latest. I would ask the Commission to inform us whether it intends to meet this deadline, although I realise, of course, that 1 January 2000 is not far off. It seems that Mrs Roth-Behrendt has completely neglected to consult the partners in this respect.
Therefore, for all these reasons which I believe are particularly serious, the Group of the European People's Party would prefer that we should not act in haste and that we should decide not to rush into changing the substance of such a sensitive directive. This is why the PPE Group will vote against all Mrs Roth-Behrendt's amendments.
Mr President, Parliament's proposal to extend the scope of the directive to include primary agricultural products is a welcome move. Mrs Roth-Behrendt, like the ambitious politician that she is, has used the occasion to include some other issues in her report. I think we can take the liberty of doing the same, since it is a way for us to influence policy. I should therefore like to make the following comments.
We support the proposal to raise the total amount of liability from ECU 70 million to ECU 140 million, as stated in the final amendment. We also support, in principle, the extension of the deadline for claiming compensation on account of the length of the incubation period.
The proposal on the burden of proof which, while not actually reversing the present position, provides for a different arrangement, is perfectly acceptable. We need to support the man in the street against the big companies. On the other hand, we do not really know how such a change will affect the industry. The same thing applies in the case of risk-development. The industry, as well as producers, needs to know how to proceed when it develops new products. It should be possible to take certain risks, otherwise there would never be any progress.
Neither of these proposals has been adequately explored in the Roth-Behrendt report. I would therefore like to refer to Amendment No 9, where we specify that every five years the Commission is to present a report to Parliament and the Council. This should be done no later than the end of the year 2000, with a view to carrying out a general revision of the directive.
I hope that the Commission will take note of this discussion and the proposal - even if it is not approved - and that its implications are looked into. We shall then be able to discuss it again in the House.
Mr President, ladies and gentlemen, we have before us a European Commission proposal which aims to extend the Community provisions on no-fault liability for defective products to primary agricultural products and game.
Firstly, I must say that the rapporteur has exceeded her brief because she has completely taken over a legislative initiative. She would actually like to rewrite all the provisions on defective products, and not just agricultural products, which does not seem to me to be very fair, particularly as the European Commission is preparing a review of this directive on defective products for next year and particularly as certain Member States, such as France, have only just transposed the general directive into their own laws.
The rapporteur also wants to take over and alter certain conditions already laid down in the previous directive. I will highlight just two of these: firstly, the rapporteur wants to remove the concept of objective liability, which would mean that the person injured by the defective product would no longer have to prove the causal relationship between the defect in the product and the damage in order for the producer's liability to be incurred.
Secondly, she wants to challenge the clause excluding the so-called 'development risk', which means that a producer would be regarded as liable even if the state of scientific and technical knowledge, at the moment when the product was put into circulation, did not in any way allow him to detect this defect.
Mrs Roth-Behrendt, if you gave a product to your children and you realised later that it was defective, even though you had no proof, would you still change all that?
This exclusion clause has been adopted by some Member States in order to develop their pharmaceutical research potential. The removal of this exclusion clause by the European Parliament would cause European research and innovation to be relocated to competing countries which have not accepted such a provision or which still offer incentives. This would lead to a delay in certain medicines becoming available for use by citizens of the European Union and a potential refusal by insurance companies to cover this risk.
Furthermore, this exclusion clause was enshrined in law by the Court of Justice in a decision of 29 May 1998. Not to include this clause seemed unrealistic and unreasonable to the Court at the time. The maintenance of the clause is also justified as it does not leave the injured person without any redress, since the latter will be able to rely on rights recognised under the contractual, extracontractual or social liability systems, i.e. Article 13 of the Directive of 25 July 1985.
Because of these two amendments and many others which I will not mention, all of which, we should remember, fall outside the scope of the brief entrusted to Mrs Roth-Behrendt - given that the rapporteur has taken over the European Commission's right of legislative initiative - amendments which would no longer protect consumers but which would seriously threaten producers and could have serious repercussions on some countries' precarious economies and on employment, our group will not vote for Mrs Roth-Behrendt's amendments.
Mr President, our group was pleased with the Commission's proposal but even more so with Mrs RothBehrendt's extremely high-quality and courageous report, because it is likely to be the only one to draw the logical conclusions from the BSE scandal. This makes it all the more regrettable that the majority of Members of the European Parliament will not endorse the rapporteur's views and that they, and especially the large political groups, are allowing themselves to be misled by the industry. I simply cannot understand the arguments which have just been put forward about the financial risk to undertakings.
If agriculture says it wants to be regarded as a form of undertaking, it must behave accordingly! Surely the point here with regard to liability is to create an instrument to ensure that industry and agriculture finally live up to their own responsibilities. After all, we must not create indirect subsidies here by exempting these undertakings from the obligation. Surely the principle of a constitutional state is that the potential victims - who are the consumers - are better protected than the potential offenders, who are after all the industry!
When we talk about strict liability, that should have meant no longer allowing any excuses. It should have meant protection for the consumer. What is being planned now waters down the report. However, it is still better than the current practice, which is why we shall endorse it with a heavy heart, but it is not an improvement for the consumer. On the contrary, it means that in future lawyers will be able to line their pockets nicely, which is why I think it is such a pity that we cannot manage finally to carry forward what we keep calling for, namely consumer protection and the preventive principle, together with the acceptance of responsibility on the part of the industry which is also constantly being called for.
Let me once again warmly congratulate the rapporteur, who has made a truly great effort, but I find the compromise amendments very watered down. It is a pity that we as the European Parliament will not succeed here in really putting consumer protection first. I think that would have been the least that we in Parliament could have tried to do. Mrs Grossetête and Mr Olsson, we cannot just keep representing the interests of the industry. We should have tried - and I hope you will realise this by tomorrow's vote - really to put consumer protection and the potential victims first.
Mr President, the latest reports tell us of new cases of BSE. Consumers are thus increasingly concerned about the quality of meat. In view of that, it is a good thing that we are addressing the subject today. After all, it was the BSE crisis which prompted the proposal to amend Directive 85/374.
The Commission proposal seeks to resolve the problem of the continuing lack of liability for primary products in agriculture, and I welcome it. Farm producers are liable for the quality of their products, just like their fellow producers in other industries. Product liability for primary products encourages farmers to act responsibly. The proposed changes also remove the lack of clarity about when a product has undergone first processing or transformation.
The rapporteur calls for liability to be extended to primary agricultural products, but also for a number of weaknesses in the existing directive to be addressed. Since we are looking to amend this directive now, I think we should deal with these defects straight away whilst we are about it. It will avoid duplication. I compliment the rapporteur on her attention to detail here. The amendments proposed provide better protection for the consumer, and they are less spectacular than many producer reactions would have us believe. In some Member States, the changes in question were made a long time ago. I am in favour of those changes, because I think the position of consumers and producers should be the same. That makes the single market work better.
Finally, I should like to explore one of the changes in greater detail using an illustration. Under the current directive, it is possible for a consumer to buy a washing machine which floods out his entire kitchen. The consumer can claim that the machine is defective and that he has sustained a loss, and he can point to a causal link between the loss and the defect. But he cannot obtain compensation, because the manufacturer has already reached his total liability ceiling for compensation. The consumer is just unlucky in being not the first, but the umpteenth claimant. This kind of thing has to be made impossible. I therefore believe that the total liability ceiling should be abolished.
Mr President, I entirely agree with the rapporteur that the consumer is entitled to total protection which covers the entire food chain and is not effective only after a certain processing stage. In other words, I welcome the amendment to the product liability directive proposed by the Commission following the BSE crisis, which is designed to extend its scope to primary agricultural products.
On the other hand, I do not agree with the proposals and amendments from the Committee on the Environment, Public Health and Consumer Protection, because they overstep the mark. I cannot judge how far the committee was aware of the adverse and unpredictable effects which they would have on the economy, especially on small and medium-sized enterprises and on agriculture, or of the fact that this would represent an intervention in national civil law which has no basis in fact and is in some ways contrary to the system. Here I would have preferred to see a different approach. I am thinking of the problems of the burden of proof, a question that has been addressed by a number of speakers, of the development risk and also of abolishing the limit on liability. I also believe that the rapporteur's approach underlines the legitimacy of the proposals made by the Austrian Minister of Justice, Mr Michalik, at the informal Council of Ministers of Justice and Home Affairs last week, whereby the Justice and Home Affairs Council should also consider judicial matters discussed in other Councils so that it can tackle this kind of legal problem. We cannot endorse the rapporteur's proposals.
Mr President, ladies and gentlemen, Mrs Roth-Behrendt's brief was extremely difficult. She had to meet the expectations of Parliament and public opinion with regard to the unhappy events of the BSE crisis. It was clear that simply updating the 1985 directive by including primary agricultural products would not be enough to meet those expectations. It is to be regretted that the Commission did not take the initiative in listing the points which needed to be updated quickly, in order to take this unhappy experience into account.
Mrs Roth-Behrendt did list these points. At the start of the discussions in committee, some proposals which we did not feel were sufficiently balanced were thrown out. These related to concerns which affect us all: maintaining consumer protection, which is the main priority, and also ensuring that producers do not fall victim to random events and an unfair and systematic anti-producer attitude. There was also a major concern about the question of the future of research and development.
Mrs Roth-Behrendt has tried to achieve reconciliation and compromise. She was keen to try and make progress which would not challenge the original balance of the 1985 directive. In the main, I consider that her proposals are good but I do have two reservations.
We will not vote for Amendment No 12 on the burden of proof as it is ambiguous. Mrs Roth-Behrendt does stress in her explanation that it does not involve a reversal of the burden of proof, but we feel that the phrases which aim to facilitate the protection of consumers and injured people are too vague in legal terms. I am particularly thinking of the phrase: 'it shall suffice for the injured person to prove that the damage occurred and for the causal relationship to be sufficiently probable'. Under French law, the concept of 'probable' does not exist and is difficult to define in my opinion.
I must also just say that the deadline problem cannot be avoided and that, even though the wording of Amendment No 13 on the definition of the hidden defect or the hidden fault needs to be improved, the idea of allowing the deadline to be extended, although only in certain very specific cases, seems to me to be necessary. At first reading, therefore, Parliament must stress its desire for dialogue in order to achieve a situation which is satisfactory to everyone.
Mr President, to begin with I must compliment Mrs Roth-Behrendt for having shown great creativity and inventiveness, as befits a true parliamentarian, in probing every last aspect of the proposal which the European Commission has put to us. That means of course that unexpected problems may arise. I do not really agree with those members of the Legal Affairs Committee who say that some amendments are inadmissible. Why do I disagree? Because I think that the European Parliament, by virtue of having always probed every last aspect of a situation, has also managed to resolve a good many of those situations. That is one point.
Turning to the substance, as I said just now, some things may be a case of a bridge too far. I fully endorse the Commission's proposal that primary agricultural products should also be covered by the directive, and I think Mrs Roth-Behrendt can be pleased that the findings of her BSE committee will thus have been implemented accordingly.
What we have here is a product liability directive which in 1985 - and I have taken a look back at the negotiations - left very little room for manoeuvre. It is these limits which the rapporteur, and Parliament too, I think, is now coming up against. Naturally there are a few problems. The points which the rapporteur made about shifting the burden of proof, who bears the full development risk and extending the period of liability, for example, are all problems which need to be resolved. This does not mean we can do that now, because I think our various group discussions of the proposal have shown that a number of amendments in their current form are not yet quite as they need to be. It means that we shall need to look at this proposal again. I would ask the rapporteur to incorporate into the proposal of the Legal Affairs Committee a deadline, a point in time for assessing whether further progress can be made through due debate, and whether further changes are necessary and desirable.
Mr President, I have two basic quarrels with the draft report which has been presented and the amendments which have been put down. The first is a formal objection. I refer to the opinion of the Legal Affairs Committee which says that the amendments tabled by the rapporteur concerning the substance are inadmissible. Not because we as the European Parliament must curtail our own powers, but because the institutional balance between the European institutions has to be preserved. We have to know our limitations in life.
My second objection concerns the substance. We welcome the extension of product liability to primary agricultural products, but the rest of the proposed changes to the draft directive go very deep, and I wonder if thought has been given to their consequences. I wonder if proper prior consideration has been given to the concrete repercussions of the proposed amendments, for example as regards the burden of proof, the time limit for proceedings, the absence of any financial threshold or a ceiling on total liability for compensation.
I fear that stricter measures may have quite the opposite effect to what is desired. Tighter rules on liability will discourage producers from bringing goods on to the market unless there is total certainty that they are entirely safe. As a result, it will be the consumer who suffers, because business innovation and therefore progress too are likely to be substantially inhibited. After all, what firm is going to invest in research and development without insurance against the development risk? Our firms will become a little less competitive in world markets as a result, and this again may cost jobs.
For all these reasons, I hesitate to endorse the findings of the Committee on the Environment, Public Health and Consumer Protection. On the substance too, we have to know our limitations.
Mr President, Commissioner, ladies and gentlemen, while considering the extension of the directive on liability for defective products to primary agricultural products and game, the Committee on the Environment, Public Health and Consumer Protection thought it advisable to adopt certain amendments, taking over provisions which were fiercely discussed during preparatory work on the original directive, but were ultimately rejected. I am thinking in particular of the reversal of the burden of proof and the deletion of the clause excluding the development risk.
We have two main objections here, one on legal grounds and the other on the substance and also for economic reasons. Firstly, there is legitimate doubt about the validity of the manoeuvre to alter the 1985 directive instead of confining ourselves to the proposal for a directive submitted to us by the Commission.
Of the amendments proposed by the rapporteur, those numbered 2 to 9 relate to this original directive, and not to the directive proposed by Parliament and the Council which has been submitted to us. By adopting these amendments, Parliament would actually be taking the legislative initiative which, until proven to the contrary, is an area over which the Commission has a monopoly.
With regard to the substance, it is clear that the amendments tabled would create an unreasonable imbalance in contractual relations and would burden enterprises with charges, particularly insurance charges for SMEs, which some could not support.
As for the compromise amendments, these are scarcely any more acceptable. On the one hand they introduce a concept which is legally very dubious, i.e. the probable causal relationship concept which could be a source of many disputes, and, on the other hand, they significantly increase the charges on enterprises by doubling the duration of the period of limitation and the amount of the liability threshold. Finally, we could ask why there is such a rush. Is there no time even to wait for the Commission's Green Paper on the application of the 1985 directive?
All these reasons mean that we will not be voting for Mrs Roth-Behrendt's amendments.
Mr President, I should first like to express my support for what my colleague Mrs Grossetête has said, and then to indicate that I totally support the European Commission's proposal for the scope of this directive to be extended to include products derived from agriculture and stock breeding, in the hope of providing better consumer protection. On the other hand, however, we cannot support the proposals contained in the rapporteur's report. As many of my colleagues have already explained, we do not think there is sufficient legal justification for them, nor do we feel they are appropriate from a political point of view.
Nevertheless, we must all learn some lessons from this report. In the first place, we should not forget that when the directive on product liability was discussed, we allowed ourselves to be swayed and agricultural products were not covered by the directive. We now have to admit our mistake and remedy the situation.
Secondly, I should like to draw your attention to how the legal advisers of a number of pressure groups have recently been flooding the media with statements which might well generate confusion as regards the nature of the Community institutions and our work. It has been stated, for instance, that Parliament is not entitled to put forward certain amendments. It must be made very clear to the public that Parliament's power to put forward amendments is limited only by the Treaty itself. And even the Treaty is an open one, since it includes an open-ended article - Article 235 - which allows the Council to extend its powers should that prove necessary, when requested by the Commission and supported by Parliament.
Furthermore, Community legislation - or so it has been said repeatedly of late - should be applied in parallel with national legislation. This is an outrageous statement, which has been denied day after day by the Court of Justice of the European Communities. As has already been established, Community legislation takes precedence.
We also have to congratulate the President of Parliament for taking the wise decision not to declare the rapporteur's amendments inadmissible. We do not like them, and he may have had to act against the opinion of the Committee on Legal Affairs itself, but to do otherwise would have been an error of political and legal judgement.
Mr President, Commissioner, ladies and gentlemen, we are totally in favour of this extension of no-fault liability as proposed by the Commission. But, like my fellow Liberals who have spoken previously, I cannot agree either with the tightening of liability which the rapporteur proposes and which goes too far. I am against shifting the burden of proof, against liability in respect of 'development risks' and against abolishing the time limit on proceedings.
We have to remember that, unlike the USA, we in Europe have opted for wide-ranging product legislation. In this way, officialdom gives the consumer a kind of guarantee that products available on the market meet all the right standards and are thus safe and healthy.
If we back the rapporteur's proposals, we shall be opting for a combination of both tough product legislation and tough rules on liability. In this European context, more stringent liability is not feasible for manufacturers. Not only would it seriously inhibit the process of innovation for businesses, it would also mean huge insurance premiums for manufacturers which would send the cost of new products rocketing. For the pharmaceuticals industry, for example, which is constantly looking to develop new drugs, it is just not on.
Consequently, we shall be voting against all those amendments which seek to impose excessively stringent liability.
Mr President, the product liability directive which was a star feature of the first phase of consumer policy was a revolutionary milestone in liability law. But just because it predates the Single European Act and Maastricht, that does not automatically mean it is outdated. Anyone suffering loss or damage as a result of a product defect has, since the directive, been entitled to compensation from the manufacturer without having to prove negligence, omission or fault on the manufacturer's part. Whilst no one has to be proved to be at fault, the fact of risk still remains. Since the directive, the risk has been borne by the manufacturer of the defective product causing the loss or damage.
This radical change to traditional jurisprudence meant and still means that, out of concern for a degree of balance, there have to be limits on this liability: limits in time, a limited period in which proceedings may be brought, and rules to cover 'development risks'. There is no reason at all to change these aspects of the directive, certainly not until all parties involved have been consulted in depth. And this also holds good for the burden of proof.
Not that this House ever wanted changes here. What we asked for, we have got. Our contention in the BSE Committee of Inquiry was that it was no longer socially accepted or acceptable for primary agricultural products to be excluded. Between 1985 and the present day, agriculture itself has radically changed and technology has made great strides in this sector. But between 1985 and the present day, we also had the crisis over BSE. That shook people's faith in food safety. For that reason too, broadening of the product liability directive is justified. It means, let us not forget it, an additional safeguard for the consumer. It will be an incentive for farmers to win back the consumer's trust in agriculture and farm products. To that extent, it is a good thing not only for Europe's consumers but also for agriculture itself.
Madam President, ladies and gentlemen, I will readily admit that I am not one of the fans of this report but, Mrs Roth-Behrendt, you are an intelligent woman! I am just trying to imagine what would happen if we included game. Everyone knows that you can become very ill from eating certain meals. You can become ill from eating game. That sets off a train of thought: where was the pheasant bought? Who shot it? In what area did it live, or did it in fact fly through various different areas? Or maybe it flew across border areas? I live in a hunting family near the Dutch border. I wonder whether this pheasant might have eaten defective seeds, or perhaps even genetically modified maize? In what field? On which farmer's land? Or perhaps the animal feed was defective? I am just posing one or two questions of this kind, Mrs Roth-Behrendt. The issue is a very serious one, but I believe we must at least try to explain the feasibility of what we are setting in motion here.
I also have a few questions about the period for lodging claims. This is a very serious matter, but when you say that ten years is not enough, I as a layman simply have to ask the lawyers: will that mean in future that the person who inherits a farm will somehow or other also have to take over the product liability of the person who left it to him, such as his father, or what does it mean? I just think that the Commission has presented us with a proposal which is not completely thought through and still needs a good deal more work. I have learned by now that we cannot restrict the Commission's right to propose, but what we can do is to call for a revised and better Commission proposal than the one we have before us here today.
I think that when we reach that point, it is most important to us, in terms of agriculture, that we also include more of the earlier stages, the seed distributors, the genetically modified products and so forth.
Mr President, ladies and gentlemen, as a representative of agriculture, let me point out how important it is to have sensible rules for farmers on defective products. It is in the interest of both consumers and agriculture to require sound and high-quality products. As regards the farmers' liability for defective products, however, we must ensure at all costs that the producers of agricultural inputs - for example seeds, plant-protection and fertilising agents, as well as animal feed pursuant to Directive 85/374/EEC - can be held liable.
Farmers, as the producers of primary products, must under no circumstances be held responsible for defects in inputs, since they have no influence on them. That is why it is most important to establish specifically that the term 'producer' means not only the manufacturer of the finished product, but also the producer of a raw material or component part of a product. Here it must always be remembered that seeds, including the genetic material used to produce the seed, are the raw materials of agricultural and forestry products.
Furthermore, fertilising and plant-protection agents and animal feed used in the production of agricultural and forestry products must also count as raw materials. From the point of view of agriculture, these are essential conditions for liability rules which affect farmers, and they are in the interests of both farmers and consumers.
Mr President, ladies and gentlemen, as a member of the Committee on Legal Affairs and Citizens' Rights I fully endorse Mr Casini's views and would point out that this position was decided almost unanimously, regardless of group. Moreover, I would point out that Parliament has often and on the most diverse occasions called for better legislation and stipulated as a basic requirement that in the context of legislation we urgently need to hear the economic circles involved and then also to evaluate the impact on costs.
It is not acceptable for Parliament simply to ignore these requirements. I do not want to go into the substance of Mrs RothBehrendt's amendments. It may well be that it is useful to change the ceilings on liability, for some areas at least. It may well be that it is useful to change the deadlines for lodging claims, or even to alter the burden of proof. I do not wish to go into any of that today; what I consider both urgent and essential is that we at least observe the requirements which we impose on the Commission, which has the right of initiative, when we put forward our own amendments.
I think we would be disqualifying ourselves as Members if we disregarded those requirements. The argument that keeps being put forward, namely that the kind of rules Mrs Roth-Behrendt has in mind would offer the consumer more protection, is not good enough. If we want more protection for the consumer, then to be quite safe, we should immediately say that we must not eat any more meat or produce any more meat. But that would certainly be a disproportionate reaction. I think we really must argue rather more pragmatically and less emotionally here, which would serve our purpose better. We shall have an opportunity to discuss the matter more pragmatically when the Commission has, as announced, revised its proposal for a directive, so that all these arguments can be reviewed. That will be the right time to do so.
Mr President, ladies and gentlemen, I am not assuming that I can change people's opinions this evening. It would be naive of anyone to believe that they could still persuade others during this kind of debate. But let me address some of the objections which have been raised, starting with those of the Committee on Legal Affairs and Citizens' Rights - sadly Mr Casini is no longer here, but Mr De Clercq and Mrs Mosiek-Urbahn are. I find it interesting that these objections come from a committee which is not very often faced with legislation - unlike my committee - but when it is, does exactly what you reproach me with, namely takes it further.
Let me ask you to consider what you did with the patents directive. You legislated on something that was not in the Commission proposal, and I would ask you to consider what you did on designer protection, for instance, on the question of harmonising Community law on designed or protected products. You invented entirely new rules on compensation. That was not in the Commission proposal! So what about the Commission's right of initiative? There seems to be a slight confusion here between dreams and reality. You bring it up when it is politically opportune. I have nothing against you arguing that the content of my amendments is wrong. We can discuss that. But admissibility is not really a level at which we should be holding a discussion.
Let me say something about their content. Those of you who say that I am overstepping the mark in my proposals are forgetting one thing. You cannot logically say, both here and outside in front of your voters, yes, we want to draw conclusions from the BSE crisis, and then accept some of what the Commission is doing but for the rest say: that is going too far for me! Anyone who knows me is aware that the last thing I am afraid of is difficulties.
The speaker who suggested that a moment ago should know me better. She knows quite well that difficulties are more likely to spur me on. I have no problem with being outvoted, nor has my group. We shall vote in favour, and then we can explain why. Of course I can understand why some Members have said that we are being precipitate. From their point of view it is of course precipitate, because if a Member State transposes legislation ten years too late, in 1998 instead of 1988, it will not necessarily want it to be amended again just a few months later. That is not the level at which we should be arguing either.
I can understand you saying that we need a detailed discussion. We will be having it. We are still at first reading. The Commission will now have to sit down with the Council when, as I hope, Parliament has adopted some if not all of the amendments tomorrow. Then we will be presented with a common position, and you may be sure that the Commission will then involve all the circles concerned, industry and others, which have of course long since begun to use their influence and have also spoken with me. And I think it is entirely legitimate to try to achieve the widest possible agreement, but agreement for all concerned, not just for the industry but also for the consumers.
I have not turned the burden of proof on its head. Anyone who says that has not understood. I have merely changed the burden of proof for products that no longer exist. A person who has suffered damage still has to prove it. Tomorrow we shall have a chance to show that we were serious about dealing with the BSE scandal, and tomorrow you will be able to demonstrate through your vote, in a roll-call vote, whether you were being serious or not.
Mr President, the proposal for a directive being debated today is a response to the European Parliament's recommendation following the BSE crisis. This called for a proposal no later than September 1997 to extend the no-fault civil liability system provided for by Directive 85/374/EEC to primary agricultural products and game. I emphasise the date of September 1997, which was actually set by the European Parliament to encourage us to act more swiftly. So the Commission considered it appropriate to put forward a proposal within the suggested deadline, and did so on 1 October 1997.
The 1985 Directive gave consumers the right to compensation for injury resulting from a defective product without having to prove that the producer was at fault. By extending this right to the agricultural sector, the Commission - and this is a point I want to emphasise - has actually taken up an idea which was already present in its initial proposal from 1976. All the parliamentary committees which have examined the text, and in particular the Committee on Agriculture and Rural Development, support this principle. However, the committee responsible in Parliament wants the proposal approved subject to the inclusion of a number of amendments, which can be broadly divided into two groups. Here I want to thank Mrs Roth-Behrendt, the rapporteur, along with Mr Lehne and the other Members, for tabling compromise amendments which we have examined very carefully.
The amendments in the first group are broadly intended to revise the basic 1985 Directive well beyond the Commission's objective, which is limited to extending the directive to primary agricultural products: these are Amendments Nos 3 to 9 and 11 to 15, on the burden of proof, risks in new developments, psychological injury, immunity, time-barring of rights, maximum liability and revision of the directive in 2000. The second group of amendments seek to specify certain points exclusively concerning agricultural inputs: these are Amendments Nos 1 and 2 on liability for intermediate products and means of production, and Amendment No 10 on the obligation to submit a report on the implementation of the directive in 2002.
As regards the first group of amendments, the Commission understands the concerns which led Mrs Roth-Behrendt to propose substantial changes to the basic directive, wider than the current proposal and the European Parliament's initial recommendation. But the issues raised by Amendments Nos 3 to 9 and 11 to 15 call for more detailed examination than is carried out in the committee's report. That examination should take place in a wider context than the BSE crisis. The Commission takes the view that the next report on the implementation of the directive, which the Commission is to present to Parliament and the Council in 2000, may provide the best and most appropriate occasion for it. The report will be preceded by a Green Paper and full consultation open to all interested sectors. So I can confirm - for Mr Grossetête in particular - that we will issue the Green Paper before 1 January 2000. Two horizontal aspects - development risks unknown at the time when the product is marketed, and financial ceilings - will need to be looked at particularly carefully. Other points to be covered in this general examination will be statutory limitation periods, traceability, burden of proof, types of injury covered, etcetera. The socio-economic importance of the directive - several speakers made this point - means we cannot make do with hasty solutions.
On behalf of the Commission, I can say that we fully support the aims of Amendments Nos 1, 2 and 10 - the second group. But in our opinion these amendments are superfluous because a correct interpretation of Articles 2 and 3 of the 1985 Directive, which make all participants in the production process liable, including producers of means of production and intermediate products, and of Article 21, which requires the Commission to present a report on the implementation of the directive every five years, does, we feel, make it possible to meet the stated objectives in full. So the Commission cannot adopt those amendments.
Mr President, ladies and gentlemen, I hope what I have said can reassure those defending the legitimate interests of farmers by means of Amendments Nos 1, 2 and 10. I also hope the European Parliament can support this approach when the time comes to vote tomorrow, and thus allow the Council to examine the proposal in turn, with a view to adopting a common position.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Culture 2000
The next item is the report (A4-0370/98) by Mrs Mouskouri, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal for a European Parliament and Council Decision establishing a single financing and programming instrument for cultural cooperation (Culture 2000 programme) (COM(98)0266 - C4-0335/98-98/0169(COD)).
Mr President, Commissioners, ladies and gentlemen, it is a great honour and at the same time a responsibility for me to present the report on the Commission proposal concerning the 'Culture 2000-2004' framework programme here today.
The beginning of that programme coincides with the beginning of the new millennium and signals a new era for the European Community and for Europe's citizens. Perhaps more than anyone else, the programme concerns young Europeans, those who will build our future on the basis of the diversity of European culture. With this new programme, culture is for the first time being dealt with as a whole within the framework of a single programme which replaces the three existing ones.
The Commission's proposal was indeed ambitious, but it lacked transparency and detail. For that reason, the new programme would have been difficult to implement and would not be accessible to Europe's citizens. The report I am presenting to you today attempts to correct certain flaws. I think we all agree that culture is not something abstract, but has a specific content. Today indeed, more than ever, it is a many-sided industry which creates new jobs. Besides, the field of culture is directly related to the sectors of education and training. European culture with all its diversity has direct need of our support if it is to survive and develop.
The first important change relates to the programme's title: the term 'cultural cooperation' covers neither the content, nor the structure, nor the aims of the new programme. We therefore propose the term 'cultural policy', thus laying the foundations for a genuine Community policy in the area of culture. For the structure of the programme, we propose to approach culture sector by sector, with vertical activities. This will make the actions more appropriate in each case, taking into account the special needs of each cultural sector, but also allowing horizontal synergies to enhance cooperation with other programmes.
As regards the implementation of the programme, we believe that the Member States and the Commission will have to cooperate closely. We therefore propose an advisory committee comprising a representative from each Member State. Alongside it will work a subcommittee comprising experts proposed by the Member States. In that way, the states will become actively involved in the programme's implementation. Appraisal of the programme is essential to ensure transparency and projection, and we therefore propose that the Commission should periodically assess its results in collaboration with the Member States.
I would also like to mention the development of European cultural resources. With those, we want on the one hand to ensure the propagation of the programme at national and regional level so that it will be accessible to local agencies as well. On the other hand, we want cooperation and coordination between the Commission and the Member States, as is necessary if the programme is to succeed.
Before finishing, I should like to stress two more points. The first concerns cultural cooperation agreements. We have repeatedly asked the Commission to show us a sample of those agreements, because we still do not know what exactly they contain. The second point I want to mention is the budget. The budget proposed by the Commission is very low. With ECU 167 million the programme will be condemned to fail, and we therefore propose ECU 250 million, because we believe that is the absolute minimum for the realisation of so important a programme. Let us not forget that the new programme concerns Europe's cultural future for which we bear full responsibility on behalf of young people in Europe.
Mr President, ladies and gentlemen, in the past the European Parliament has often expressed the importance it attaches to culture and to Europe's cultural future. By adopting the report we are putting before you, we will be giving culture the position it deserves. In parallel, we will be confirming our political will to support cultural activity in the European Union and to create a single European cultural area within which the cultural individualities and values of our countries can flourish and develop.
Mr President, I want to congratulate Mrs Mouskouri on all her hard work and the report she has produced.
Ladies and gentlemen, this is an ambitious programme based in principle on Article 128 of the Treaty, and which I feel will develop into something much more important than it seems at present. For exactly that reason the presentation of this action in the form of a multiannual framework programme aims precisely to ensure cohesion and greater effectiveness, on the basis of the principle of subsidiarity. And of course, that is not a feature of large programmes alone. Programmes which begin in a more modest way can also develop along those lines. Of course, a degree of flexibility is needed. It is a programme which will develop as time goes by. We do not know what form it will eventually take, because the actions undertaken are new and pioneering and the European Parliament has a very important role to play because many proposals will have to be monitored so that the funds allocated can be properly absorbed. That is precisely why the amount of funding, which in Mrs Mouskouri's proposal is increased from ECU 167 to 250 million, is - let me remind you - not a spending target and is subject to the rules of proper financial management and budgetary control.
We also ought to remember that the general financial framework has not yet been approved. That sum, then, if used correctly and with the flexibility we have tried to incorporate in our proposals, can be a factor which develops the programme very substantially. Later on, if it turns out that more capital is required, the necessary adaptations can be made. Besides, according to the statement of 6 March 1995, that sum is a preferential reference for the Budget Authority in the context of the annual budget procedure. Consequently, the amount proposed should not create conflict between the Council and Parliament or polarisation within the Council itself. Let me explain that in the Committee on Budgets we did not increase the sum proposed by the Commission, but in the spirit of the statement of 6 March 1995 we proposed that it should be possible to review the sum within the annual budget procedure, up to a level of 20 %. If the possibility of co-finance is also taken into account, the sum becomes even bigger.
Finally, Mr President, it must be said that this programme, which has of course taken some considerable time to be worked out by the Commission, has eventually taken shape and generated proposals, and Mrs Mouskouri's excellent report ratifies and improves them. But it is a very important programme, especially for Kaleidoscope and Ariane, because it ensures that the continuity of those programmes is not interrupted. Activities bound up with them will continue while we wait for final approval of the general financial perspectives, on the basis of which matters will develop in what I hope will be the best way.
Mr President, the Commission's proposal to establish the European Union's first framework programme for culture comes in response to wishes expressed by both the Council and the European Parliament. Although it respects and shares the objectives of the Commission's proposal, the Committee on Culture has nevertheless approved substantial amendments which essentially concern the structure of the programme.
Given the lack of precision in the Commission's text, the Committee on Culture wishes to see a programme in which the specific sectors targeted by the framework programme will be clear from the outset. It would like it to be established, from the beginning, exactly how much importance will be given to the various cultural sectors - heritage, music, literature and so on - throughout the programme. According to the proposal put forward by the Commission, the Commission itself would establish priorities and make unilateral decisions on the relative importance of each of these sectors during the lifetime of the programme, in other words over the next five years.
Nevertheless, we accept a number of innovations which the Commission has incorporated into its text, for instance the creation of a field for horizontal actions, integrating activities from a range of cultural sectors into a single project. On the other hand, we differ from the Commission in that we feel that the essential features of the current programmes must be preserved, because the results have been satisfactory, even though the expectations aroused far exceed what the budget for the programmes has allowed. In defending its proposal, however, the Commission is very critical of the results of current programmes.
It is for this reason, therefore, that the Socialist Group joins the Committee on Culture - unanimously - in supporting the amendment aimed at setting a budget of ECU 250 million for five years, against the ECU 167 million proposed by the Commission.
Expenditure on essential programmes in the field of Community cultural action has been curtailed in recent years, as was the case with the Raphael programme, for instance. The European Commission's own expectations of this programme as stated in its 1995 proposal have therefore fallen well short of being realised. In the financial statement for that proposal, the Commission anticipated expenditure of ECU 15 million for 1999. Parliament had hoped to increase it by some 40 %. In the event, opposition from a few Member States resulted, after conciliation, in a much reduced budget amounting to ECU 8.8 million for 1999. This was far less than the 15 million proposed by the Commission and indeed less than the expenditure on cultural heritage in the years prior to 1996, in other words when we were implementing pilot actions.
That was in fact the very programme which the Culture Commissioner had hoped would be the flagship for the European Union's cultural action. Perhaps we all lacked the determination to push that proposal forward.
We Socialists believe that the time has at last come for culture and European citizens to play a decisive role in the building of Europe. It is therefore very important for this programme to be supported - it is not a particularly ambitious one - and so the Socialist Group will support the amendments and Mrs Mouskouri's report as a whole. I congratulate her on her work.
Mr President, Commissioner, ladies and gentlemen, first I want to congratulate Mrs Mouskouri for the excellent work she has done. To make this framework programme on culture for 2000-2004 effective, she has proposed a sectoral approach which takes account of the different needs of each cultural sector. I agree with that and I think the financing must be raised to at least ECU 250 million to make the activities possible. It is essential that we regard our cultural heritage as a primary resource for the European Union, which is approaching the threshold of 2000 with great challenges to face, such as enlargement, globalisation, the growth of the information society, employment and social cohesion.
The framework programme for culture will encourage creativity, knowledge and the dissemination of the culture of the peoples of Europe, through a sectoral approach which has the flexibility to promote synergy between various sectors of the arts and new forms of expression. The programme aims to encourage cooperation at regional level between cultural organisations, operators and institutions in the Member States, promoting the affirmation of cultural creativity by ensuring the vitality of artistic projects, and supporting measures whose European profile will throw European culture into bold relief.
The cultural heritage measures will certainly have the most impact - not least because of the expenditure involved - so I am a little surprised that they are placed fourth. In the field of cultural heritage it is right to distinguish between movable and fixed heritage. The latter necessarily requires more funding than the former, as shown in the budgets of the individual national ministries. Movable heritage involves a wide range of skills, not always specialised, for restoration activities.
In conclusion, through cooperation between the Member States, the Culture 2000 programme must aim to encourage the conservation of movable and fixed heritage, by identifying the common European origins from which the diversity of national cultures has sprung.
Mr President, my first task must be to congratulate Mrs Mouskouri on her excellent work - a Greek singer was surely the ideal person to carry out this work in our committee.
' Culture 2000' represents the European Union's cultural approach for the next few years and into the 21st century. I completely support the idea of new guidelines for a programme which embodies cooperation between Member States in this area. What has the Commission proposed? To gather within one programme the Kaleidoscope, Ariane and Raphael programmes which have allowed 1 400 cultural projects to benefit from financial support from the Union. Various countries of the Union, in partnership, have therefore been able, through cultural and artistic events, to develop the richness of our heritage, the diversity of our culture and the value of its complementarity.
Unfortunately, it must be pointed out that although 1 400 projects were helped, 9 000 were proposed. I will leave it to you to work out the number of rejections. How can we improve on this when there is widespread criticism about both the distribution of resources and the problems of access for everyone? The complementarity between the work proposed by the Commission and that carried out by Mrs Mouskouri, unanimously supported by the entire Committee on Culture, should give the citizens of Europe a balanced programme allowing small, medium and large projects to go ahead each at their own level, and I am very pleased about this. I believe that this is the best way to ensure greater participation and improved access to culture for everyone in each of the sectors concerned.
In a Europe which seems to be increasingly controlled by bankers and stock markets, we need to recognise the true value of the benefits of cultural expression. Culture is a source of new jobs and I must take this opportunity to say how much I regret that the European Parliament has not had the chance to discuss the Commission's working document on 'Cultural industry and employment' which underlined the immense source of jobs to be exploited without delay. Specifically, the audiovisual and tourism sectors have also been identified as the most hopeful in this area.
To conclude, I must mention the globalisation of trade and the cultural challenges linked to this, and I should therefore like to express my support for a policy which ensures respect for and the promotion of cultural diversity, both in the countries of central and eastern Europe and in the developing countries whose cultural sectors Europe, through agreements, is supporting as a full component of economic development. Have not those pleading the case of culture also won another victory against the OECD, which had decided to deal with investment questions without distinction between products, but was forced to give way?
In order not to fail in my parliamentary duty, I must point out that the resources allocated for this policy are too limited. I hope that the ECU 250 million voted by the Committee on Culture will be adopted by the Council of Ministers. The scope of this programme clearly deserves this amount.
Mr President, first of all I should like to congratulate the Commission and the DG concerned, because they took the first steps and understood the need to draw together and unify cultural measures which have hitherto been fragmented and were not guided by a common rationale and a single policy in the field of culture.
Of course, I would like to offer particular congratulations to the rapporteur, Mrs Mouskouri, who has I think upgraded, improved, developed and, if you will, broadened the horizons of the Commission's proposals. I believe that with proper cooperation between the European Parliament and the Commission, we can achieve results in the area of culture, which is unfortunately one of the European Union's major failings. All too often we restrict our attentions to the democratic or social deficit, but unfortunately we also face a cultural deficit because if, indeed, the construction of a united Europe with a multicultural dimension, with peoples and intellectual and artistic potentials that derive from different sources, different histories, different languages and ways of life, if the effort to build that is a historic one, it must be accompanied by a major cultural efflorescence and explosion.
We cannot say that there is a cultural desert in Europe, but unfortunately cultural processes, particularly where young people are concerned, move along parallel lines and for that reason do not converge with the European Union. From that standpoint substantial initiatives are needed on the part of the European Union if we are to make contact with cultural forces which, just as much as the European Parliament's resolutions and legislation, just as much as the economic rules we establish, and in their own intangible way, will largely influence the building, character and personality of this original enterprise of global importance and historic depth which we are undertaking.
From that perspective I agree with Mrs Mouskouri's basic observations. I think it is very important that the sum set aside to support this programme should be increased to ECU 250 million. It is also important to keep records and ensure transparency in relation to the activities that take place and of course, with my experience as a Greek MEP and with the widespread disappointment I note in many who have proposed various projects for programmes which subsequently fail because of inadequate funding, I too would like to say that it is very important to support more of these operators and, especially, to do what we can to relieve them of the burden of strict bureaucratic control by the European Union, though this does not mean that there will be a lack of transparency and financial monitoring.
Mr President, firstly I congratulate Nana Mouskouri on a very good report. She has a great name in music already and she will now have a great name in cultural policy in Europe. As President of Friends of Music I have been very supportive and worked with Nana Mouskouri in the committee on this. In particular, I want to pay tribute to her for the section on music policy. Music is very important in the European Union. Some 350, 000 people are employed in the music industry and there is a turnover over ECU 15 billion per year. This report will help to strengthen that in terms of training, education - which is very important - and supporting musical projects on which this Parliament has taken the lead, such as the European Youth Orchestra. Recently I went to the European Youth Opera in Baden Baden to see that launched and it is a great success. For the first time we are going to fund a European jazz orchestra, the European Youth Jazz Swinging Europe which I also welcome.
Clearly there needs to be more money as Nana Mouskouri says in her report. We need to fund the big projects in Europe and the small ones. With an expanded budget we can do that. We should take account of the very good advice from the European Federation for the Arts and Heritage which has just produced a conference report. I hope Commissioner Oreja has read that and will respond to the very good suggestions that EFAH gives us as well.
Mr President, as a European citizen I am obviously delighted by the establishment of a new financing instrument for cultural cooperation in Europe. The Commission has finally realised the vital fact that Europe is more than just a vast free trade area.
However, there is a large shadow hanging over this instrument. The forecast budget of ECU 167 million for five years is derisory. I fully agree with the rapporteur in her request for more funds - ECU 250 million - to be spent on encouraging the development of our European heritage, greater participation and improved access for citizens to cultural activities. I also agree with Mrs Mouskouri's view that culture is a way of affirming our identity to other people.
Thanks to Mrs Mouskouri, we, the children of Athena, are no longer orphans. I will therefore be voting unreservedly and enthusiastically for her report. This vote, together with those on the creation of the euro and the enlargement of the European Union to the countries of eastern Europe, is the most important, in my opinion, since I was first elected to this Parliament.
Mr President, like everyone else, I would like to pay tribute to the rapporteur for her hard work. I should also like to thank the Commission for making real this proposal for a single framework for culture, reflecting the political will expressed in Article 128. As everyone has said, it is high time for us to have a common approach and coherence and some common goals in European Union cultural policy that add value to the actions that nation states take. It is time we give a clear voice for our common cultural endeavour and in this sense I would wholeheartedly endorse what Mr Alavanos has said.
We should have had a longer debate. One conference was not really enough. We could not just sweep aside Ariane, Raphael and Kaleidoscope and we had to reconcile apparently contradictory aims. This Parliament, on the one hand, rightly said that we need to support many small projects and operators because we see those on the ground. On the other hand, we must have far greater visibility and cultural policy should be visible across all Community action. This is very hard when only 17 % of cultural action will in any sense come from this programme. As we know, the big cultural money is coming particularly from the structural funds.
So what Nana Mouskouri attempted to achieve, and why she won support in our committee, was to build on Ariane, Raphael and Kaleidoscope and the best of that, but also to reflect the views of the Commission in creating a horizontal perspective which takes into account the same proposal the Commission has made to achieve the creation of networks, inter-disciplinary projects and big symbolic projects.
In my own constituency there is something called the Summer University of East London. It is one of the most magnificent cultural educational events in the whole of London but has always fallen between two stools and not managed to get funding. It is that kind of endeavour that should and can be supported under the kind of proposals we are putting forward. So we are suggesting a compromise of the best from the past but also that you must put a spotlight on European cultural action by large projects. I am confident we can find agreement between the institutions. This has to be part of the cornerstone of the People's Europe. That is absolutely vital and I always say that the European Union cannot live by commercialism alone.
Mr President, a framework programme for culture is a step forward towards asserting the fact that culture should be playing the role of vehicle and lynchpin in the process of European construction. Europe needs to define itself through a horizontal cultural policy cutting across all policies. That should be its trademark for the next century.
The Commission's Culture 2000 Programme had many positive aspects: it is a multiannual programme, integrating different sectors. But it also had some serious gaps. The Mouskouri report has managed to reduce those gaps, thanks to a good deal of work and a constructive approach, which I recognise and salute. Nonetheless certain aspects that I would have liked to have seen included have been left to one side, and I would like to mention two in particular: the budget and cultural diversity.
The European institutions' recent discovery that culture promotes social development, internal cohesion and citizenship, and makes Europe more outwardly visible, has inexplicably and ludicrously not been reflected in the budget. It is a mistake to think that shaving a little off the culture budget results in only slightly fewer projects. The question is: either we spend enough to create the critical mass for culture to bear fruit, by encouraging quality, individually or socially, or we decide to give culture peanuts.
A European Union worthy of its own history and aware of the challenges facing it, such as enlargement and worldwide competition, must radically change the approach it has taken to grow to its present size. It is now and not later that the European Union must become both an economic and cultural union. It must assert that political will by indexing the culture budget at a realistic percentage of the Community budget as a whole. To begin with, at least ECU 250 million. That would be a signal people could understand.
As for cultural diversity, culture cannot be dealt with like some statistic, defined once and for all. Culture is in perpetual motion and knows no boundaries. The European programme for culture, if it is to play a useful role, must be broadly based and flexible so that it can ...
(The President cut the speaker off)
Mr President, I should particularly like to thank Nana Mouskouri for all her hard work on this Culture 2000 report, and I support her central demand for more funding. If - and this appeal is addressed to the Commission - we really mean what this programme says, that culture is to be at the heart of European integration, a touchstone of Europe's values and a driving force in society, then it is really only right and proper that the funding should be increased to ECU 250 million, as our committee recommends. It is a disgrace that it currently only receives 0.003 % of the budget, and many people involved in cultural projects are disappointed when their applications for funding have to be rejected.
I should particularly like to stress the commitment shown by our chairman, Peter Pex, who will be speaking shortly, by the whole of the Committee on Culture, Youth, Education and the Media, and by the President-in-Office of the Council, Dr Peter Wittmann, who tried to convince his colleagues of the need to increase the budget at the informal Culture Ministers Council meeting in Linz. I only hope that the meeting of the Culture Ministers Council scheduled for 17 November will also approve the increase in funding, so that a first common position can be drawn up.
I also support Mrs Mouskouri's proposed amendments to divide the programme into different cultural fields, as previous programmes have been, and to promote cultural networks, small and innovative projects, long-term promotional measures and the broad involvement of culturally underprivileged groups of the population.
Mr President, if I could begin again, I would start with culture. This statement by the great European political figure Jean Monnet clearly illustrates the importance of culture in the European integration process. The European Union is not just an economic community, but a community of values incorporating a wide range of languages and cultures. Europe must be made into something that people can experience and understand, which is why I welcome the proposals in this excellent report for getting people involved in cultural activities. Due recognition is also given to the employment aspects of culture at European level.
The requirement is that three Member States must be involved if cultural events or projects to be carried out by partnerships or networks are to receive funding. However, it must be ensured here that the Commission provides the necessary infrastructure so that finding partners does not become an insuperable barrier. Applicants would find things a good deal easier if more help was provided on the Internet or through data banks, and if there was greater transparency and more information on the programmes.
The Commission's proposal of ECU 167 million per year will certainly not be enough to put these proposals into practice, but if we look at the amounts being spent on other programmes, the European Parliament's demands for ECU 250 million per year will probably also be too little. The report rightly calls for consultation with cultural operators about the implementation of the programme, and we should encourage the establishment of European cultural centres in the Member States to ensure constant contact with the various aid institutes. This would be another important step in the development of a comprehensive European cultural policy.
Mr President, of course I too must compliment Mrs Mouskouri on the outcome of all her hard work and dedication to the future of cultural policy, because that is what we are talking about today. I congratulate the members of the Committee on Culture too for the fact that their dedication and cooperation have brought us to the point of debating this important proposal in record time. And lastly, I must pay tribute to Commissioner Oreja and his officials for their creative effort in preparing this proposal for a decision.
But actually the work is only just beginning. What we need is good interinstitutional cooperation to implement the policy plans we shall be agreeing today. I have some grave misgivings about these, because in reality we have three proposals here - a Commission proposal, a Parliament proposal and this weekend I saw a Council proposal too which is markedly different from what you have heard here this evening.
I worry too about the Council's intentions with regard to the budget. What are our good intentions going to come to? I see cultural policy as pivotal to European policies as a whole. I would venture to say that, without a good cultural policy, the deepening and widening of the European Union is in jeopardy. So we need to work together with Europe's cultural institutions too, because they have the know-how and the vigour to implement the plans prompted by policy.
I hope the Commissioner will reassure us presently that he will back us in impressing upon the Council shortly that we want to see a good outcome to the conciliation process, not the frustration of having to change our policy and end up choosing between half a loaf and no bread. I hope we can agree and get a satisfactory result, ideally before Christmas.
Mr President, ladies and gentlemen, I should first like to congratulate Mrs Mouskouri and the Committee on Culture on this report. It is a thorough and detailed study, providing clear evidence of Parliament's commitment to the cultural sector and demonstrating its determination to establish a European model of society in which culture plays the important part it should. In this context, it is entirely appropriate to develop a framework programme in support of this sensitive and important sector and to ensure also that our citizens become more involved in building the new Europe.
In keeping with the letter and the spirit of Article 128 of the Treaty, the aim of the framework programme is to promote a common cultural area as a means of fostering creativity, cooperation and exchanges. It should also facilitate the preservation and dissemination of the common cultural heritage of European interest and the history of the peoples of Europe, and raise awareness of the cultures of Member States. The framework programme is based on a transparent global vision. Its objectives and structure are more general and, we believe, more complete than those of the first generation of cultural programmes.
Moving on to the amendments, the Commission can accept the majority of the 31 amendments put forward by Parliament. It accepts Amendments Nos 2, 5, 6, 7, 9, 13 and 21, in the sense that they improve the text of the Commission's proposal. The Commission accepts the spirit of Amendments Nos 12, 23, 28, 29 and 31, and in part the spirit of Amendments Nos 10, 15 and 19. Finally, the Commission accepts Amendments Nos 4 and 14 in part, as they are in line with the Commission's proposals.
Nevertheless, the Commission wishes to maintain its initial position in the case of 14 amendments, which are as follows. With regard to Amendments Nos 1, 3, and 11, the Commission cannot accept the references to cultural policy and a single market for culture in certain recitals. This is because the Treaty only provides for action to support cooperation between Member States and cultural operators and thus only allows for the creation of a common cultural area for all Europeans.
Concerning Amendment No 8, the Commission wishes to retain the entire phrase in the recital, as it is an integral part of the text of Agenda 2000.
With regard to Amendments Nos 4 and 14, the Commission cannot accept the reference to 'affirmation of identity vis-à-vis third parties', and prefers to retain the notion of dialogue with cultures in the outside world.
As for Amendments Nos 17 and 20 on the implementation of the programme, it is the Commission's view that cooperation with Member States should be taken for granted, and should not appear in the heading of Article 4. In any case, the Commission uses its executive powers to ensure constant consultation with professionals. It does not therefore wish a specific reference to this to be included in Article 4.
In connection with the follow-up to the programme, no requirement exists for the Economic and Social Committee to be consulted on matters of culture. The Commission therefore does not accept this reference, nor that concerning the follow-up to the programme, since a long, complex and costly process would result.
The other amendments accepted or rejected in part by the Commission relate to four main issues: the types of cultural actions, the budget, comitology and measures for implementation.
As regards the types of actions referred to in Amendments Nos 15 and 23, the spirit of which is acceptable in part, and in Amendment No 22 which is rejected, the Commission understands Parliament's desire to ensure that every cultural and artistic discipline is covered by the programme, and it agrees to the inclusion of the notions of vertical and horizontal measures in Article 2 and also, for reference, in the annex.
However, it is the Commission's view that allocating a percentage of the financial package to each cultural sector may be detrimental to the quality of the projects seeking support. It could also mean that the organisation of the programme would be too rigid, and that in practice it would prove difficult to administer.
Concerning the budget - Amendment No 16 - the Commission is grateful to Parliament for demonstrating once again its interest in and support for the Community's cultural action. It is bound to point out, however, that the proposed budget of ECU 167 million was arrived at on the basis of the budget programming authorised by our institutions and may only be revised by the two arms of the budgetary authority, Parliament and the Council.
As regards comitology - Amendment No 18 - the Commission would like to remind the House that this issue is being dealt with in horizontal negotiation within the framework of an interinstitutional agreement. In addition, the Commission feels that a joint committee is the appropriate means of guaranteeing the implementation of the framework programme, and it cannot accept the inclusion of a subcommittee, since this is not in line with any of the types of committee approved by the three institutions.
On the measures for implementation - Amendments Nos 24, 25, 26, and 27 - such measures are generally published by the Commission in the Official Journal, where information on decisions taken by our institutions is provided for the benefit of practising professionals.
Parliament has included very specific details on implementation in its text, going so far as to fix the percentages to be allocated to each cultural area. In so doing, Parliament has introduced terms which could hamper the implementation of the programme and its efficiency. In particular, they would make it harder to simplify procedures, one of the main priorities for both the cultural operators and our institutions.
With regard to the reduction of the minimum contribution to specific actions from ECU 50 000 to ECU 40 000, the Commission believes that although this amendment is intended to facilitate access for relatively small cultural projects, there is a risk of encouraging more projects in this category to apply than can be provided for, given the budgetary restrictions. The dispersal of funds would therefore be replicated and not prevented as had been intended. In the long run, this would generate discontent rather than satisfaction amongst the cultural operators.
Madam President, ladies and gentlemen, that is the Commission's position. I should like to thank Parliament once again for its report. It is a thorough and detailed document, produced in record time, thus demonstrating Parliament's efficiency. I trust that all these contributions will enable us to consolidate a Community programme which is entirely visible to our people, to our creative spirits and to all European cultural operators.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 8.27 p.m. and resumed at 9 p.m.)
Removing obstacles to trade
The next item is the report (A4-0385/98) by Mr Skinner, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Regulation creating a mechanism whereby the Commission can intervene in order to remove certain obstacles to trade (COM(97)0619 - C4-0011/98-9348/98 - C4-0441/98-97/0330(CNS)).
Mr President, this has been quite a controversial report from start to finish, and it is not over yet. Indeed, you will not find it surprising that I take the view that we should be consistent as a parliament. We should not be engaged in facile, political posturing but we should be involved very directly and very earnestly in trying to engineer something which benefits the citizens and the companies of the European Union in effectively building up the trade and wealth of the Union so that we can create jobs and on that basis alleviate poverty and all the other worst aspects of our society. I am sure Members will agree with me in this respect.
However, I have to say that as somebody from the south-east region in the United Kingdom I have had to recognise that there are good things and bad things which come out of the EU. One of the worst aspects has been the effects of port blockades which cause delays.
(Interruptions from Mr Kerr) I understand, Mr President, that Mr Kerr will have an opportunity to speak in a moment. In Kent, in the south-east of England, we have had to deal with some pretty severe problems. In particular, there were lorries parked all along the M20 which for many people in the south-east, the most populous region in the United Kingdom, is not good. This behaviour on the part of the EU does not lead to a sophisticated debate in terms of the EU and leaves people in the UK, as elsewhere in the EU, second-guessing what can be done to assist the process of free movement of trade.
(Interruption from Mr Kerr: What about the workers, we say!) The previous document, introduced by the Commission after the Council had asked it to intervene, introduced an specific instrument to allow the Commission to act very quickly in such occurrences. The single European market implies no barriers to trade and therefore the Treaty has a legal framework whereby we permit the free movement of trade. In practice, as I have said already, the obligation does not allow that free movement of trade. At worst it is ignored and at best it is conveniently forgotten. Whether it be British hill farmers or French lorry drivers does not matter. It should not happen.
The Commission document dealt with this and attracted much attention at the time. Of course it did not receive popular consent and support in Parliament, primarily because it erred in two particular directions: in the area of subsidiarity where national governments would be held by their own courts to be responsible on the basis of interpreting Community law and also because of the expression of fundamental human rights, in particular the right to industrial action and strike. So it was rejected in the European Parliament, referred back to the Council and the Council came back with a reworked document. This modified text corrected both these particular problems and so we have before us in this plenary a report which Parliament, Commission and Council have jointly agreed is a progressive text. It is one that allows us to speed up the legislative procedure, allows companies and citizens to have their rights respected within the European Union but does not damage the social fabric on which industrial relations is based across the Community.
These are important considerations when we come to inspect any legislation in the area and movement of trade. We should remember that this particular instrument comes under Article 7(a). It does not deal in any respect with the social agenda. What we should call for is for the social agenda to be equally respected and I call upon the Commission ...
(Interruption from Mr Kerr) I hope you will add on time, Mr President, for the interruptions I am getting from my colleague. I call in my report upon the Commission and the Council to make special provision for an equal balance to be given within the EU to ensure equal treatment for workers as well as capital.
With regard to the amendments, these from the Committee on Legal Affairs and Citizens' Rights which clarify the issues and to put any attempt by governments to change the situation immediately onto the Commission website rather than into the Official Journal would be of benefit. I note with interest that the Committee on Employment and Social Affairs supports my own views about the equal treatment of capital and workers. However, that is best placed as a political statement rather than changing the text itself. This would allow us to breathe much more easily and allow this text through. I think this report will be seen as a quite ground-breaking. It will really help the companies of the European Union.
(Interruption from Mr Kerr: What about the assembly of workers?) And I believe that most of the European Union will thank us for making this sensible and progressive move forward instead of what we have had to live with over recent decades.
Mr President, let me begin by commenting on the extraordinary qualities of the rapporteur, Mr Skinner, who has displayed common sense and legal responsibility alongside political instinct and the ability to listen throughout the lengthy parliamentary progress of this report. I should also like to mention Mr Wijsenbeek, whose earlier suggestions reflect a strong determination to achieve European integration and a shared concern to protect the interests of our citizens.
The regulation we are considering should be seen in the context of the Commission's document presented in November 1997, as the speaker rightly said. That text raised many legal problems. For instance, it threatened to affect the balance between the institutions laid down in the Treaty. For this reason, Parliament welcomed the new text from the Council, submitted last July, which has led to the report now before us. The main difference is the elimination of the Commission's decision-making instrument, which was presenting the most difficulties.
The Committee on Legal Affairs gave priority to considering two aspects: the proposal's legal base and its added value. Article 235 of the Treaty is proposed as a legal base. According to the case-law, it is applicable under the following conditions: when the aim is to fulfil one of the Community's objectives regarding the operation of the market; when the Treaty does not make specific provision for the case at issue; and when the action sought is necessary.
The Committee on Legal Affairs queried whether the second condition pertained in this case. However, it eventually decided that the revised text did not involve harmonisation procedures, which are covered by Article 100a. As a result, the Committee on Legal Affairs and Citizens' Rights agrees entirely that Article 235 provides an appropriate legal base.
With regard to the added value of the amendments, the Committee on Legal Affairs endorses the relevance of Amendments Nos 11, 13 and 14. However, it is aware that integrating them successfully into the framework of primary legislation will not be without its problems. It should be remembered that, according to Article 191, it is only compulsory to publish regulations and directives of a general nature. Nevertheless, following the presentation of the issue by Mr Skinner, the rapporteur, I do feel that a compatible interpretation can be arrived at in the case of Amendment No 11, particularly if we bear in mind that the Treaty of Amsterdam lays great stress on transparency. Furthermore, the use of these new technologies is an excellent way of achieving transparency and of making this most important regulation known to all those affected by procedures opened under it.
Concerning Amendment No 13, it is true that the formalities in Article 169 of the Treaty are essential, and that there is no scope for modifying them in a secondary legislation document such as this. The Committee on Legal Affairs decided that the form of words proposed is compatible with this requirement if it is not interpreted too strictly, whilst still naturally complying with the principles on which our Community is founded.
The remaining amendments are aimed at broadening the scope of the regulation to include serious obstacles to freedom of movement for workers. The Committee on Legal Affairs shares this concern, but feels that it is not appropriate to include such measures in this mechanism for three reasons.
Firstly, it should be remembered that this regulation was produced in response to a mandate from the Amsterdam European Council in July 1997. This mandate was restricted to the free movement of goods.
Secondly, the particular nature of the obstacles to free movement of goods which this regulation is designed to eliminate should be borne in mind. They involve underhand deals, faits accomplis and physical obstacles. Obstacles to freedom of movement for workers are of a different nature. In terms of visual images, as the rapporteur remarked, the sight of a lorry held up on a highway is unfortunately all too common. So far as I am aware, however, the problem for workers has never been that they have been physically prevented from crossing a border or reaching their place of work, which would have been the equivalent situation. An attempt to provide for such disparate situations with a single legal instrument would detract from its internal coherence. It would also be to the detriment of the quality of the legislation, that is of its legal security. We should be doing our citizens no favours if we presented them with a hotchpotch.
Thirdly, this is neither necessary not appropriate, because we do have another channel available, the appropriate instrument through which to deal with these concerns. I refer to Regulation No 1612/68 on freedom of movement for workers, and Directive 68/360. I have before me documents COM(98)0229, (98)0230 and (98)0231 which propose the reform of the regulation and this directive, following the plan of action for the freedom of movement for workers presented by the Commission.
That is the channel to be used, Mr President. That is where the amendments should be included.
Mr President, I have just a few comments on what the previous speaker said. It is not enough for the Council to instruct the Commission to 'improve the free movement of goods', because we need to bear in mind the whole concept of the single market and look a little further if we want to improve that. This is why we must also look at the political aspects of these issues. But let me tell you first what I like in all of this. I like the fact that the free movement of goods is to be improved in principle by creating regulatory mechanisms which ban illegal action, guarantee the free movement of goods, and are currently presented in a form we can vote for.
Before I go any further, I should like to say that I do not envy Mr Skinner this very complex task that he has taken on, but I think he has done a good job, even if we do not admittedly agree on every point. My basic idea is that it is important to improve the free movement of goods and to ban the protectionist measures that still exist in certain Member States, and this is why I welcome this report.
There is one difficult area in this complex issue that needs to be looked at, and that is the fact that it is difficult to determine when action is illegal and when it is legal. This has led to problems, in that various countries have actually approved illegal measures, which is why we need this particular regulation now, because some countries have misunderstood the concept of the single market. The risk with this was that fundamental rights such as the right or freedom to strike, freedom of assembly or the right to demonstrate might also have been banned, and that is why I particularly welcome the fact that it was made clear in consultations between the Council, Parliament and the Commission that basic rights such as the right or freedom to strike should not be affected. This is a fundamental condition for agreeing to this regulation, and I think that with our cooperation the matter was handled successfully.
What I do not like is the fact that we are improving only one of the four freedoms and leaving other issues aside. We are creating an intervention mechanism for the free movement of goods which takes effect very quickly, within five days. This is as it should be. It means that we are creating a special system of legal protection for the movement of goods. But when we compare the free movement of goods with the free movement of workers, we can see that there is a huge imbalance. There have been proceedings brought on behalf of workers in the European Union that have taken more than six years - six years for workers to win justice on a sound legal basis and with the help of the Court of Justice. So this five-day intervention mechanism stands in stark contrast to the unfortunate situation of workers, who should of course be able to move freely within the European Union. Workers face an uphill struggle to win justice for themselves.
All of this may mean that their pensions are affected, it may mean that they have to wait years for additional pensions, and more besides. This is the point the Committee on Employment and Social Affairs is making. We say that we should not create imbalances between the four freedoms, we should also enforce freedom of movement for workers and thus improve the entire concept of the single market. The whole thing would then make sense, and our proposed amendments should be seen in this light. This is really an appeal to the Commissioner to do more in this direction and to avoid one-sided developments designed only to help the economy.
Mr President, I shall endeavour to follow on from what other speakers have said, because it does not make much sense to produce distinctive speeches at this time of night.
The various speakers have stressed that this regulation has had a rough passage. Nevertheless, all the institutions and all the political groups agreed that something had to be done to guarantee the free movement of goods throughout the Union. There was also a consensus that the increasingly frequent acts of vandalism which were being committed in certain countries against goods originating from other Member States had to be stopped.
The Court of Justice dealt with the issue, but an instrument to turn the freedom of movement enshrined in the Treaty into a reality was lacking. Although there was general agreement on the need to do something, it was difficult to establish exactly what and to specify appropriate measures. Some of the contentious issues have been laid before you this evening, ladies and gentlemen. I agree with Mr Ettl that, as a result of the discussion, the programme now before us falls short of our ambitions. However, I do welcome it, because despite its shortcomings it is a first step and we can build on it in the future.
Nevertheless, I have been perturbed by some of what has been said here this evening, particularly by some remarks the last few speakers have made, and I should like to elaborate a little. Mr Ettl is delighted that this regulation takes account of certain fundamental rights - the right to strike and the right of association. Yet this should never have been in question. No Union measure may ever infringe those rights. I cannot conceive of measures which would be compatible with those rights but incompatible with the free movement of goods. In my view, there are no circumstances in which exercising the right to strike can involve overturning lorries from another Member State. The right to strike is subject to certain limitations as to its scope and effects.
I cannot conceive either how one could ever envisage a conflict between the right of association or the right of assembly and the free movement of goods. In no way, surely, can exercising the right of assembly justify acts of vandalism such as overturning lorries from another Member State.
Although I differ from Mr Ettl in this respect, I agree with him on other points. I do indeed believe that the two principles in question must be brought closer together. The free movement of goods has to become a reality. At the same time, provision must be made for freedom of movement for workers. I therefore proposed in my committee that my political group, the PPE Group, should vote in favour of the amendments from the Committee on Employment and Social Affairs. However, I emphasised that in so doing, we were departing from the terms of reference of this regulation. The rapporteur is not present at the moment, but I have written to him to suggest a way of bringing together the issues of respect for both freedoms - freedom of movement of goods and freedom of movement for workers, whilst observing the terms of reference of the regulation. In my view, an oral amendment should be put forward, calling on the Commission to draw up a regulation securing freedom of movement for workers. I do not know if such an amendment would be adopted or not. However, if the Commissioner stated that freedom of movement for workers would be provided for in another text, we would modify the text of our amendments by the Committee on Economic Affairs, returning to the original text and referring solely to the free movement of goods. We would nevertheless be making a clear political statement of our desire to promote freedom of movement for workers. Mr Ettl, our group shares your group's concern on this issue.
Mr President, a report such as this one, on the proposal for a Council Regulation creating a mechanism whereby the Commission can intervene in order to remove certain obstacles to trade, deserves another debate, not the one on the agenda at this time. To put it another way: this subject and this report really deserve a debate, whereas instead it seems that everything has been done to prevent one. We need to set up a rapid and effective intervention mechanism, but that seems to be regarded as incompatible with stimulating and holding democratic debates. Before I go on to discuss the issue in question, on which Parliament's opinion has been sought, three or four facts need to be highlighted. They are so significant that very little needs to be said about them.
The Skinner report was approved last weekend by the Committee on Economic and Monetary Affairs and Industrial Policy. After the first stage and given the fact that the Council had reworded some of the text, the rapporteur tabled no amendments but, when it came to the vote, a number of amendments were tabled on the basis of the opinions of the Committee on Employment and Social Affairs and the Committee on Legal Affairs and Citizens' Rights. The report was due to be included in the agenda of the November II or December part-sessions but seemed to have been left off both the draft and final agendas for this part-session. At possibly the last minute, as a result of a decision taken last night by the Conference of Presidents or a body deputising for it, the report was added to the agenda, with a deadline for tabling amendments at noon today.
This is not a normal procedure: it suggests an urgency that nobody suspected, and it meant that we had no opportunity to raise the question of its doubtful legitimacy in terms of the Rules of Procedure, given that it was not available in certain languages and in view of the deadline set for amendments.
We have to say that we are both surprised and alarmed at the excessive speed with which Parliament is giving its opinion on a subject such as this one. What it involves is an examination of the means and mechanisms for effectively guaranteeing the free circulation of goods, including the possibility of imposing sanctions on Member States, on the basis of a Commission proposal, in accordance with the provisions of the Amsterdam Treaty. Is this an unimportant issue? Of course not. Is this a delicate issue? Of course it is, because it is a matter of compatibility between different laws and different levels of regulation, and it also deals - almost brutally I would say - with the relationship between national competences and sovereignties and the setting up of Community mechanisms and relevant regulations.
In his explanatory statement, the rapporteur rightly tackles certain points which reveal the complexity of the intervention mechanisms to be set up. He rightly says that this regulation was not intended to define what civil or industrial rights or freedoms are, nor to solve the possible contradictions between different and equally legitimate rights, freedoms or interests, since those issues are the responsibility of national legal systems, if necessary in the framework of the European Convention on Human Rights.
Therefore, the definition of obstacles to trade cannot infringe on the Member States' right and obligation not to go beyond 'necessary and proportionate measures' which do not adversely affect 'the exercise of fundamental rights'. Although Mr Skinner seems satisfied that the second version, in his opinion, has dispelled 'any ambiguity in this matter', he draws attention, albeit only in the explanatory statement, to the fact that industrial conflicts standing in the way of trade, the reason behind this Council and Commission initiative, do not occur at random and may be closely linked to the content or absence of other legislation on occupational issues, an equally urgent matter.
Furthermore, the opinion of the Committee on Employment and Social Affairs rightly raises the problem of striking a balance between the four freedoms of movement defining the internal market, pointing out that once again emphasis has shifted to the economic sector and that the proposal for a regulation serves solely to boost the free movement of goods, thus reinforcing that trend. This is a complicated and delicate issue that is now going to be rushed through the plenary without even the minimum of required preparation. For our part, although we have tried to keep up with this fast pace - which is dubious not to say suspicious - we feel that this has made the debate an undesirable one; more than that, the debate is unjustified and unacceptable and we cannot therefore lend our agreement to the report put forward for our approval.
Mr President, I think there is a fundamental problem here. I know Mr Skinner and Mr Ettl to be very clever and astute men, but I do not think they have thought this process through. The right to industrial dispute is an attempt to put such disputes on a legal footing, and it only works where there are guaranteed rights for both sides - not just individual freedoms or rights of ownership, but also rights against arbitrary lockouts and against the criminal prosecution of strikers. None of this has been taken into account here at all.
Mr Skinner has very subtly drawn the teeth of the original Commission proposal, I have to admit, and Mr Ettl has added a few points which make it clear that this is the wrong direction to take, but nevertheless the original idea is still completely wide of the mark. A civilised European right to industrial dispute will not be achieved in this indirect manner; instead we need to sit down and talk about what the guarantees and limits of a European right to strike might be. This is the only way to tackle the problem, and we are therefore still not happy with the result. It may be that there is no alternative, but it is still the wrong approach, and Mr Skinner can do nothing to change that.
Mr President, in our opinion it is important that the original Commission proposal giving the Member States excessive powers to intervene was not accepted. The Council regulation before us is a fairly acceptable compromise. Industrial disputes which result in the sort of obstacles we are discussing do not occur for no reason and sometimes have a good deal to do with shortcomings in the European legal system. As far as possible, we must leave it to the individual states to ensure the operation of the single market.
The right to strike as such must not be jeopardised, and it is undoubtedly right that in the balance between the four freedoms, greater emphasis should be laid on economic issues. However, I do not think it is appropriate to mix the movement of goods with socio-political considerations, which is what some of the proposed amendments do.
Mr President, there have been many examples of disruption of the free movement of goods in the EU in recent years, whether for reasons of industrial action, for example the French lorry drivers' blockade which caused so much damage to trans-European trade, or the more recent blockades of Welsh ports by angry farmers protesting about the ban on British beef exports due to BSE or because of falling sheep prices. In any event, they prevented meat trucks and other trucks from Ireland accessing routes through the UK to the continent.
It is essential that we find a means of ensuring the reality of free movement of goods throughout the EU without prejudice to those who earn their living from inter-Community trade. I agree with the rapporteur that much of the problem is linked to the gap between free market conditions we now enjoy and the lack of harmonisation of rules on working conditions. Whatever measures we take to ensure the free movement of goods must not undermine the right to industrial action or peaceful protest by the EU workforce. It is, however, essential that we have a rapid system of intervention in order to reduce impediments to free movement and, wherever necessary, to provide compensation for losses for those adversely affected by such actions.
Mr President, firstly I should like to pay tribute to Mr Skinner who is a perfect messenger of New Labour. I can see now why they made him number one in the south-east on the list for re-election next year. He defends British truck owners - some of the nastiest, most reactionary right-wing people you could meet - and attacks French lorry drivers who are fighting for fewer hours and better social conditions. You would have thought Labour Party members should support this. But of course he is a New Labour Member.
Earlier tonight Mr John Prescott, Deputy Prime Minister, was speaking in this building to the British Labour members. Thirty years ago he was leading the seamen's strike. Under Mr Skinner's laws, Mr Prescott would be thrown in prison. Of course, Mr Prescott was then a member of the International Socialists. Today he is Deputy Prime Minister for New Labour. The truth is that this Council Regulation is all about keeping Mr Blair happy who went to the Amsterdam Summit and complained about the French lorry drivers. We in this Parliament should protect the right of workers to take action, to take solidarity action and to enjoy freedom of assembly and I would like to see a little more concern from Mr Skinner for the rights of workers and the free movement of workers, rather than the free movement of goods.
Mr President, Mrs Palacio summed up very well in my view the legal necessity for us to accept that this instrument is to deal with the dysfunction of the market and that is what it was set out to do. Clearly there is no objection to that because the Treaty spelled it out. Mr Ettl made his view that the political balance was essential and I am pleased to agree. That is right and overall it should be our long-term goal. But I do not think this instrument is necessarily going to achieve that overnight. Nevertheless, politically we should make that statement. Mr García-Margallo y Marfil also knows that from both sides of the argument it is essential to bring those freedoms together and he, like me would join in asking for an independent instrument to do something about that sometime in the future. That is something which the Commission and the Council should look at.
I have to disagree with Mr Ribeiro about the length it has taken for us to get here. It has been quick getting to this plenary but eight months in discussion. Much of the discussion took place with Mr Ribeiro there I am pleased to say. I am not in control of Parliament's procedures for putting this on their agenda. I would say to Mr Wolf that the the legal basis to guarantee strike is not subtle but very fundamental. This should be a freedom to which everyone in the European Union, as a citizen, trade unionist or not, should aspire to. I am very pleased that this is accepted for the first time in many Member States. I am glad Mr Wolf recognised that not too subtly but very obviously. The UK, for example, in this regulation now has the first mention of legally free strikes.
I thank Mr Lukas for his comments though I do not necessarily share them all. Mr Gillis spoke about the French lorry blockade, UK hill farmers and the problems in Ireland. I agree with him an in particular his underlining of the social rights. But, Mr Kerr! I am so sorry. I know he is always very good for a laugh and even at this time of the evening he is stretching our humour. However, I cannot agree with anything he says.
Mr President, I want to thank Parliament sincerely for examining this proposal for a regulation with great skill and thoroughness. I particularly want to thank Messrs Skinner, Wijsenbeek and Ettl and Mrs Palacio Vallelersundi. Like their respective committees, they have worked together with deep commitment. It is certainly thanks to them that we are so close to the result which I trust we will soon achieve.
As Mr Skinner mentions in his report, the Amsterdam European Council asked the Commission to bring forward proposals designed to strengthen, in terms of speed and effectiveness, the application of the principle of free movement of goods. In speaking earlier to various parliamentary committees dealing with this issue, I emphasised that the important thing was to identify remedies designed to deal with restrictions on the import of goods involving the destruction and/or boycotting of the goods themselves and calling for rapid counter-measures from the Member State concerned. As we know, the non-fulfilment procedure set out in Article 169 is liable to be a very slow and ineffective mechanism in this kind of situation.
The proposal for a regulation put forward by the Commission, as defined in the informal understanding reached at the Internal Market Council on 18 May 1998, provides a specific solution based on the requirement for Member States to take action to eliminate the obstacles concerned. It includes a special immediate alarm system and entitles the Commission to send a formal reminder to the Member States to take action.
Some of the amendments being debated today seek to extend the scope of the regulation to obstacles to the free movement of workers, which is covered by Article 48 of the Treaty. That is certainly an interesting idea; and the recognition of the rights of individuals, their freedom of movement and their right to operate in the single market - I know Parliament is aware of this - is one of the Commission's major concerns.
But at the moment the Commission has to respond rapidly to a specific mandate from the European Council which is expressly limited to the free movement of goods. Extending the scope of the regulation, to the free movement of workers in particular, therefore exceeds the remit from the Council. However, in its report on the proposal for a regulation, the Commission has not excluded the possibility of extending its scope to the other freedoms as well. On behalf of the Commission, I recognise that a number of Members are thinking along these lines and I do think we should consider a possible extension in the future.
I hope it is of some comfort to those who tabled amendments to that effect that we already have certain mechanisms specifically intended to apply to obstacles to the free movement of workers - Mrs Palacio Vallelersundi in particular mentioned this - under Council Regulation No 1612/68 on the application of Article 48 of the Treaty. These mechanisms should be operating more effectively today as a result of the undertakings given by the Member States and the Commission in the context of the 1997 action plan for free movement of workers.
So I think the proposal to extend the scope of the regulation to workers at this stage not only does not correspond to the wishes of the Amsterdam Council, but would duplicate remedies already provided by Regulation No 1612/68, thus adding nothing of importance. The Commission therefore cannot support those amendments at this stage in the evolution of Community law.
The other amendments propose changes to the procedure provided for in Article 5 of the regulation, on the notification the Commission is empowered to send to the Member States. Amendment No 11 requires the Commission to publish the notification in the Official Journal in order to increase transparency and publicity about the action taken. Despite its aim, which I can broadly support, I do not find this amendment acceptable because it would undermine the Commission's discretion as regards infringements. Nor do I think that the changes it makes are essential, if I may say so. I would like Members to know that I will of course make use of those discretionary powers to ensure that the notification is published as often as possible.
As regards posting the notification on the Commission's Internet website, that is an internal matter for the Commission, so frankly I think it is rather redundant and superfluous to mention it directly in a Council Regulation.
On Amendment No 13, I want to make it clear that, even though it pursues the laudable aim of speeding up the procedure for dealing with internal market infringements under the scope of the regulation, it is not possible to accept the amendment because it threatens to introduce confusion between instruments based on two different legal bases. This is a regulation based on Article 235, and as such it cannot interfere with the scope of Article 169 and the freedom of action that article confers on the Commission.
I entirely understand the reasoning behind the amendment, and I want you to know I shall be suggesting that the Commission should systematically send the Member State concerned a letter of notice under the terms of Article 169, in addition to the notification provided for in the proposal for a regulation we are now considering. That will mean an immediate start to the infringement procedure period under Article 169, so that the case can be brought to court expeditiously where necessary. Amendment No 14, on the other hand, clarifies the wording of Article 5(6) and appears well-founded.
In conclusion, Mr President, the Commission considers that the compromise proposal, which found a unanimous consensus in the Internal Market Council of 18 May 1998, will be capable of adding the value the European Council asked for. I need not repeat my strong conviction that the progress made so far, thanks to the political will of the Council and Parliament, needs to take concrete form as soon as possible through the adoption of the proposal for a regulation.
I trust that will happen and I am strongly committed to this issue politically, because this is one of the most crucial functions of the single market, though not of course the only one.
Mr President, I notice that the Commissioner did not talk about Amendments Nos 15 and 16, the splendid amendments submitted on behalf of the Green Group in my name, calling for freedom of assembly. Is this a concern that the Commission does not share any more or is it, like Mr Skinner, more interested in the freedom of goods than the freedom of people?
- Mr President, the rights Mr Kerr refers to are of the greatest importance. It is, however, our view that the whole of the proposed regulation as well as its specific language do not make it necessary to add the specifications proposed in the amendments you mentioned.
Mr President, the Commissioner referred to Regulation No 1612/68 but failed to mention that Parliament is considering the proposal to amend this regulation - document COM(98)229 - and the proposal for a directive to which I referred - document COM(98)230.
I agree entirely with what the Commissioner said. The appropriate instrument already exists for dealing with amendments concerning freedom of movement for workers, an issue which is of such concern to us all. There is therefore no need to ask the Commission to create a new instrument or launch a new initiative.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
SMEs and craft sector
The next item is the report (A4-0359/98) by Mrs Thyssen, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the report from the Commission to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions on the coordination of activities to assist small and medium-sized enterprises (SMEs) and the craft sector (1997) (COM(97)0610 - C4-0019/98).
Mr President, for a long time now, our hopes for a growth in jobs have rested with SMEs. For both 1998 and 1999, the European Commission has made the encouraging of small businesses one of the pillars of its employment policy, quite properly pointing to the economic factors underpinning its policy on jobs.
The Austrian Presidency has played its part by devoting a high-level round table conference to SMEs for the first time since the Belgian Presidency of a few years back. In short, SMEs, SMUs and small businesses have in recent times been a prominent feature of all policy statements and declarations of intent. It would appear that 15 years after the European Year of SMEs, attention returns every year afresh to this area of business life. But what people care about most is not so much the talking, but the answer to the question of whether SMEs are present as a factor to be considered in all areas of policy, whether they are considered in the best way possible, and whether all efforts on the SME front are coordinated as efficiently as possible.
The report we are discussing this evening deals precisely with this question of coordination. We initiated it ourselves, and we want it to be useful as an instrument of policy. As we know, policy on SMEs looks simple. Putting the little man first is what they say, and it sounds good. But in fact SMEs are of course a difficult sector, not only because the sector itself is not homogeneous, but also because policy is a horizontal affair which interfaces and intersects with the most diverse of policy areas, where powers rest with the European Commission, with the European Union and with Member States, and where the powers at each of these policymaking levels are spread over a variety of departments.
This of course makes the business of scrutiny and assessment far from simple. So a report on coordination is useful - useful in order to show whether and how coordination operates between the various levels and sectors of policy and to determine where there is room for improvement and how policy itself can best be directed.
A positive feature of this report is its emphasis on the greater appreciation of small businesses which now exists in society compared with earlier, and on the fact that people now realise that SMEs have specific characteristics which mean that they cannot simply be treated as miniature versions of bigger companies. The SME is increasingly being seen as the rule rather than the exception. We can only welcome this; it is the only realistic approach.
One instrument which is extremely useful for assessing and coordinating policy on SMEs is the SME definition of 1996. Using this definition, we can demarcate the field and systematically check whether the instruments deployed really are benefiting the target group. The definition is a good one, but it needs to be used more systematically in future. The forthcoming period of programming for the Structural Funds will provide a first important opportunity for this. According to the Court of Auditors' report, it was not unusual in the past for big companies to swallow up the funds intended for smaller ones. The BEST working party too asks for Community programmes to be tailored better to the SME format. This can only be achieved by greater and more rigorous application of the SME definition.
Despite the signals I seem to have been receiving to the effect that some people would like the ceiling for these definitions to be raised, I can only recommend to the Commission that it does not give in. That would only mean that the small business we are at last working to help lose out once again when it comes to a share-out of attention and resources.
A few suggestions and questions to end with. Small businesses represent a world of people engaged on practical activities. They have no time for fat reports showing how hard we are working for them and at how many levels. Above all, they understand concrete action, less red tape, more legislative stability, lower labour costs, greater legal certainty, easier access to credit and a single market free of obstacles. They want to know clearly who to go to for what. So I would ask the Commission, I would suggest to it, that every time it produces a communication on its policy for SMEs, the Commission not only says who is responsible for what, but also looks at how much working time it spends drafting reports on the policy carried out and how much of its time it spends on actually devising, thinking through and implementing its policy on SMEs.
I would also ask the Commission what it proposes to do in future to supply us with more precise figures, because the meagre figures in this report are not enough to allow us to do our job of scrutinising the Commission's work and putting forward proposals.
My final comment is that a good policy is not only effective and successful, but credible. Credibility is enhanced by a policy pursued in consultation and dialogue with the parties concerned. Our finding is that in the small business sector, SMEs can have their say in a context of consultation and opinion, but once the context becomes one of a full voice and shared power, they are shut out. This, Mr President, brings us to the question of the social dialogue in Europe, and my final question once again is this: when can we expect to see a real change in the Commission's attitude? When is the Commission finally going to do something to get rid of this flagrant example of a democratic deficit?
Mr President, it was disappointing to find that Mrs Thyssen's report did not really take up the important proposals from Members responsible for drafting opinions, like myself. The report seems timid and is limited to an overview of small and medium-sized companies without putting forward proposals which would introduce a breath of fresh air. With globalisation the role of SMEs has increasingly taken on international proportions and significance. It is now widely recognised that SMEs constitute the key sector for economic growth and the consequent creation of jobs. Furthermore, the present VAT system places an excessive burden on businesses and discourages cross-border trade.
On reducing the indirect labour costs arising from national law, the Commission has pointed out that SMEs are hit hardest by relatively high tax burdens and contributions. The need to lighten the fiscal load on labour is now clearly recognised by all the main political players. There are three ways of improving the competitiveness of the industrial fabric of SMEs throughout Europe: reducing tax burdens that penalise employment, simplifying red tape for SMEs, and opportunities for experimental reductions in VAT.
SMEs are increasingly entering the global market by belonging to networks of companies for the purchase and exchange of production factors. Cooperation between companies creates wealth and sources of innovation and new jobs, making it an instrument in the development of endogenous local potential. Finally, an optimal partnership is needed between European institutions, Member States, regional and local authorities, professional organisations and the SMEs themselves. That can help reduce administrative segmentation.
Mr President, this report deals with the coordination of activities to assist small and medium-sized enterprises, as well as with recommendations, communications and exchanges of best practice, and constitutes a way of stimulating the efforts made by Member States. It is a better approach than through legislation, regulations and directives.
There are four particular areas I should like to highlight. Firstly, small businesses should be given general encouragement in order to raise the profile of entrepreneurship. Entrepreneurial flair should be regarded as a positive quality and not viewed with suspicion; there is an unwelcome tendency to do this today.
Secondly, the role of education is crucial, both in the case of those who run small enterprises and those employed in them, and it should therefore be treated as a priority. In particular, I think that the natural time to start teaching entrepreneurial skills is at primary and secondary school level. Consequently, people would not just be trained to work for someone else, but also to start businesses and create new jobs when they begin their working lives.
Thirdly, regulations should be simplified for small business to enable them to compete with larger companies; and fourthly, small businesses should be included in the distribution of the Structural Funds in Member States to facilitate their development. The Liberal Group supports this report.
Mr President, ladies and gentlemen, this report clearly describes the aims which a sensible SME policy must pursue in the new millennium. The SME dimension must become a much more definite aspect of Community policy than hitherto. There are still many areas at both national and EU levels where obstacles have yet to be removed and life needs to be made easier for small businesses. I am therefore also grateful for the detailed report by the BEST task force, which has made a considerable contribution towards creating a better European entrepreneurial environment. I also support the idea of obtaining appropriate information on small and medium-sized firms and making it available at all political levels.
We are quite happy with the data provided by the European statistical system both on small and medium-sized firms and on the Observatory, but we should not forget that the provision of data creates problems for many businesses. The administrative burden, particularly for firms with few employees, must not be allowed to grow any heavier, and from now on we must try to ensure that statistical reporting requirements are efficiently deregulated. The second approach recommended in the report is also a step in the right direction. Small and medium-sized firms must be more involved in the Community programmes, and I would mention here the third multiannual programme, which will next year be open to some of the applicant countries. Another important and influential decision is to be taken next week, when the Conciliation Committee meets on Tuesday to discuss the fifth framework programme of research.
I feel sure that everything will be done to ensure that this programme goes ahead next year, because it is of such particular relevance to small and medium-sized firms which Parliament has proposed should be given special assistance.
Mr President, I sense a certain amount of scepticism from our rapporteur about the usefulness of this repetitive and routine exercise which the Commission's biannual report on the coordination of activities in favour of SMEs and the craft sector has become. We all know, however, what an essential role SMEs play in terms of innovation, job creation and regional development, particularly in rural areas. In France, for example, 37 % of employees work in enterprises with less than 20 workers, and two-thirds in enterprises with less than 100 workers. The craft sector represents 13 % of the working population and employment is increasingly shifting towards the SMEs.
Why then does our rapporteur stress that 'there is no point in constantly reiterating the same views and drawing up unreadable reports and resolutions'? This is because, in this area of national competence, there are serious doubts about the usefulness of the role played by the Commission in terms of coordination and structural aid. On this last point, the Commission states that large amounts of public money are available to SMEs, particularly in the context of regional funds and certain Community initiative programmes.
But to what extent are these funds used? How are they used and by whom? Is this aid really useful and effective? Would other systems not be more economical and better suited to the real needs of enterprises? We have no answers to any of these basic questions and no assessment of these issues. Such uncertainty and absence of monitoring are totally unacceptable. It is not satisfactory, as the rapporteur stresses, that the Commission is content to assert, 'often on the basis of purely theoretical data, that SMEs are receiving the necessary attention'. These are just cliches, and we are not likely to be reassured by the remarks of the Court of Auditors, which tell us that the occasional data provided by the Commission are not reliable and that large enterprises have captured aid intended for SMEs.
We are therefore in a real mess and we must ask ourselves about the relevance of such Community aid schemes. It is curious that the Commission does not question the proliferation of regulations which it is itself responsible for imposing on SMEs, nor the need to provide better protection for SMEs against unfair competition, counterfeiting, moonlighting, social and environmental dumping and the risks of relocation.
Mr President, the basic message in this report is entirely welcome. The Structural Funds are now going to have to focus on SMEs much more in future. However, I would point out that both the Commission's coordination report and the present report clearly show once again just how far the obsession with subsidies dominates our economic thinking. It is now high time that the emphasis was shifted onto entrepreneurial independence, and we MEPs could play a highly constructive role here. For example, we should keep mentioning the EEIG, the European Economic Interest Grouping, in our talks with SMEs. This extremely useful opportunity for entirely unbureaucratic and flexible cross-border cooperation has not yet been exploited as it should be. Yet the form of cooperation involved not only brings business advantages, but is also very much in keeping with the spirit of the single market.
In conclusion, I agree with the rapporteur's request to the Austrian Presidency to organise a seminar for the social partners and SMEs on improving social dialogue in Europe.
Mr President, I see that my honourable friend Professor Secchi is not here. Would you be good enough to allow me 30 seconds of his time so that I can just address a few words to the draftsmen?
Mr President, for the benefit of the draftsmen of opinions on my report, I should mention the fair comment by Mr Cellai that there is little trace in my report of the specific proposals contained in the opinions. That is indeed the case, but I would ask them not to see that as a lack of respect for the work done in the other committees. We shall certainly be taking due account of it in the Committee on Economic and Monetary Affairs when we debate policy on SMEs. But the difficulty we had was as follows. We are limited in the space we can give to an opinion. We realised that we just could not write meaningfully and formulate meaningful, detailed proposals about every last aspect of policy on SMEs. We explicitly put that fact to our colleagues and decided in the Committee on Economic and Monetary Affairs that we would confine ourselves to the methodology of the Commission's policy on SMEs and not comment on every last detail of the policy itself. That is why you find so little trace of your opinions, but you can take it from me and my fellow members of the committee that they are much appreciated!
Mr President, I am grateful to the European Parliament for its unswerving commitment to the Commission's efforts to promote schemes for small and medium-sized enterprises, and in particular for its contribution to the Commission's 1997 report on the coordination of Community activities to assist SMEs and the craft sector.
It is vitally important for small and medium-sized enterprises to be able to take advantage of the opportunities offered by Community programmes to maximise their potential for innovation and development and above all job creation, an imperative necessity and our common objective.
I want to thank Mrs Thyssen for her motion for a resolution and her report, which I regard as extremely useful and constructive texts. I also extend those thanks to the other Members who contributed to this report, Messrs Cellai, Peter, Adam and Robles Piquer and Mrs Ferrer.
The Commission's report presents a structural review of Community measures for the benefit of small and medium-sized businesses and the craft sector, and illustrates the results achieved through the coordinated approach adopted by the Commission to ensure that all Community policies take account of the interests of SMEs and facilitate their access to Community programmes.
As always, and especially on questions relating to SMEs, the European Parliament has a vital contribution to make and it comes at just the right time, since negotiations have started on the proposals to reform the Structural Funds for the 2000-2006 programming period, and also on new programmes like the fifth framework programme for research and technological development and the new Leonardo programme.
Clearly, effective coordination will bring tangible advantages for SMEs. Progress has already been made, as is underlined by the Thyssen report, but the Commission is committed to achieving even better results in the future. I would also like to mention the role of the group of Commissioners, chaired by Commissioner Papoutsis, who are looking at small and medium-sized businesses and the spirit of enterprise.
Our intention is to make further improvements in the coordination of the Commission's activities as regards programmes and measures to benefit SMEs. I can assure you that the Commission is committed to achieving that aim, and we broadly agree with the recommendations set out in the motion for a resolution.
In particular I want to stress the crucial importance of three questions: first, the need for the Community definition of small and medium-sized enterprises to be used in all the Community and national programmes at European and national levels; secondly, the importance of facilitating SME access to the programmes, particularly in the context of the Structural Funds and the research and training programmes; and thirdly, just as important, the need for small and medium-sized enterprises to be more involved in planning the programmes that affect them by having their own direct representation.
I have a few more points to add. The risk of a massive increase in the number of regulations has been mentioned. That is a risk we must always bear in mind, but I would point out, to Mr Souchet in particular, that simplifying the regulations, with the needs of SMEs most in mind, is exactly what the BEST task force and the SLIM groups (Simpler Legislation and Internal Market) are working on - and they are beginning to show the first concrete results, as Parliament is well aware.
Mr Cellai raised a burning question - taxation - which often turns out to place a disproportionate burden on SMEs in terms of the level of taxes they pay and the paperwork involved. We now have a good example of how certain Commission activities, although not geared expressly to small and medium-sized companies in so many words, are actually geared to them in substance. I refer to the fight against damaging tax competition, which the 15 Member States have decided to undertake on a proposal from the Commission. Well, the fight against damaging tax competition is intended, once certain tax niches and tax havens have been closed, to allow Member States to lower their total internal fiscal pressure. It is usually large businesses that can take advantage of those niches and havens while small ones are unable to, but this time small businesses will be the ones which benefit most from the reduced fiscal pressure resulting from the fight against damaging tax competition. I will not go into the Commission's ideas about the possibility of applying VAT at reduced rates to highly labour-intensive activities, an idea supported by Parliament but on which the Member States are still reserving their final position.
I would like to make my final observation on a point underlined by several Members, namely the position of SMEs in relation to structural fund programmes. Aware of the lack of detailed information, the Commission has launched a thematic evaluation on the impact of the structural funds on SMEs. The final results will be available before the end of 1998. The first results of this evaluation confirm previous appreciations, that is share of structural funds dedicated to SMEs and typology of measures. Therefore, we cannot really say that the information is not available, although it may not be detailed enough in terms of distinguishing the size class of the beneficiaries, which is important.
Moreover, the Commission has undertaken an analysis of the financial engineering schemes for some countries which will be used for guidance for future programmes. It has to be borne in mind that Member States are primarily responsible for the evaluation and analysis of the performance of their Structural Funds programmes and they should be encouraged to provide more detailed and accurate data on SME participation. The study which I mentioned a minute ago will not lie on a shelf gathering dust. Its purpose is not only to gather useful data but also to make recommendations for the next programming period on how to improve SMEs measures and their implementation in future programmes.
Finally, I should like to mention also the fact that the Commission should issue guidelines in 1999 to help Member States in the preparation of their future programmes to be cofinanced by the Structural Funds. In this context, a very special focus will be placed on supporting SME development and entrepreneurship.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 10.15 p.m.)